        Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 1 of 153




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 ACCENT DELIGHT INTERNATIONAL LTD.
 and XITRANS FINANCE LTD.,

                                Plaintiffs,
                                                         No. 1:18-cv-09011-JMF-RWL
                   v.

 SOTHEBY’S and SOTHEBY’S, INC.,

                                Defendants.



        LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
         PURSUANT TO THE HAGUE CONVENTION OF 18 MARCH 1970 ON
             THE TAKING OF EVIDENCE ABROAD IN CIVIL MATTERS
          TO OBTAIN EVIDENCE FROM YVES CHARLES EDGAR BOUVIER

       In conformity with Articles 1 and 3 of the Hague Convention of 18 March 1970 on the

Taking of Evidence Abroad in Civil or Commercial Matters (the “Hague Convention”), the United

States District Court for the Southern District of New York respectfully requests international

judicial assistance to obtain evidence from Yves Charles Edgar Bouvier (“Mr. Bouvier”) for use

in the above-captioned civil proceeding currently pending before this Court (the “U.S. Action” or

“Action”). The evidence is sought by Defendants in the Action, Sotheby’s and Sotheby’s, Inc.

(together, “Sotheby’s”). As set forth below, Mr. Bouvier is a critical fact witness whose evidence

is relevant to Plaintiffs’ allegations in this Action and Sotheby’s defenses thereto.

       This Court previously requested international judicial assistance to obtain evidence from

Mr. Bouvier, in a request that was filed with the Tribunal de Première Instance of the Canton of

Geneva (the “Tribunal”) on June 17, 2020, and which was denied by the Tribunal on August 4,

2020. In its decision denying this Court’s request, the Tribunal declared that it was incompetent

ratione loci to hear this Court’s request. A copy of the Tribunal’s August 4, 2020 Order is attached
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 2 of 153




hereto as Exhibit A. Mr. Bouvier has since provided to Sotheby’s a letter dated May 27, 2021, in

which he represents that although he “enjoys permanent resident status in Singapore and is

domiciled at [address in] Singapore,” he “is currently and for the next few months residing at his

habitual abode at [address in] Geneva (lease agreement for his apartment attached), due in

particular to the need to participate in the procedures underway in Switzerland and the strict

quarantine measures in place in Singapore.” Mr. Bouvier has further represented that he “agrees

to be heard as a witness by the Court of First Instance of Geneva within the framework of the

execution of the request for civil assistance which would be sent to Switzerland by the New York

Court, provided that his hearing is governed by the applicable Swiss civil procedure law.” A copy

of Mr. Bouvier’s letter to Sotheby’s counsel, including the lease agreement for his apartment in

Geneva (containing his full address there), is attached hereto as Exhibit B.

       In addition to its requests to the Tribunal, this Court has also previously requested

international judicial assistance from the High Court of the Republic of Singapore to obtain

evidence from Mr. Bouvier (the “Singapore Court”). The Singapore Court granted this Court’s

request to obtain evidence from Mr. Bouvier on August 13, 2020. By order of the Singapore Court

on December 16, 2020, Sotheby’s served Mr. Bouvier with a copy of the Singapore Court’s Order

dated August 13, 2020 at his address in Singapore and by email on his U.S. counsel. Thereafter,

on April 20 and May 4, 2021, Mr. Bouvier’s counsel represented to the Examiner in Singapore

that “[u]nder Swiss law, Mr. Bouvier may not lawfully participate from Switzerland in the

deposition sought by Sotheby’s” but that he “consents to appear in Switzerland at a deposition to

be conducted under applicable Swiss procedures.” Subsequently, as noted above, by letter dated

May 27, 2021, and submitted to this Court on June 4, 2021, Mr. Bouvier has represented that he is

currently and for the next few months residing in Switzerland at his “habitual abode” in Geneva,

                                                 2
        Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 3 of 153




and as such is prohibited under Article 271 of the Swiss Code of Criminal Procedure from

producing documents or testifying in response to the Singapore Court’s August 13, 2020 Order.

This Court is now renewing its Letter of Request in light of these developments.

       The U.S. Action is a civil proceeding in which Plaintiffs allege that Sotheby’s aided and

abetted an alleged fraud and breach of fiduciary duty committed by Mr. Bouvier, an art dealer,

against Plaintiffs. Mr. Bouvier therefore has documents and first-hand knowledge regarding at

least two critical elements of Plaintiffs’ claims against Sotheby’s. First, Plaintiffs must prove that

Mr. Bouvier committed the alleged underlying fraud and breach of fiduciary duty. Mr. Bouvier

has direct knowledge of his relationship with Plaintiffs and of the entire course of conduct between

them, including their communications, interactions, agreements, understandings, and disputes, all

of which are relevant to proving or disproving the underlying fraud or breach of fiduciary duty.

Second, even if Plaintiffs establish that Mr. Bouvier committed fraud or breached his fiduciary

duty, they must then establish that Sotheby’s aided and abetted that fraud or breach. This claim

requires Plaintiffs to prove that Sotheby’s acted with the requisite mental state regarding Mr.

Bouvier’s alleged fraud or breach of fiduciary duty. Mr. Bouvier has direct knowledge of his

communications with Sotheby’s and about the nature of his relationship and dealings with

Plaintiffs. Sotheby’s denies that it had any knowledge or information sufficient to form a belief

as to the truth of Plaintiffs’ allegations regarding their relationship with Mr. Bouvier or any alleged

defrauding of Plaintiffs by Mr. Bouvier, including what Mr. Bouvier allegedly charged Plaintiffs

for any of the artworks at issue. Accordingly, it is critical to Sotheby’s defenses in this case to

obtain Mr. Bouvier’s testimony and documents as to these subject matter areas.




                                                  3
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 4 of 153




       The assistance requested is for the appropriate judicial authority of Switzerland to compel

the appearance of Mr. Bouvier to produce documents and give oral testimony relevant to the claims

and defenses in the Action. The evidence is intended for use at trial.

       1.      Sender/Requesting Judicial Authority:

               The Honorable Jesse M. Furman
               United States District Court for the Southern District of New York
               40 Centre Street, Room 2202
               New York, New York 10007
               United States of America

       2.      Central Authority of the Requested State:

               Tribunal civil - Tribunal de première instance
               Rue de l’Athénée 6-8
               Case postale 3736
               1211 Genève 3

       3.      Persons to Whom the Executed Request Is to be Returned:

               The Honorable Jesse M. Furman
               United States District Court for the Southern District of New York
               40 Centre Street, Room 2202
               New York, New York 10007
               United States of America

       4.      Names and Addresses of the Parties and Their Representatives:

               a.     Plaintiffs:

               Accent Delight International Ltd.
               Jipfa Building, 3rd Floor
               142 Main Street
               Road Town, Tortola
               British Virgin Islands

               Xitrans Finance Ltd.
               Akara Building
               24 De Castro Street
               Wickhams Cay 1
               Road Town
               Tortola
               British Virgin Islands


                                                 4
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 5 of 153




     Counsel for Plaintiffs:
     Daniel Kornstein
     Emery Celli Brinckerhoff Abady Ward & Maazel LLP
     600 Fifth Avenue, 10th Floor
     New York, New York 10020
     Email: dkornstein@ecbalaw.com
     Tel: +1 212 763 5000

     Sandrine Giroud
     LALIVE
     Rue de la Mairie 35
     P.O. Box 6569
     1211 Geneva 6
     Switzerland
     Email: sgiroud@lalive.law
     Tel: +41 58 105 2000

     b.    Defendants:

     Sotheby’s
     1334 York Avenue
     New York, New York 10021
     United States of America

     Sotheby’s, Inc.
     1334 York Avenue
     New York, New York 10021
     United States of America

     Counsel for Defendants:
     Marcus A. Asner
     Sara L. Shudofsky
     Arnold & Porter Kaye Scholer LLP
     250 West 55th Street
     New York, New York 10019
     Email: Marcus.Asner@arnoldporter.com
     Email: Sara.Shudofsky@arnoldporter.com
     Tel: +1 212 836 7222

     Saverio Lembo
     Aurélie Conrad Hari
     Bär & Karrer SA
     12 quai de la Poste
     1211 Geneva 11, Switzerland
     Email: Saverio.Lembo@BaerKarrer.ch
     Email: Aurelie.ConradHari@BaerKarrer.ch
     Tel: +41 58 261 57 00
                                  5
        Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 6 of 153




       5.      Nature of the Proceedings and Summary of the Facts:

       The U.S. Action is a civil lawsuit in which Plaintiffs allege that Sotheby’s aided and abetted

Mr. Bouvier’s purported fraud and breach of fiduciary duty, and breached its contractual

obligations to Plaintiffs. A copy of the Second Amended Complaint (“Am. Compl.”) and

Sotheby’s Answer to the Second Amended Complaint (“Sotheby’s Answer”) in the U.S. Action

are attached hereto as Exhibits C and D.

       Plaintiffs’ action arises from a longstanding dispute between Plaintiffs Accent Delight

International Ltd. and Xitrans Finance Ltd. and an art dealer, Mr. Bouvier. Plaintiffs are companies

incorporated in the British Virgin Islands; they are owned by the trust settled by and for the benefit

of members of the family of Dmitry Rybolovlev. Plaintiffs contend that, during the relevant time

period, Mr. Rybolovlev was acting only as their representative. Plaintiffs allege that Mr. Bouvier

defrauded them of over one billion dollars when he served as their art advisor. According to

Plaintiffs, Plaintiffs and Mr. Bouvier agreed that Mr. Bouvier would act as Plaintiffs’ agent to

acquire art masterworks on their behalf. Mr. Bouvier allegedly purchased 38 art masterworks from

various private sellers, transferred the works to Plaintiffs at markups as high as 145%, and

pocketed the difference for himself. Plaintiffs assert that Sotheby’s aided and abetted Mr.

Bouvier’s alleged fraud and breach of fiduciary duty with respect to 14 of the art masterworks;

Mr. Bouvier acquired 12 of those 14 art masterworks from third parties in private sales facilitated

by Sotheby’s entities before he transferred them to Plaintiffs. Finally, Plaintiffs allege that

Sotheby’s breached a Tolling Agreement with Plaintiffs when Sotheby’s filed a declaratory

judgment action in Switzerland in 2017.

       In their response to Sotheby’s interrogatories in this case, Plaintiffs have identified Mr.

Bouvier as having:     (i) “knowledge or information concerning . . . the allegations in the


                                                  6
        Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 7 of 153




Complaint”; (ii) “knowledge or information concerning any transaction involving one or more of

the [artworks at issue]”; (iii) “knowledge or information concerning the alleged agency or fiduciary

relationship between [Plaintiffs] and [Mr.] Bouvier”; and (iv) “knowledge of any valuation that

Plaintiffs obtained or attempted to obtain from [Mr.] Bouvier” concerning the artworks at issue.

See Plaintiffs’ Responses and Objections to Sotheby’s First Set of Interrogatories at 4-7, attached

hereto as Exhibit C (“Plaintiffs’ Responses to Interrogatories”). 1

       Plaintiffs do not dispute that Mr. Bouvier communicated directly with Plaintiffs’

representatives regarding the art masterworks at issue in the U.S. Action, including with respect to

Plaintiffs’ purchase of those works and their requests for valuations of some of those works.

Sotheby’s contends that Plaintiffs never directly communicated with Sotheby’s regarding the art

masterworks at issue in this case. Sotheby’s further contends that Mr. Bouvier helped facilitate

communications with various financial institutions, including financial institutions in Singapore,

in an effort to obtain credit, loans, or financing on Plaintiffs’ and Mr. Rybolovlev’s behalf using

the artworks as collateral. In short, Mr. Bouvier is in unique possession of information regarding

all of his interactions with Plaintiffs and Mr. Rybolovlev and regarding all of his interactions on

their behalf and at their direction with third parties. Mr. Bouvier is also in possession of

information regarding all of his interactions with Sotheby’s. This information is directly relevant

to issues that are critical to the claims and defenses in the U.S. Action.




1
    Pursuant to the Protective Order in the U.S. Action, Plaintiffs have designated as
“CONFIDENTIAL MATERIAL” certain portions of Plaintiffs’ Responses to
Interrogatories. Those portions have been redacted from Exhibit C and are not being relied upon
in connection with this Letter of Request.
                                               7
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 8 of 153




       6.      Evidence to be Obtained or Other Judicial Acts to be Performed:

       This Court seeks, by way of the present Letter of Request, oral testimony and documents

from Mr. Bouvier for use at trial. Appendix A sets forth the topics of oral testimony sought from

Mr. Bouvier.

       Mr. Bouvier is a critical fact witness in the U.S. Action. Mr. Bouvier’s relationship and

interactions with Plaintiffs and Sotheby’s, respectively, are at the heart of Plaintiffs’ U.S. Action

against Sotheby’s. Mr. Bouvier is in unique possession of critical evidence that bears on the

essential elements of Plaintiffs’ claims and Sotheby’s defenses to those claims.

       First, a threshold element of Plaintiffs’ claims against Sotheby’s of aiding and abetting

fraud and aiding and abetting a breach of fiduciary duty is proof of the alleged underlying fraud

and breach of fiduciary duty by Mr. Bouvier. See Sotheby’s Answer at 50-51 [Exhibit B]. Mr.

Bouvier’s testimony and documents are critical to proving or disproving whether Mr. Bouvier

committed fraud or breached his alleged fiduciary duty to Plaintiffs, including whether Mr.

Bouvier even owed Plaintiffs any fiduciary duty.

       Second, even if Plaintiffs can prove Mr. Bouvier’s alleged fraud and breach of fiduciary

duty, Plaintiffs must show that Sotheby’s acted with the requisite mental state regarding that fraud

and breach of fiduciary duty to succeed on the merits of their aiding and abetting claims. Plaintiffs

allege that Sotheby’s knew “the fraudulently inflated prices [Mr. Bouvier] charged to Plaintiffs,”

Am. Compl. ¶ 27 [Exhibit A]. Sotheby’s denies that it had any knowledge of Mr. Bouvier’s

relationship with Plaintiffs or about what Mr. Bouvier allegedly charged Plaintiffs for any of the

artworks at issue. Accordingly, it is critical to Sotheby’s defenses in this case to obtain Mr.

Bouvier’s testimony and documents regarding whether he ever told Sotheby’s anything about

Plaintiffs, including whether he told Sotheby’s anything about: (i) the identity of Plaintiffs,


                                                 8
        Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 9 of 153




Plaintiffs’ beneficiaries, or Plaintiffs’ representatives (including Mr. Rybolovlev); (ii) the

relationship between Mr. Bouvier and Plaintiffs; or (iii) the prices Plaintiffs paid Mr. Bouvier for

any artworks at issue in this litigation.

        Third, a central allegation of Plaintiffs’ case is that Sotheby’s provided valuations of some

of the works to Mr. Bouvier, which according to Plaintiffs were intended by Sotheby’s to be passed

along by Mr. Bouvier to Plaintiffs to justify the higher prices Mr. Bouvier charged Plaintiffs for

those works. See, e.g., Am. Compl. ¶ 4 [Exhibit A]. Sotheby’s denies those allegations and asserts

that it did not know what Mr. Bouvier planned to do with any work of art he acquired in a

transaction brokered by Sotheby’s and did not know the price that Mr. Bouvier planned to later

charge for any work of art, if he did decide to re-sell it. Further, Sotheby’s contends—based on

information learned long after the events at issue in the Amended Complaint—that Mr. Bouvier

sought the valuations from Sotheby’s at Plaintiffs’ request because, among other reasons, Plaintiffs

wanted to use the valuations to secure loans from one or more financial institutions in Singapore,

using one or more of the works as collateral. Plaintiffs dispute this characterization of the creation

of and purpose for these valuations. Sotheby’s contends that if, in fact, it was Plaintiffs—and not

Mr. Bouvier—who wanted these valuations, then Sotheby’s provision of the valuations to Mr.

Bouvier cannot have aided and abetted any alleged fraud of Plaintiffs or breach of a fiduciary duty

to them. Plaintiffs have acknowledged that Mr. Bouvier has knowledge concerning valuations that

Plaintiffs received (and which Sotheby’s contends Plaintiffs requested) from Mr. Bouvier. See

Plaintiffs’ Responses to Interrogatories at 6 [Exhibit C].

        While Sotheby’s also intends to obtain documents and testimony from Mr. Rybolovlev,

Mr. Bouvier unquestionably sits at the heart of this dispute. Mr. Bouvier is in the best position to

provide evidence of: (i) whether an agency or fiduciary relationship existed between him and

                                                  9
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 10 of 153




Plaintiffs, as Plaintiffs allege; (ii) what representations Mr. Bouvier made to Plaintiffs about the

prices and valuations of the art masterworks at issue, which is directly relevant to whether Plaintiffs

can prove an underlying fraud or breach of fiduciary duty; and (iii) what, if anything, Sotheby’s

was told about Plaintiffs, Mr. Bouvier’s relationship with Plaintiffs, or what Mr. Bouvier intended

to do or did with any of the art masterworks after purchasing them, including whether he intended

to or did resell any of them, the identity(ies) of any subsequent purchaser(s), and the prices paid

by such purchaser(s).

       7.      Identity and Address of the Person to be Examined:

               Yves Charles Edgar Bouvier
               [residential address contained in Bouvier’s letter and lease]
               CH-1204 Geneva
               Switzerland

               a.       Mr. Bouvier has agreed to be heard as a witness consistent with this Letter

                        of Request, provided that his hearing is governed by the applicable Swiss

                        civil procedure law. Mr. Bouvier has further represented that he currently

                        and for the next few months has his “habitual abode” at the above address

                        in Switzerland. See Ex. B.

               b.       Questions to be Put to the Person to be Examined or Statement of the

                        Subject Matter About Which They Are to be Examined: Please see

                        Appendix A.

       8.      Definitions:

               a.       For purposes of these requests, the term “Plaintiffs” encompasses and

                        includes, without limitation, Plaintiffs Accent Delight International Ltd.

                        and Xitrans Finance Ltd., Mr. Rybolovlev, and any other representatives



                                                  10
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 11 of 153




            of Plaintiffs, including but not limited to Mikhail Sazonov, Yuri

            Bogdanov, and Tetiana Bersheda.

      b.    For purposes of these requests, the term “Bouvier” encompasses Mr.

            Bouvier, individually, and the following entities alleged to be owned or

            controlled by Mr. Bouvier: Arrow Fine Art L.L.C., Art Family Pte Ltd.,

            Blancaflor Investments Ltd., The Eagle Overseas Co., Ltd., Kinsride

            Finance Ltd., and MEI Invest Ltd.

      c.    For purposes of these requests, the term “Sotheby’s” encompasses

            Defendants Sotheby’s and Sotheby’s, Inc., their agents and employees,

            and their affiliated entities and the agents and employees of those entities,

            including Samuel Valette, Thomas Bompard, Bruno Vinciguerra, William

            Ruprecht, Melanie Clore, Holli Chandler, Gregoire Billault, Dario

            Tabladini, Jane Levine, and Alexander Bell.

      d.    For purposes of these requests, the term “Works” means the following art

            masterworks, which Plaintiffs claim they purchased or acquired from

            Bouvier:

            (i)        Picasso’s Les Noces de Pierrette, which—based on facts

                       alleged by Plaintiffs and Bouvier—was purchased or acquired

                       by Plaintiff Xitrans Finance Ltd. from The Eagle Overseas Co.,

                       an entity owned and/or controlled by Mr. Bouvier, in or about

                       October 2004;

            (ii)       Modigliani’s Nu couché aux bras levés, which—based on facts

                       alleged by Plaintiffs and Bouvier—was purchased or acquired

                                      11
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 12 of 153




                    by Plaintiff Xitrans Finance Ltd. from Kinsride Finance Ltd.,

                    an entity owned and/or controlled by Mr. Bouvier, in or about

                    April 2006;

            (iii)   Picasso’s Mousquetaire à la pipe, which—based on facts

                    alleged by Plaintiffs and Bouvier—was purchased or acquired

                    by Plaintiff Xitrans Finance Ltd. from MEI Invest Ltd., an

                    entity owned and/or controlled by Mr. Bouvier, in or about the

                    period March to October 2006;

            (iv)    A gilded wood table with eight sheath pillars, published in the

                    exhibition catalogue “From Versailles to Paris: The Fate of the

                    Royal Collections,” Paris, 1989, which—based on facts alleged

                    by Plaintiffs and Bouvier—was purchased or acquired by

                    Plaintiff Xitrans Finance Ltd. from MEI Invest Ltd., an entity

                    owned and/or controlled by Mr. Bouvier, in or about March

                    2007;

            (v)     Carved and gilded wood furniture ornamented with flower

                    vases, wreaths, and branches, similar to the work of Georges

                    Jacob, which—based on facts alleged by Plaintiffs and

                    Bouvier—was purchased or acquired by Plaintiff Xitrans

                    Finance Ltd. from MEI Invest Ltd., an entity owned and/or

                    controlled by Mr. Bouvier, in or about July 2007;

            (vi)    Modigliani’s Jeune fille blonde en buste, which—based on

                    facts alleged by Plaintiffs and Bouvier—was purchased or

                                  12
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 13 of 153




                     acquired by Plaintiff Xitrans Finance Ltd. from MEI Invest

                     Ltd., an entity owned and/or controlled by Mr. Bouvier, in or

                     about October 2007;

            (vii)    Modigliani’s Madame Hébuterne aux épaules nues, which—

                     based on facts alleged by Plaintiffs and Bouvier—was

                     purchased or acquired by Plaintiff Xitrans Finance Ltd. from

                     MEI Invest Ltd., an entity owned and/or controlled by Mr.

                     Bouvier, in or about December 2007;

            (viii)   Modigliani’s Nu dolent, which—based on facts alleged by

                     Plaintiffs and Bouvier—was purchased or acquired by Plaintiff

                     Xitrans Finance Ltd. from MEI Invest Ltd., an entity owned

                     and/or controlled by Mr. Bouvier, in or about February 2008;

            (ix)     Picasso’s La soeur de l’artiste, which—based on facts alleged

                     by Plaintiffs and Bouvier—was purchased or acquired by

                     Plaintiff Xitrans Finance Ltd. from MEI Invest Ltd., an entity

                     owned and/or controlled by Mr. Bouvier, in or about April

                     2008;

            (x)      Degas’s Danseuse en rose, which—based on facts alleged by

                     Plaintiffs and Bouvier—was purchased or acquired by Plaintiff

                     Xitrans Finance Ltd. from MEI Invest Ltd., an entity owned

                     and/or controlled by Mr. Bouvier, in or about April 2008;

            (xi)     Gauguin’s Te Fare (La Maison), which—based on facts

                     alleged by Plaintiffs and Bouvier—was purchased or acquired

                                  13
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 14 of 153




                     by Plaintiff Xitrans Finance Ltd. from MEI Invest Ltd., an

                     entity owned and/or controlled by Mr. Bouvier, in or about

                     June 2008;

            (xii)    Modigliani’s Vénus (Nu debout, nu médicis), which—based on

                     facts alleged by Plaintiffs and Bouvier—was purchased or

                     acquired by Plaintiff Xitrans Finance Ltd. from MEI Invest

                     Ltd., an entity owned and/or controlled by Mr. Bouvier, in or

                     about July 2008;

            (xiii)   Rothko’s No. 1 (Royal Red and Blue), which—based on facts

                     alleged by Plaintiffs and Bouvier—was purchased or acquired

                     by Plaintiff Xitrans Finance Ltd. from MEI Invest Ltd., an

                     entity owned and/or controlled by Mr. Bouvier, in or about

                     August 2008;

            (xiv)    Monet’s Nymphéas (1897-1898), which—based on facts

                     alleged by Plaintiffs and Bouvier—was purchased or acquired

                     by Plaintiff Xitrans Finance Ltd. from MEI Invest Ltd., an

                     entity owned and/or controlled by Mr. Bouvier, in or about

                     September 2008;

            (xv)     Monet’s Nymphéas (1914-1917), which—based on facts

                     alleged by Plaintiffs and Bouvier—was purchased or acquired

                     by Plaintiff Xitrans Finance Ltd. from MEI Invest Ltd., an

                     entity owned and/or controlled by Mr. Bouvier, in or about

                     September 2008;

                                    14
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 15 of 153




            (xvi)     Toulouse-Lautrec’s Au Lit: Le Baiser (Red), which—based on

                      facts alleged by Plaintiffs and Bouvier—was purchased or

                      acquired by Plaintiff Xitrans Finance Ltd. from Art Family Pte

                      Ltd., an entity owned and/or controlled by Mr. Bouvier, in or

                      about December 2009;

            (xvii)    Van Gogh’s Paysage avec un olivier (Landscape with an Olive

                      Tree), which—based on facts alleged by Plaintiffs and

                      Bouvier—was purchased or acquired by Plaintiff Xitrans

                      Finance Ltd. from MEI Invest Ltd., an entity owned and/or

                      controlled by Mr. Bouvier, in or about June 2010;

            (xviii)   Picasso’s Joueur de flûte et femme nue, which—based on facts

                      alleged by Plaintiffs and Bouvier—was purchased or acquired

                      by Plaintiff Accent Delight Int’l Ltd. from MEI Invest Ltd., an

                      entity owned and/or controlled by Mr. Bouvier, in or about

                      October 2010;

            (xix)     Renoir’s Jeunes filles au bord de l’eau, which—based on facts

                      alleged by Plaintiffs and Bouvier—was purchased or acquired

                      by Plaintiff Accent Delight Int’l Ltd. from MEI Invest Ltd., an

                      entity owned and/or controlled by Mr. Bouvier, in or about

                      November 2010;

            (xx)      El Greco’s St. Sebastian, which—based on facts alleged by

                      Plaintiffs and Bouvier—was purchased or acquired by Plaintiff

                      Accent Delight Int’l Ltd. from MEI Invest Ltd., an entity

                                   15
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 16 of 153




                      owned and/or controlled by Mr. Bouvier, in or about December

                      2010;

            (xxi)     Picasso’s L’homme assis au verre, which—based on facts

                      alleged by Plaintiffs and Bouvier—was purchased or acquired

                      by Plaintiff Accent Delight Int’l Ltd. from MEI Invest Ltd., an

                      entity owned and/or controlled by Mr. Bouvier, in or about

                      April 2011;

            (xxii)    Maillol’s La Méditerranée (bronze), which—based on facts

                      alleged by Plaintiffs and Bouvier—was purchased or acquired

                      by Plaintiff Accent Delight Int’l Ltd. from MEI Invest Ltd., an

                      entity owned and/or controlled by Mr. Bouvier, in or about

                      April 2011;

            (xxiii)   Rodin’s Le Baiser (bronze), which—based on facts alleged by

                      Plaintiffs and Bouvier—was purchased or acquired by Plaintiff

                      Accent Delight Int’l Ltd. from MEI Invest Ltd., an entity

                      owned and/or controlled by Mr. Bouvier, in or about April

                      2011;

            (xxiv)    Matisse’s Nu au Châle Vert (Nude with a Green Shawl),

                      which—based on facts alleged by Plaintiffs and Bouvier—was

                      purchased or acquired by Plaintiff Accent Delight Int’l Ltd.

                      from MEI Invest Ltd., an entity owned and/or controlled by

                      Mr. Bouvier, in or about June 2011;




                                    16
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 17 of 153




            (xxv)      Rodin’s L’Éternel printemps, which—based on facts alleged by

                       Plaintiffs and Bouvier—was purchased or acquired by Plaintiff

                       Accent Delight Int’l Ltd. from MEI Invest Ltd., an entity

                       owned and/or controlled by Mr. Bouvier, in or about July 2011;

            (xxvi)     Giacometti’s Femme de Venise IX, which—based on facts

                       alleged by Plaintiffs and Bouvier—was purchased or acquired

                       by Plaintiff Accent Delight Int’l Ltd. from MEI Invest Ltd., an

                       entity owned and/or controlled by Mr. Bouvier, in or about

                       October 2011;

            (xxvii)    Magritte’s Le Domaine d’Arnheim, which—based on facts

                       alleged by Plaintiffs and Bouvier—was purchased or acquired

                       by Plaintiff Accent Delight Int’l Ltd. from MEI Invest Ltd., an

                       entity owned and/or controlled by Mr. Bouvier, in or about

                       December 2011;

            (xxviii)   Modigliani’s Nu couché au coussin bleu, which—based on

                       facts alleged by Plaintiffs and Bouvier—was purchased or

                       acquired by Plaintiff Accent Delight Int’l Ltd. from MEI Invest

                       Ltd., an entity owned and/or controlled by Mr. Bouvier, in or

                       about January 2012;

            (xxix)     Rodin’s Eve, which—based on facts alleged by Plaintiffs and

                       Bouvier—was purchased or acquired by Plaintiff Accent

                       Delight Int’l Ltd. from MEI Invest Ltd., an entity owned and/or

                       controlled by Mr. Bouvier, in or about March 2012;

                                    17
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 18 of 153




            (xxx)      El Greco’s Portrait of Madonna and the Child, which—based

                       on facts alleged by Plaintiffs and Bouvier—was purchased or

                       acquired by Plaintiff Accent Delight Int’l Ltd. from MEI Invest

                       Ltd., an entity owned and/or controlled by Mr. Bouvier, in or

                       about March 2012;

            (xxxi)     Klimt’s Wasserschlangen II, which—based on facts alleged by

                       Plaintiffs and Bouvier—was purchased or acquired by Plaintiff

                       Accent Delight Int’l Ltd. from MEI Invest Ltd., an entity

                       owned and/or controlled by Mr. Bouvier, in or about

                       September 2012;

            (xxxii)    Modigliani’s Tête, which—based on facts alleged by Plaintiffs

                       and Bouvier—was purchased or acquired by Plaintiff Accent

                       Delight Int’l Ltd. from MEI Invest Ltd., an entity owned and/or

                       controlled by Mr. Bouvier, in or about January 2013;

            (xxxiii)   Toulouse-Lautrec’s Au Lit: Le Baiser (Green), which—based

                       on facts alleged by Plaintiffs and Bouvier—was purchased or

                       acquired by Plaintiff Accent Delight Int’l Ltd. from MEI Invest

                       Ltd., an entity owned and/or controlled by Mr. Bouvier, in or

                       about February 2013;

            (xxxiv)    Picasso’s Tête de femme, which—based on facts alleged by

                       Plaintiffs and Bouvier—was purchased or acquired by Plaintiff

                       Accent Delight Int’l Ltd. from MEI Invest Ltd., an entity




                                    18
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 19 of 153




                       owned and/or controlled by Mr. Bouvier, in or about March

                       2013;

            (xxxv)     Picasso’s Espagnole à l’éventail, which—based on facts

                       alleged by Plaintiffs and Bouvier—was purchased or acquired

                       by Plaintiff Accent Delight Int’l Ltd. from MEI Invest Ltd., an

                       entity owned and/or controlled by Mr. Bouvier, in or about

                       March 2013;

            (xxxvi)    Leonardo da Vinci’s Christ as Salvator Mundi, which—based

                       on facts alleged by Plaintiffs and Bouvier—was purchased or

                       acquired by Plaintiff Accent Delight Int’l Ltd. from MEI Invest

                       Ltd., an entity owned and/or controlled by Mr. Bouvier, in or

                       about May 2013;

            (xxxvii)   Gaugin’s Otahi (Alone), which—based on facts alleged by

                       Plaintiffs and Bouvier—was purchased or acquired by Plaintiff

                       Accent Delight Int’l Ltd. from MEI Invest Ltd., an entity

                       owned and/or controlled by Mr. Bouvier, in or about

                       September 2013; and

            (xxxviii) Rothko’s No. 6 (Violet, Green, and Red), which—based on

                       facts alleged by Plaintiffs and Bouvier—was purchased or

                       acquired by Plaintiff Accent Delight Int’l Ltd. from MEI Invest

                       Ltd., an entity owned and/or controlled by Mr. Bouvier, in or

                       about July 2014.




                                     19
      Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 20 of 153




       9.     Documents and Other Property to be Inspected:

       This Court requests that Mr. Bouvier produce the following documents (including

electronic documents) which are in his possession, custody, or power.

              A.      Communications (Including Attachments) with Individuals Affiliated with
                      Bouvier

                             (i)     The communications (including attachments) between
                                     Bouvier and Tania Rappo (“Ms. Rappo”) regarding
                                     Plaintiffs, including Ms. Rappo’s alleged introduction of
                                     Plaintiffs to Bouvier. See Am. Compl. ¶¶ 13-14.

                             (ii)    The communications (including attachments) between
                                     Bouvier and Jean-Marc Peretti (“Mr. Peretti”) regarding the
                                     Works or Plaintiffs, including but not limited to the text
                                     message allegedly sent from Mr. Bouvier to Mr. Peretti in
                                     or about November or December 2014 in which Mr.
                                     Bouvier wrote: “I am in the shit. He does not have cash
                                     and wants to place all Picasso and Rodin for public sale. . .
                                     . We will talk about that tomorrow.” See Am. Compl.
                                     ¶ 180.Accent Delight and Xitrans’ criminal complaint
                                     (including the exhibits attached thereto) in CH.

              B.      The Business Relationship Between Bouvier and Plaintiffs

                             (i)     The documents and communications (including
                                     attachments) regarding meetings with Plaintiffs, including
                                     but not limited to an alleged meeting in Paris on or about
                                     April 10, 2011, and an alleged meeting in New York City
                                     at 15 Central Park West in or about March 2013, other than
                                     communications between Bouvier and Plaintiffs or between
                                     Bouvier and Sotheby’s. See Am. Compl. ¶¶ 168, 170-172,
                                     188.

              C.      Documents Relating to Plaintiffs’ Confrontation of and Claims Against
                      Bouvier

                             (i)     The scanned Sotheby’s logos and the electronic signatures
                                     of Sotheby’s UK employees Samuel Valette and Dr. Franka
                                     Haiderer that were on the USB flash drive in Mr. Bouvier’s
                                     possession when he was arrested in Monaco in or about
                                     February 2015. See Am. Compl. ¶ 24.

                             (ii)    Affidavits, including exhibits filed by or on behalf of Yves
                                     Bouvier or MEI Invest Ltd. in the civil proceedings
                                               20
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 21 of 153




                                      initiated by Plaintiffs against Bouvier in Singapore in or
                                      about March 2015, namely: (1) Accent Delight Int’l Ltd.
                                      and Xitrans Finance Ltd. v. Bouvier, MEI Invest Ltd., and
                                      Rappo, HC/S 236/2015 (High Court of the Republic of
                                      Singapore), and Civil Appeal No. 113 of 2016 (Court of
                                      Appeal of Singapore), and (2) Bouvier and MEI Invest Ltd.
                                      v. Accent Delight Int’l Ltd. and Xitrans Finance Ltd., Civil
                                      Appeal Nos. 80 and 81 of 2015 (Court of Appeal of
                                      Singapore), except such affidavits and exhibits that were
                                      only permitted to be used in connection with litigation
                                      regarding a Mareva injunction and except any such
                                      documents, or parts of such documents, that consist of, or
                                      refer to, document D56 and all subsequent documents from
                                      Monaco Dossier n° JI n° Cab 1/15/04, PG n° 2015/000039.
                                      See Am. Compl. ¶ 22.

                              (iii)   The documents (including affidavits, exhibits, and addenda
                                      thereto) filed by or on behalf of Yves Bouvier or MEI
                                      Invest Ltd. in the criminal proceeding initiated by Plaintiffs
                                      against Bouvier in Switzerland in or about February 2018,
                                      namely, P/15776/2017, except any such documents that
                                      consist of, or refer to, documents D56 and all subsequent
                                      documents from Monaco Dossier n° JI n° Cab 1/15/04, PG
                                      n° 2015/000039. See Am. Compl. ¶ 23.

                              (iv)    The communications (including attachments) between
                                      Bouvier and Christie’s regarding the purchase, acquisition,
                                      auction, valuation, or sale of any of the Works. See Am.
                                      Compl. ¶ 144.

       10.     Any Requirement That the Evidence be Given on Oath or Affirmation and
               Any Special Form to be Used:

       This Court respectfully requests that Mr. Bouvier testify under oath or affirmation in

accordance with the applicable procedures of Switzerland. The Court further requests that the

testimony be transcribed by a qualified stenographer and that a videographic record be taken of

the oral testimony. In the event that the evidence cannot be taken in the manner requested, the

Court respectfully requests that the evidence be taken in such manner as provided by local law for

the formal taking of evidence.



                                                21
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 22 of 153




       11.     Special Methods or Procedure to be Followed:

       a.      It is respectfully requested that each party’s Swiss and United States lawyers be

permitted to attend the oral testimony and be permitted to ask supplementary questions to the

witness.

       b.      It is further respectfully requested that each party’s Swiss and United States

lawyers be permitted to participate by video conference pursuant to the enclosed Optional Form

For Video-Link Evidence.

       c.      It is further respectfully requested that an interpreter be present to assist the

United States lawyers of each party with the costs borne equally by the parties.

       d.      Mr. Bouvier shall be permitted to be represented by his own counsel at his own

expense at the oral testimony should he wish to do so. Mr. Bouvier shall not be required to give

evidence that is privileged against disclosure, or may not be lawfully disclosed, under the laws of

either the United States, Singapore, Monaco, France, or Switzerland, insofar as such invocation

of privilege is permitted under Swiss law and procedure.

       e.      It is respectfully requested that the requested documents be produced by Mr.

Bouvier at least forty-five days prior to the date of Mr. Bouvier’s oral testimony, and that copies

be provided to:

               Counsel for Defendants:
               Marcus A. Asner
               Sara L. Shudofsky
               Arnold & Porter Kaye Scholer LLP
               250 West 55th Street
               New York, New York 10019
               Email: Marcus.Asner@arnoldporter.com
               Email: Sara.Shudofsky@arnoldporter.com
               Tel: +1 212 836 7222

               Saverio Lembo
               Aurélie Conrad Hari
                                                 22
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 23 of 153




               Bär & Karrer SA
               12 quai de la poste
               1211 Geneva 11, Switzerland
               Email: Saverio.Lembo@baerkarrer.ch
               Email: Aurelie.ConradHari@BaerKarrer.ch
               Tel: +41 58 261 57 00

               Counsel for Plaintiffs:
               Daniel Kornstein
               Emery Celli Brinckerhoff Abady Ward & Maazel LLP
               600 Fifth Avenue, 10th Floor
               New York, New York 10020
               Email: dkornstein@ecbalaw.com
               Tel: +1 212 763 5000

               Sandrine Giroud
               LALIVE
               Rue de la Mairie 35
               P.O. Box 6569
               1211 Geneva 6
               Switzerland
               Email: sgiroud@lalive.law

       f.      It is requested that the oral testimony of the witness be videotaped and recorded

verbatim, and that a professional videographer and a professional stenographer be permitted to

attend the oral testimony in order to record the testimony, with all of the associated costs to be

equally born by the parties.

       g.      Any oral testimony by Mr. Bouvier is not to exceed fourteen hours, and shall not

exceed seven hours per day. For the avoidance of doubt, the limit of fourteen hours shall apply

without regard to whether all questions set forth in Appendix A have been asked and answered.

       12.     Request for Notification of the Time and Place of Execution of the Request
               and Identity and Address of Any Person to be Notified:

       It is requested that the oral testimony be taken as soon as can practicably be arranged. It is

respectfully requested that the witness and the counsel listed below be notified of the date, time,




                                                 23
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 24 of 153




and place of the testimony as soon as convenient. If possible, it is requested that notice be furnished

to the witness and counsel at least thirty days prior to the testimony.

               Counsel for Defendants:
               Marcus A. Asner
               Sara L. Shudofsky
               Arnold & Porter Kaye Scholer LLP
               250 West 55th Street
               New York, New York 10019
               Email: Marcus.Asner@arnoldporter.com
               Email: Sara.Shudofsky@arnoldporter.com
               Tel: +1 212 836 7222

               Saverio Lembo
               Aurélie Conrad Hari
               Bär & Karrer SA
               12 quai de la Poste
               1211 Geneva 11, Switzerland
               Email: Saverio.Lembo@BaerKarrer.ch
               Email: Aurelie.ConradHari@BaerKarrer.ch
               Tel: +41 58 261 57 00

               Counsel for Plaintiffs:
               Daniel Kornstein
               Emery Celli Brinckerhoff Abady Ward & Maazel LLP
               600 Fifth Avenue, 10th Floor
               New York, New York 10020
               Email: dkornstein@ecbalaw.com
               Tel: +1 212 763 5000

               Sandrine Giroud
               LALIVE
               Rue de la Mairie 35
               P.O. Box 6569
               1211 Geneva 6
               Switzerland
               Email: sgiroud@lalive.law

       13.     Request for Attendance or Participation of Judicial Personnel of the
               Requesting Authority at the Execution of the Letter of Request:

       No attendance of United States judicial personnel is requested.




                                                  24
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 25 of 153




       14.     Specification of Privilege or Duty to Refuse to Give Evidence Under the Law
               of the United States:

       The witness may refuse to give evidence that is privileged against disclosure, or may not

be lawfully disclosed, under the laws of the United States, Singapore, Monaco, France, or

Switzerland, insofar as such invocation of privilege is permitted under Swiss law and procedure.

       The parties to the U.S. Action have agreed, and this Court has ordered, that any confidential

material produced or disclosed by the parties or any third parties will be kept confidential,

according to the Local Rules of the Court and/or any protective order entered in the case.

Notwithstanding the terms of any protective order entered in this case, any materials produced in

response to this Letter of Request or any testimony taken pursuant to this Letter of Request shall

be kept confidential and shall be used solely for purposes of the prosecution or defense of this

Action, and any appeals thereto, and for no other purpose.

       15.     Fees and Costs:

       The fees and costs incurred which are reimbursable under the second paragraph of Article

14 or under Article 26 of the Hague Convention shall be borne by Sotheby’s.

       16.     Specification of the Date by which the Requesting Authority Requires
               Receipt of the Response to the Letter of Request:

       The Requesting Authority requests that the oral testimony be taken as soon as practicable

after the Requested State receives this Letter of Request, and that the requested documents be

produced at least forty-five days before the taking of the oral testimony. Expedient treatment of

this Letter of Request will allow the parties and the witness to arrange a mutually agreeable date

for testimony and avoid disruption to the witness’s business or personal plans.




                                                25
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 26 of 153
      Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 27 of 153




                                       Appendix A
                          Topics and Questions for Oral Testimony

I.       Background Information

         A.   Introduction: The below questions seek to obtain general background
              information.

         B.   Questions:

              1.    Please state your name for the record.

              2.    Where do you currently reside?

              3.    For the time period of 2003 to 2015, where did you reside?

              4.    Describe your education history.

              5.    Describe your professional background and experience.

              6.    Where do you currently work?

              7.    For the time period of 2003 to 2015, were you employed? If so, by whom
                    or what company? Did you earn income in any other way during that time
                    period? If so, how?

II.      General Involvement with Plaintiffs, Sotheby’s, and the Artworks at Issue in
         This Case

         A.   Introduction: Plaintiffs contend that they were the victims of “the largest art
              fraud in history,” which Mr. Bouvier allegedly “masterminded.” Am. Compl. ¶
              1. The following questions are intended to obtain information regarding Mr.
              Bouvier’s familiarity with Plaintiffs (and their representatives) and his
              involvement in the art masterworks at issue in the parties’ dispute. Such
              evidence is relevant to Mr. Bouvier’s interactions with Plaintiffs and with
              Sotheby’s, to Plaintiffs’ allegations that Sotheby’s aided and abetted Mr.
              Bouvier’s alleged fraud and breach of fiduciary duty, and to Sotheby’s defense
              that, if Mr. Bouvier defrauded Plaintiffs or breached any fiduciary duty to them,
              Sotheby’s had no knowledge of any such fraud or breach of fiduciary duty, and
              has no liability whatsoever to Plaintiffs.

         B.   Questions

              1.    Are you familiar with Accent Delight International Ltd., one of the
                    Plaintiffs in the U.S. Action? Have you ever personally had any contact
                    with it or its employees/representatives? If so, when? About what?
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 28 of 153




       2.   Are you familiar with Xitrans Finance Ltd., the other Plaintiff in the U.S.
            Action? Have you ever personally had any contact with it or its
            employees/representatives? If so, when? About what?

       3.   Do you know Dmitry Rybolovlev? Have you ever personally interacted
            with him? If so, when? About what?

            a.     Did you ever attend any meetings with him, or participate in calls
                   or electronic communications with him, regarding artworks he was
                   purchasing? If so, when? Who was present? What was
                   discussed? What were the artworks?

       4.   Do you know Tetiana Bersheda (a representative of Plaintiffs)? Have you
            ever personally interacted with her? If so, when? About what?

            a.     Did you ever attend any meetings with her, or participate in calls
                   or electronic communications with her, regarding artworks
                   Plaintiffs were purchasing? If so, when? Who was present? What
                   was discussed? What were the artworks?

       5.   Do you know Mikhail Sazonov (a representative of Plaintiffs)? Have you
            ever personally interacted with him? If so, when? About what?

            a.     Did you ever attend any meetings with him, or participate in any
                   calls or electronic communications with him, regarding artworks
                   Plaintiffs were purchasing? If so, when? Who was present? What
                   was discussed? What were the artworks?

       6.   Do you know Yuri Bogdanov (a representative of Plaintiffs’)? Have you
            ever personally interacted with him? If so, when? About what?

            a.     Did you ever attend any meetings with him, or participate in any
                   calls or electronic communications with him, regarding artworks
                   Plaintiffs were purchasing? If so, when? Who was present? What
                   was discussed? What were the artworks?

       7.   Do you know Elena Rybolovleva? Have you ever personally interacted
            with her? If so, when? About what?

            a.     Did you ever attend any meetings with her, or participate in any
                   calls or electronic communications with her, regarding artworks
                   Plaintiffs were purchasing? If so, when? Who was present? What
                   was discussed? What were the artworks?

       8.   Do you know Ekaterina Rybolovleva? Have you ever personally
            interacted with her? If so, when? About what?


                                      2
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 29 of 153
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 30 of 153
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 31 of 153
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 32 of 153




                   including the titles of the artworks, what you paid for the artworks,
                   and what Sotheby’s had told you they were worth.

             e.    Did Sotheby’s ever change the estimated value of an artwork over
                   the course of your interactions with Sotheby’s regarding acquiring
                   that artwork? If so, when? What were the circumstances?

             f.    Has Sotheby’s ever stored art at your freeport business in Geneva?
                   How about at your freeport business in Singapore? If so, describe
                   what art was stored, where it was stored, and when it was stored.

             g.    Has Sotheby’s ever used you/Natural Le Coultre to transport art?
                   If so, describe what art was transported, where it was transported,
                   and when it was transported.

       17.   Do you know Samuel Valette?

             a.    If so, who is he?

             b.    Have you ever met him? Spoken with him? Emailed with him?
                   Texted with him?

             c.    When did you first meet him?

             d.    How did you first meet him and how were you introduced?

             e.    Do you have any kind of relationship with Mr. Valette? If so,
                   describe it.

                   (i)     How and when did you first meet Mr. Valette? Describe
                           the meeting and when it occurred. Who was present?
                           What was discussed?

                   (ii)    Describe your relationship with Mr. Valette with respect to
                           your acquisitions of works of art.

                   (iii)   Did you ever have a written or oral agreement with Mr.
                           Valette setting out the details of your relationship with
                           respect to your art acquisitions? If so, describe all such
                           agreements, the parties to those agreements, the terms of
                           those agreements, and when those agreements were entered
                           into.

             f.    Do you know whether Mr. Valette ever met Mr. Rybolovlev or any
                   of his family or employees? Were they ever present at the same
                   event or gathering? If yes, describe the circumstances, including
                   the number of occasions, when and where they took place, who
                   was present, the purpose of the occasion, and whether Mr. Valette
                                     6
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 33 of 153




                 and Mr. Rybolovlev (or his family member or employee)
                 interacted, and what, if anything, was said.

            g.   Do you know how Mr. Valette is compensated by Sotheby’s? If
                 so, describe what you know, when you learned it, and the basis for
                 your knowledge.

            h.   Did you ever provide any compensation, reimbursement, or other
                 payment to Mr. Valette in connection with the artworks you
                 acquired from Sotheby’s, aside from what you paid Sotheby’s for
                 the works? If so, describe that compensation, reimbursement, or
                 other payment.

            i.   Did you provide Mr. Valette with any gifts? If so, describe those
                 gifts, their value, the circumstances in which they were given, why
                 they were given, and how Mr. Valette responded.

            j.   Did you invest in any businesses with Mr. Valette? If so, describe
                 those businesses, their nature, the size of your investment, and
                 your involvement in their operation.

            k.   Did you enter into any business projects with Mr. Valette in 2011?
                 If so, describe those projects and their nature, and you and Mr.
                 Valette entered into those projects.

            l.   Did you invite Mr. Valette to your home or to any of your
                 properties (including your yacht)? If so, describe when and why
                 you extended such invitations (including invitations that were not
                 accepted), the nature of any such visits, when they took place, and
                 whether Mr. Valette provided any compensation or reimbursement
                 to you in exchange for his visits.

            m.   Did Mr. Valette ever give you any gifts or pay you any
                 compensation in exchange for the quantity of business you did
                 with Sotheby’s?

            n.   Did you ever receive from Mr. Valette a gift of wine in connection
                 with any transaction with Sotheby’s? If so, describe what you
                 know about that circumstance, including the basis for your
                 knowledge. Did you reciprocate with a gift of your own?

            o.   Are you familiar with the concept of a “Key Client Manager” or
                 KCM at Sotheby’s? Do you know whether you had a KCM at
                 Sotheby’s? If so, describe what you know and the basis for your
                 knowledge. Do you know whether that person’s role as KCM
                 impacted their compensation? If so, describe what you know and
                 the basis for your knowledge.

                                   7
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 34 of 153
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 35 of 153




             v.    A copy of a document has been placed in front of you as Exhibit
                   11A. Do you know why Mr. Valette wrote to his colleague that
                   Sotheby’s could not deal with Mark Rothko’s No. 1? If so,
                   describe what you know and the basis for your knowledge. Did
                   Mr. Valette contact you in May 2014 regarding that painting to
                   discuss a potential transaction for the work? If so, describe those
                   discussions.

             w.    A copy of a document has been placed in front of you as Exhibit
                   12A. Do you know why Mr. Valette wrote that “[t]he fact that we
                   would again have a channel to Rybolovlev is good of course?” If
                   so, describe what you know and the basis for your knowledge.

       18.   Do you know Bruno Vinciguerra?

             a.    If so, who is he?

             b.    Have you ever met him? Spoken with him? Emailed with him?
                   Texted with him?

             c.    When did you first meet him?

             d.    How did you first meet him and how were you introduced?

             e.    Do you have any kind of relationship with Mr. Vinciguerra? If so,
                   describe it.

                   (i)     How and when did you first meet Mr. Vinciguerra?
                           Describe the meeting and when it occurred. Who was
                           present? What was discussed?

                   (ii)    Describe your relationship with Mr. Vinciguerra with
                           respect to your acquisitions of works of art.

                   (iii)   Did you ever have a written or oral agreement with Mr.
                           Vinciguerra setting out the details of your relationship with
                           respect to your art acquisitions? If so, describe all such
                           agreements, the parties to those agreements, the terms of
                           those agreements, and when those agreements were entered
                           into.

             f.    Do you know how Mr. Vinciguerra was compensated by
                   Sotheby’s? If so, describe what you know, when you learned it,
                   and the basis for your knowledge.

                   (i)     Did you ever provide any compensation, reimbursement, or
                           other payment to Mr. Vinciguerra in connection with the
                           artworks you acquired from Sotheby’s, aside from what
                                     9
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 36 of 153




                           you paid Sotheby’s for the works? If so, describe that
                           compensation, reimbursement, or other payment.

       19.   Do you know Alexander Bell?

             a.    If so, who is he?

             b.    Have you ever met him? Spoken with him? Emailed with him?
                   Texted with him?

             c.    When did you first meet him?

             d.    How did you first meet him and how were you introduced?

             e.    Do you have any kind of relationship with Mr. Bell? If so,
                   describe it.

                   (i)     How and when did you first meet Mr. Bell? Describe the
                           meeting and when it occurred. Who was present? What
                           was discussed?

                   (ii)    Describe your relationship with Mr. Bell with respect to
                           your acquisitions of works of art.

                   (iii)   Did you ever have a written or oral agreement with Mr.
                           Bell setting out the details of your relationship with respect
                           to your art acquisitions? If so, describe all such
                           agreements, the parties to those agreements, the terms of
                           those agreements, and when those agreements were entered
                           into.

             f.    Do you know how Mr. Bell was compensated by Sotheby’s? If so,
                   describe what you know, when you learned it, and the basis for
                   your knowledge.

                   (ii)    Did you ever provide any compensation, reimbursement, or
                           other payment to Mr. Bell in connection with the artworks
                           you acquired from Sotheby’s, aside from what you paid
                           Sotheby’s for the works? If so, describe that compensation,
                           reimbursement, or other payment.

       20.   Do you know Thomas Bompard?

             a.    If so, who is he?

             b.    Have you ever met him? Spoken with him? Emailed with him?
                   Texted with him?

                                       10
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 37 of 153




            c.   Do you have any kind of relationship with Mr. Bompard? If so,
                 describe it.

                 (i)     How and when did you first meet Mr. Bompard? Describe
                         the meeting and when it occurred. Who was present?
                         What was discussed?

                 (ii)    Describe your relationship with Mr. Bompard with respect
                         to your acquisitions of works of art.

                 (iii)   Did you ever have a written or oral agreement with Mr.
                         Bompard setting out the details of your relationship with
                         respect to your art acquisitions? If so, describe all such
                         agreements, the parties to those agreements, the terms of
                         those agreements, and when those agreements were entered
                         into.

            d.   Do you have any understanding of what Mr. Bompard has said
                 publicly about whether you were an investor in Galerie Gradiva, an
                 art gallery in Paris that he ran? Describe what you know and the
                 basis for your knowledge.

                 (i)     What was your relationship, if any, to the Galerie Gradiva?
                         Were you an investor? If so, What was the nature of your
                         investment? How much of an ownership interest, if any, did
                         you hold in that Galerie during the period Mr. Bompard
                         was employed by the Galerie?

                 (ii)    What was Mr. Bompard’s role in the Galerie Gradiva? How
                         was Mr. Bompard compensated by the Galerie? Did you
                         have any role in determining Mr. Bompard’s compensation
                         at the Galerie? Did you approve Mr. Bompard’s
                         compensation at the Galerie?

                 (iii)   Mr. Bompard left the Galerie Gradiva in 2015, after your
                         arrest in Monaco. Are you aware of why Mr. Bompard left
                         the Galerie? If so, describe what you know and the basis for
                         your knowledge. Are you aware of any press reporting
                         about Mr. Bompard’s departure from the Galerie? If so,
                         describe what you know and the basis for your knowledge.
                         Did you discuss what Mr. Bompard should tell journalists
                         regarding his reasons for leaving the Galerie? If so, what
                         did you say and what did he say?

                 (iv)    After Mr. Bompard left the Galerie Gradiva, how often did
                         you communicate with him and what were the topics you
                         would discuss with him?
                                   11
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 38 of 153




                   (v)     Did you discuss the allegations in the present lawsuit with
                           Mr. Bompard? If so, what was the first time you raised
                           these allegations with him? What was the content of these
                           conversations? What was the content of subsequent
                           conversations with Mr. Bompard regarding the allegations
                           in this lawsuit?

             e.    Do you know how Mr. Bompard was compensated by Sotheby’s?
                   If so, describe what you know, when you learned it, and the basis
                   for your knowledge.

                     (i)    Did you ever provide any compensation, reimbursement,
                            or other payment to Mr. Bompard in connection with the
                            artworks you acquired from Sotheby’s, aside from what
                            you paid Sotheby’s for the works? If so, describe that
                            compensation, reimbursement, or other payment.

       21.   Do you know Jane Levine?

             a.    If so, who is she? Describe what you know about her.

             b.    Have you ever met her? Spoken with her? Emailed with her?
                   Texted with her?

             c.    When did you first meet her?

             d.    How did you first meet her and how were you introduced? Who
                   was present? What was discussed?

             e.    A copy of a document has been placed in front of you as Exhibit
                   13A. Describe what you know about this document. This
                   document references a “business opportunity of mutual interest” to
                   your entity (Euroasia Invest) and Sotheby’s.

                   (i)     Describe the nature of this business opportunity.

                   (ii)    What was the purpose of this document?

                   (iii)   A copy of a document has been placed in front of you as
                           Exhibit 14A. What do you know about this document?

                   (iv)    Describe what you know about this meeting, including why
                           it took place when it did.

                   (v)     Describe the meeting you had with Ms. Levine. How long
                           was the meeting? Who was present? What was said?


                                     12
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 39 of 153




                   (vi)    To your knowledge, did Sotheby’s carry out a Know Your
                           Customer investigation into you or your entities? If so,
                           describe it and the basis for your knowledge. What kinds of
                           materials were you asked to provide Sotheby’s? Who did
                           you communicate with? What communications did you
                           have regarding any such investigation? What did you say
                           and what did Sotheby’s employees say?

                   (vii)   To your knowledge, did Sotheby’s carry out an anti-money
                           laundering investigation into you or your entities? If so,
                           describe it. What kinds of materials were you asked to
                           provide Sotheby’s? Who did you communicate with? What
                           communications did you have regarding any such
                           investigation? What did you say and what did Sotheby’s
                           employees say?

                   (viii) After Ms. Levine signed this NDA, did or your staff
                          provide her with anything? If so, describe what was
                          provided and when, and why it was provided. Did you
                          provide any other documents to Ms. Levine?

                   (ix)    Did you ever meet or speak to or email with Ms. Levine
                           after June 2013? If so, describe when these conversations
                           occurred, what she said, and what you said.

                   (x)     Have you ever corresponded with anyone else who worked
                           in the Sotheby’s compliance department? If so, describe the
                           circumstances of any such meeting or any correspondence,
                           the identity of who you met, and the content of any such
                           conversations.

             f.    Did you discuss the allegations in the present lawsuit with Ms.
                   Levine? If so, what was the first time you raised these allegations
                   with him? What was the content of these conversations? What was
                   the content of subsequent conversations with Ms. Levine regarding
                   the allegations in this lawsuit?

       22.   Do you know any other Sotheby’s employees?

             a.    If so, who do you know?

             b.    When did you meet them? How did you meet them? What were
                   your interactions with them about?

             c.    Did you communicate with those persons in connection with any
                   art transactions? If so, describe those transactions and the
                   communications related to them.

                                    13
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 40 of 153




             d.     Did you ever have a written or oral agreement with any Sotheby’s
                    employee setting out the details of your relationship with respect to
                    your art acquisitions? If so, describe all such agreements, the
                    parties to those agreements, the terms of those agreements, and
                    when those agreements were entered into.

             e.     Did you ever provide any compensation, reimbursement, or other
                    payment to any Sotheby’s employee in connection with the
                    artworks you acquired from Sotheby’s, aside from what you paid
                    Sotheby’s for the works? If so, describe that compensation,
                    reimbursement, or other payment.

       23.   Did you ever discuss Plaintiffs, Mr. Rybolovlev, or any other of Plaintiffs’
             representatives with anyone else at Sotheby’s? If so, when? With whom?
             What was discussed?

       24.   Did you ever discuss the relationship between you and Plaintiffs, Mr.
             Rybolovlev, or any other of Plaintiffs’ representatives with anyone else at
             Sotheby’s? If so, when? With whom? What was discussed?

       25.   Did you ever discuss with anyone else at Sotheby’s the prices Plaintiffs or
             Mr. Rybolovlev paid you for any of the artworks you acquired in a
             transaction facilitated by Sotheby’s? If so, when? With whom? What
             was discussed?

       26.   Did you discuss with any Sotheby’s employees whether they were
             permitted to be present when works at issue in this case were shown to
             Mr. Rybolovlev, members of his family, or agents of the Plaintiffs?

       27.   A copy of a document has been placed in front of you as Exhibit 13. On
             June 20, 2011, you emailed Mr. Valette: “I thought no one in Geneva was
             supposed to know about this operation!!!!!!! I cannot work under these
             conditions.”

             a.     Do you recall this communication? If so, describe what you recall
                    about it.

             b.     Did you discuss this communication with any employee of
                    Sotheby’s? If so, describe those discussions and when they took
                    place.

             c.     What was the “operation” you referred to?

             d.     Why did you say that no one was supposed to know about that
                    “operation”?



                                      14
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 41 of 153




             e.     Did you ever discuss that “operation” with Mr. Valette around the
                    time of this email? If so, describe those discussions and when they
                    took place.

             f.     Why did you write “I cannot work under these conditions”?

             g.     Why did you use several exclamation points in this email?

             h.      Did you discuss this document or its subject matter with any
                    Sotheby’s employees? If so, describe those discussions, when they
                    took place, and what was discussed.

             i.     Did you ever discuss with Sotheby’s employees the need for
                    confidentiality concerning your transactions with Sotheby’s? If so,
                    describe those discussions and when they took place. Did you ever
                    discuss with them the need for confidentiality in connection with
                    Sotheby’s Geneva office in particular? If so, describe those
                    discussions and when they took place.

             j.     A copy of a document has been placed in front of you as Exhibit
                    16A. This is an email from Holli Chandler to other employees at
                    Sotheby’s stating “it is absolutely imperative that no one from the
                    Swiss offices is directly involved with the release” of Rodin’s
                    L’Eternal Printemps. Do you know why Ms. Chandler wrote that
                    “it is absolutely imperative that no one from the Swiss offices is
                    directly involved with the release” of Rodin’s L’Eternal
                    Printemps? If so, describe what you know and the basis for your
                    knowledge. Did you ever speak with Mr. Valette or Holli
                    Chandler regarding any need to ensure that no employee from
                    Sotheby’s Swiss offices was involved in your transactions with
                    Sotheby’s? If so, what did you say and what did they say?

       28.   A copy of a document has been placed in front of you as Exhibit 18A. Do
             you know why Mr. Valette wrote to his colleagues that “no one in
             Switzerland is to be made aware” of this viewing? If so, describe what
             you know and the basis for your knowledge. Do you know why Mr.
             Valette wrote “ok for Dom to condition check on arrival (no Sotheby’s t
             shirt or logo!)?” If so, describe what you know and the basis for your
             knowledge. Did you ever discuss with Mr. Valette any need to prevent
             Sotheby’s employees from wearing clothing that would identify them as
             such? If so, why?

       29.   Did you ever discuss with anyone else at Sotheby’s the prices that any
             other person or entity paid you for any of the artworks you acquired in a
             transaction facilitated by Sotheby’s, irrespective of the buyer’s identity?
             If so, when? With whom? What was discussed?

                                      15
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 42 of 153




               30.   Did you ever discuss the valuations of the artworks you acquired in a
                     transaction facilitated by Sotheby’s with anyone else at Sotheby’s? If so,
                     when? With whom? What was discussed?

               31.   Did you discuss the allegations in the present lawsuit with anyone
                     Sotheby’s, not including those persons you were asked about previously?
                     If so, when? With whom? What was the content of these conversations?

III.      Plaintiffs’ Claims Regarding Pablo Picasso’s L’Homme Assis Au Verre

          A.   Introduction: The following questions are designed to elicit evidence that is
               relevant to Plaintiffs’ claims that Sotheby’s aided and abetted Mr. Bouvier’s
               alleged fraud and breach of fiduciary duty with respect to this work of art, and
               Sotheby’s defense that, if Mr. Bouvier defrauded Plaintiffs or breached any
               fiduciary duty to them, Sotheby’s had no knowledge of any such fraud or breach
               of fiduciary duty, and has no liability whatsoever to Plaintiffs.

          B.   Questions:

               1.    Did you communicate with Plaintiffs or their representatives about this
                     work? If so, describe those communications and when they took place.

               2.    Did you communicate with Mr. Peretti about this work? If so, describe
                     those communications and when they took place.

               3.    Did you communicate with Mr. Valette about this work? If so, describe
                     those communications and when they took place.

               4.    Did you communicate with any other Sotheby’s employees about this
                     work? If so, describe those communications and when they took place.

               5.    Did you communicate with anyone else about this work? If so, describe
                     those communications and when they took place.

               6.    A copy of a document has been placed in front of you as Exhibit 1.
                     According to this document, on March 18, 2011, Mr. Valette emailed both
                     you and Mr. Peretti, attaching a description of this work and writing in his
                     cover email: “As agreed, here is the note with the expositions, a
                     commentary on its importance, the photos of Picasso and the photos of the
                     3 comparable paintings in museums.”

                     a.     Do you recall this communication or work description? If so,
                            describe what you recall about it.

                     b.     Do you know why Mr. Valette emailed you and Mr. Peretti? If so,
                            describe what you know, when you learned it, and the basis for
                            your knowledge.

                                              16
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 43 of 153




            c.     According to this document, Mr. Valette wrote “as agreed.” Did
                   Mr. Valette communicate with you about this painting prior to
                   sending you this email? If so, describe any such communications
                   and when they took place.

            d.     Do you know who initiated any conversations about this painting
                   you have described? If so, describe what you know, when you
                   learned it, and the basis for your knowledge.

            e.     Do you know why Mr. Valette emailed you this information about
                   this painting? If so, describe what you know, when you learned it,
                   and the basis for your knowledge.

       7.   What did you do with the information and/or materials Mr. Valette
            provided regarding this work?

            a.     Did you give it to anyone else? If so, who?

            b.     Do you know whether Mr. Peretti gave it to anyone else? If so,
                   describe what you know, when you learned it, and the basis for
                   your knowledge.

            c.     Did you give this document to Mr. Rybolovlev, Mikhail Sazonov,
                   or anyone working for Plaintiffs or otherwise related to them? If
                   so, describe that communication and when it took place.

            d.     Do you know whether Mr. Peretti gave it to Mr. Rybolovlev,
                   Mikhail Sazonov, or anyone working for Plaintiffs or otherwise
                   related to them? If so, describe what you know, when you learned
                   it, and the basis for your knowledge.

       8.   A copy of a document has been placed in front of you as Exhibit 2.
            According to this document, on March 22, 2011, you emailed Mr. Valette
            to ask when he would have a “definitive price” for this work and
            suggested that “a price in USD would be the best adapted.” Mr. Valette
            responded: “Message received about the dollars. We were asking
            ourselves that question.”

            a.     Do you recall these communications? If so, describe what you
                   recall about them.

            b.     Did you and Mr. Valette communicate about the price for this
                   artwork prior to these communications? If so, when? What was
                   discussed?

            c.     Did you discuss these communications with any other employee of
                   Sotheby’s? If so, describe those discussions and when they took
                   place.
                                    17
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 44 of 153




             d.     Why did you write that “a price in USD would be the best
                    adapted”? Did you discuss your thinking about this with Mr.
                    Valette? If so, describe those discussions and when they took
                    place.

       9.    A copy of a document has been placed in front of you as Exhibit 3.
             According to this document, on March 23, 2011, Mr. Valette emailed you
             to assure you he was negotiating in dollars “as we agreed” and was trying
             to make sure “the price would be reasonable.”

             a.     Do you recall this communication? If so, describe what you recall
                    about it.

             b.     Did you and Mr. Valette discuss a “reasonable” price for this
                    artwork prior to this communication? If so, describe those
                    discussions and when they took place.

             c.     Do you know why Mr. Valette said he would make sure the “price
                    would be reasonable”? If so, describe what you know, when you
                    learned it, and the basis for your knowledge.

       10.   A copy of a document has been placed in front of you as Exhibit 4.
             According to this document, on March 24, 2011, Mr. Valette emailed you
             a description of the work, writing in his cover email: “Here is a text on
             the artwork, more focused on its composition. We should have the price
             tomorrow.”

             a.     Do you recall this communication or work description? If so,
                    describe what you recall about it.

             b.     Did you and Mr. Valette discuss getting more information about
                    the composition of the artwork prior to this communication? If so,
                    describe that communication and when it took place.

             c.     Did you provide this text to Mr. Rybolovlev, Mikhail Sazonov, or
                    anyone working for Plaintiffs or otherwise related to them? If so,
                    describe those communications and when they took place.

             d.     Did you discuss this communication or work description with any
                    other employee of Sotheby’s? If so, describe those discussions and
                    when they took place.

       11.   A copy of a document has been placed in front of you as Exhibit 20A.
             Who is the “client” to whom you refer in this document? Does your use
             of that term reflect any understanding on your part that you were acting as
             Plaintiffs’ agent? Explain.


                                      18
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 45 of 153




       12.   A copy of a document has been placed in front of you as Exhibit 21A.
             According to this document, Wildenstein invoiced MEI for Gauguin’s Te
             Fare, correct?

       13.   A copy of a document has been placed in front of you as Exhibit 23A.
             Describe what you know about this document, including why you received
             it. Did Sotheby’s ever ask you for similar information? If so, describe
             when it did so and how you responded.

       14.   A copy of a document has been placed in front of you as Exhibit 24A.
             Describe what you know about this document. Why you mentioned Mr.
             Rybolovlev and Xitrans in this document? Did you act as their agent in
             connection with this transaction?

       15.   A copy of a document has been placed in front of you as Exhibit 5.
             According to this document, on April 8, 2011, Mr. Valette emailed you a
             letter and description of the work, asking: “Please let me know if it works
             for you.”

             a.     Do you recall this communication or work description? If so,
                    describe what you recall about it.

             b.     Did you discuss this letter and description with Mr. Valette prior to
                    this email? If so, describe those discussions and when they took
                    place.

             c.     Did you discuss this communication or work description with any
                    other employee of Sotheby’s? If so, describe those discussions and
                    when they took place.

             d.     In the letter attached to this email, Mr. Valette uses the formal
                    “you” (the French “vous”), but in the email itself, Mr. Valette uses
                    the informal “you” (the French “tu”). Do you know why the letter
                    uses the formal “you”? If so, describe what you know, when you
                    learned it, and the basis for your knowledge.

                    (i)     Do you have any understanding of whether Mr. Valette
                            intended this letter to be shown to someone else besides
                            yourself? If so, to whom? Describe what you know, when
                            you learned it, and the basis for your understanding.

             e.     Do you know why Mr. Valette asked you if the letter “works for
                    you”? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

       16.   A copy of a document has been placed in front of you as Exhibit 6.
             According to this document, about an hour after the communication you

                                      19
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 46 of 153




             just reviewed (Exhibit 5), Mr. Valette emailed you the description as a
             PDF.

             a.     Do you recall this communication or work description? If so,
                    describe what you recall about it.

             b.     Did you speak with Mr. Valette in between the sending of these
                    two emails? If so, what did you discuss?

             c.     Did you discuss this communication or work description with any
                    other employee of Sotheby’s? If so, describe those discussions and
                    when they took place.

             d.     Do you know why Mr. Valette sent this description to you? If so,
                    describe what you know, when you learned it, and the basis for
                    your knowledge.

                    (i)     Do you know why Mr. Valette sent the description first in a
                            Word file, and then in a PDF? If so, describe what you
                            know, when you learned it, and the basis for your
                            knowledge.

             e.     What did you do with this description?

                    (i)     Did you send this description to Plaintiffs/Mr. Rybolovlev?
                            If so, describe what you know, when you learned it, and the
                            basis for your knowledge.

       17.   Did you acquire this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.

       18.   What did you pay for this work?

       19.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
             know, when you learned it, and the basis for your knowledge.

       20.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
             describe what you know, when you learned it, and the basis for your
             knowledge.

       21.   Did you receive any other compensation, reimbursement, or other
             payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
             so, describe what you know, when you learned it, and the basis for your
             knowledge.

       22.   Did you communicate with any of the following people regarding this
             work:

                                      20
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 47 of 153




             a.     Dmitry Rybolovlev?

             b.     Mikhail Sazonov?

             c.     Tetiana Bersheda?

             d.     Yuri Bogdanov?

             e.     Anyone else affiliated with, related to, or working with/for Mr.
                    Rybolovlev?

             f.     If so, describe those communications and when they took place.

       23.   Did you communicate with Sotheby’s about what you intended to do, or
             did, with the work after the transaction with Sotheby’s? If so, describe
             those communications and when they took place.

             a.     Do you know whether Mr. Peretti communicated with Sotheby’s
                    about what you intended to do, or did, with the work after the
                    transaction with Sotheby’s? If so, describe what you know, when
                    you learned it, and the basis for your knowledge.

       24.   Did you discuss with Sotheby’s the identity of any person or entity other
             than you who was acquiring or would be acquiring this work? If so,
             describe those communications and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    identity of any person or entity other than you who was acquiring
                    or would be acquiring this work? If so, describe what you know,
                    when you learned it, and the basis for your knowledge.

       25.   Did you discuss with Sotheby’s the price paid by any person or entity
             other than you to acquire this work? If so, describe those communications
             and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    price paid by any person or entity other than you to acquire this
                    work? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

       26.   Do you know if Sotheby’s received any compensation or payment for its
             role in the sale of this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.

             a.     Do you know if Mr. Valette received any compensation or
                    payment related to the sale of this work? If so, describe what you
                    know, when you learned it, and the basis for your knowledge.

                                      21
      Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 48 of 153




              27.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                    of this work? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

              28.   Do you know whether Ms. Rappo received any compensation,
                    reimbursement, or other payment in connection with the acquisition of this
                    work? If so, describe what you know, when you learned it, and the basis
                    for your knowledge.

IV.      Plaintiffs’ Claims Regarding Aristide Maillol’s La Méditerranée

         A.   Introduction: The following questions are designed to elicit evidence that is
              relevant to Plaintiffs’ claims that Sotheby’s aided and abetted Mr. Bouvier’s
              alleged fraud and breach of fiduciary duty with respect to this work of art, and
              Sotheby’s defense that, if Mr. Bouvier defrauded Plaintiffs or breached any
              fiduciary duty to them, Sotheby’s had no knowledge of any such fraud or breach
              of fiduciary duty, and has no liability whatsoever to Plaintiffs.

         B.   Questions:

              1.    Did you communicate with Plaintiffs or their representatives about this
                    work? If so, describe those communications and when they took place.

              2.    Did you communicate with Mr. Peretti about this work? If so, describe
                    those communications and when they took place.

              3.    Did you communicate with Mr. Valette about this work? If so, describe
                    those communications and when they took place.

              4.    Did you communicate with any other Sotheby’s employees about this
                    work? If so, describe those communications and when they took place.

              5.    Did you communicate with anyone else about this work? If so, describe
                    those communications and when they took place.

              6.    A copy of a document has been placed in front of you as Exhibit 7.
                    According to this document, on April 9, 2011, Mr. Valette emailed you
                    with a description of Maillol’s La Méditerranée. Valette’s email begins:
                    “Here is the information on the Maillol, La Méditerranée.”

                    a.     Do you recall this communication or work description? If so,
                           describe what you recall about it.

                    b.     Did you discuss this artwork or the description of the artwork with
                           Mr. Valette prior to this email? If so, when? What was discussed?



                                            22
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 49 of 153




            c.     Did you discuss this communication or work description with any
                   employee of Sotheby’s? If so, describe those discussions and
                   when they took place.

       7.   A copy of a document has been placed in front of you as Exhibit 8.
            According to this document, Mr. Valette emailed you an attachment of a
            description of this work, without any cover email. The attachment appears
            to be a Word file.

            a.     Do you recall this communication or work description? If so,
                   describe what you recall about it.

            b.     Did you discuss this communication or work description with any
                   employee of Sotheby’s? If so, describe those discussions and
                   when they took place.

       8.   A copy of a document has been placed in front of you as Exhibit 9.
            According to this document, on April 14, 2011, Mr. Valette emailed you a
            PDF description for this work. Mr. Valette wrote: “Does the client want
            to send his transporters to pick them up or does he prefer that they be
            delivered to the freeport? Thanks for letting me know what the client
            prefers.” This email also refers to Rodin’s Le Baiser.

            a.     Do you recall this communication or work description? If so,
                   describe what you recall about it.

            b.     Did you discuss this communication or work description with any
                   employee of Sotheby’s? If so, describe those discussions and
                   when they took place.

            c.     At the time of this email, did you know who “the client” was that
                   Mr. Valette referred to? Describe what you know, when you
                   learned it, and the basis for your knowledge.

            d.     At the time of this email, had you discussed “the client” with Mr.
                   Valette? If so, describe those discussions and when they took
                   place.

            e.     Do you know why Mr. Valette sent the description first in a Word
                   file, and then as a PDF? If so, describe what you know, when you
                   learned it, and the basis for your knowledge.

       9.   Following this communication, did anyone at Sotheby’s provide you with
            additional information about the artwork? If so, when? Who provided
            you with this information? Do you know why they provided you with
            additional information? If so, describe what you know, when you learned
            it, and the basis for your knowledge.

                                    23
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 50 of 153




       10.   Did you acquire this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.

       11.   What did you pay for this work?

       12.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
             know, when you learned it, and the basis for your knowledge.

       13.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
             describe what you know, when you learned it, and the basis for your
             knowledge.

       14.   Did you receive any other compensation, reimbursement, or other
             payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
             so, describe what you know, when you learned it, and the basis for your
             knowledge.

       15.   Did you communicate with any of the following people regarding this
             work:

             a.     Dmitry Rybolovlev?

             b.     Mikhail Sazonov?

             c.     Tetiana Bersheda?

             d.     Yuri Bogdanov?

             e.     Anyone else affiliated with, related to, or working with/for Mr.
                    Rybolovlev?

             f.     If so, describe those communications and when they took place.

       16.   Did you communicate with Sotheby’s about what you intended to do, or
             did, with the work after the transaction with Sotheby’s? If so, describe
             those communications and when they took place.

             a.     Do you know whether Mr. Peretti communicated with Sotheby’s
                    about what you intended to do, or did, with the work after the
                    transaction with Sotheby’s? If so, describe what you know, when
                    you learned it, and the basis for your knowledge.

       17.   Did you discuss with Sotheby’s the identity of any person or entity other
             than you who was acquiring or would be acquiring this work? If so,
             describe those communications and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    identity of any person or entity other than you who was acquiring
                                      24
     Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 51 of 153




                          or would be acquiring this work? If so, describe what you know,
                          when you learned it, and the basis for your knowledge.

             18.   Did you discuss with Sotheby’s the price paid by any person or entity
                   other than you to acquire this work? If so, describe those communications
                   and when they took place.

                   a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                          price paid by any person or entity other than you to acquire this
                          work? If so, describe what you know, when you learned it, and the
                          basis for your knowledge.

             19.   Do you know if Sotheby’s received any compensation or payment for its
                   role in the sale of this work? If so, describe what you know, when you
                   learned it, and the basis for your knowledge.

                   a.     Do you know if Mr. Valette received any compensation or
                          payment related to the sale of this work? If so, describe what you
                          know, when you learned it, and the basis for your knowledge.

             20.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                   of this work? If so, describe what you know, when you learned it, and the
                   basis for your knowledge.

             21.   Do you know whether Ms. Rappo received any compensation,
                   reimbursement, or other payment in connection with the acquisition of this
                   work? If so, describe what you know, when you learned it, and the basis
                   for your knowledge.

V.      Plaintiffs’ Claims Regarding Auguste Rodin’s Le Baiser

        A.   Introduction: The following questions are designed to elicit evidence that is
             relevant to Plaintiffs’ claims that Sotheby’s aided and abetted Mr. Bouvier’s
             alleged fraud and breach of fiduciary duty with respect to this work of art, and
             Sotheby’s defense that, if Mr. Bouvier defrauded Plaintiffs or breached any
             fiduciary duty to them, Sotheby’s had no knowledge of any such fraud or breach
             of fiduciary duty, and has no liability whatsoever to Plaintiffs.

        B.   Questions:

             1.    Did you communicate with Plaintiffs or their representatives about this
                   work? If so, describe those communications and when they took place.

             2.    Did you communicate with Mr. Peretti about this work? If so, describe
                   those communications and when they took place.

             3.    Did you communicate with Mr. Valette about this work? If so, describe
                   those communications and when they took place.
                                          25
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 52 of 153




       4.   Did you communicate with any other Sotheby’s employees about this
            work? If so, describe those communications and when they took place.

       5.   Did you communicate with anyone else about this work? If so, describe
            those communications and when they took place.

       6.   A copy of a document has been placed in front of you as Exhibit 10.
            According to this document, on April 4, 2011, Mr. Valette emailed Mr.
            Peretti a description of this work.

            a.     Did you receive this communication or work description? If so,
                   describe how and when you received this document, and who sent
                   it to you.

            b.     Do you know anything about this communication or work
                   description? If so, describe what you know, when you learned it,
                   and the basis for your knowledge.

            c.     Do you know why Mr. Valette emailed Mr. Peretti this
                   information? If so, describe what you know, when you learned it,
                   and the basis for your knowledge.

                   (i)    Do you know why Mr. Valette emailed Mr. Peretti instead
                          of you? If so, describe what you know, when you learned
                          it, and the basis for your knowledge.

            d.     Had you discussed this work with Mr. Valette before this email? If
                   so, describe those discussions and when they took place.

                   (i)    Do you know whether Mr. Peretti discussed this work with
                          Mr. Valette before this email? If so, describe what you
                          know, when you learned it, and the basis for your
                          knowledge.

       7.   A copy of a document has been placed in front of you as Exhibit 11.
            According to this document, on April 9, 2011, you emailed Mr. Valette
            with the subject line “Urgent” and wrote: “I am already seeing my friend
            tomorrow Sunday.” You requested more information about the work “so
            that I have the maximum arguments.” According to this document, Mr.
            Valette subsequently emailed information about the work.

            a.     Do you recall these communications? If so, describe what you
                   recall about it.

            b.     Did you discuss these communications with any employee of
                   Sotheby’s? If so, describe those discussions and when they took
                   place.

                                    26
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 53 of 153




            c.     Do you know anything about these communications? If so,
                   describe what you know, when you learned it, and the basis for
                   your knowledge.

            d.     Who was the “friend” that you referred to?

            e.     Did you discuss the “friend” that you referred to with Mr. Valette
                   around the time of this email? If so, describe those discussions and
                   when they took place.

            f.     Did you discuss the “friend” that you referred to with Mr. Valette
                   at some point after you sent this email? If so, describe those
                   discussions and when they took place.

            g.     At the time of this email, did you have any understanding of
                   whether Mr. Valette knew who your “friend” was? If so, describe
                   what you know, when you learned it, and the basis for your
                   knowledge.

            h.     At the time of this email, did you have any understanding of
                   whether Mr. Valette knew what you were planning to do with this
                   work? If so, describe what you know, when you learned it, and the
                   basis for your knowledge.

            i.     What did you mean by having “the maximum arguments”?

            j.     Did you discuss with Mr. Valette what you meant by having “the
                   maximum arguments” aside from this email? If so, describe those
                   discussions and when they took place.

       8.   According to this document, Mr. Valette subsequently emailed you
            information about the work.

            a.     Do you recall this communication? If so, describe what you recall
                   about it.

            b.     Did you discuss this communication with any employee of
                   Sotheby’s? If so, describe those discussions and when they took
                   place.

            c.     Do you know anything about this communication? If so, describe
                   what you know, when you learned it, and the basis for your
                   knowledge.

            d.     What did you do with this information?



                                    27
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 54 of 153




                    (i)     Did you send this information to Plaintiffs/Mr.
                            Rybolovlev? If so, describe what you know, when you
                            learned it, and the basis for your knowledge.

       9.    Did you acquire this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.

       10.   What did you pay for this work?

       11.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
             know, when you learned it, and the basis for your knowledge.

       12.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
             describe what you know, when you learned it, and the basis for your
             knowledge.

       13.   Did you receive any other compensation, reimbursement, or other
             payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
             so, describe what you know, when you learned it, and the basis for your
             knowledge.

       14.   Did you communicate with any of the following people regarding this
             work:

             a.     Dmitry Rybolovlev?

             b.     Mikhail Sazonov?

             c.     Tetiana Bersheda?

             d.     Yuri Bogdanov?

             e.     Anyone else affiliated with, related to, or working with/for Mr.
                    Rybolovlev?

             f.     If so, describe those communications and when they took place.

       15.   Did you communicate with Sotheby’s about what you intended to do, or
             did, with the work after the transaction with Sotheby’s? If so, describe
             those communications and when they took place.

             a.     Do you know whether Mr. Peretti communicated with Sotheby’s
                    about what you intended to do, or did, with the work after the
                    transaction with Sotheby’s? If so, describe what you know, when
                    you learned it, and the basis for your knowledge.




                                      28
      Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 55 of 153




              16.   Did you discuss with Sotheby’s the identity of any person or entity other
                    than you who was acquiring or would be acquiring this work? If so,
                    describe those communications and when they took place.

                    a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                           identity of any person or entity other than you who was acquiring
                           or would be acquiring this work? If so, describe what you know,
                           when you learned it, and the basis for your knowledge.

              17.   Did you discuss with Sotheby’s the price paid by any person or entity
                    other than you to acquire this work? If so, describe those communications
                    and when they took place.

                    a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                           price paid by any person or entity other than you to acquire this
                           work? If so, describe what you know, when you learned it, and the
                           basis for your knowledge.

              18.   Do you know if Sotheby’s received any compensation or payment for its
                    role in the sale of this work? If so, describe what you know, when you
                    learned it, and the basis for your knowledge.

                    a.     Do you know if Mr. Valette received any compensation or
                           payment related to the sale of this work? If so, describe what you
                           know, when you learned it, and the basis for your knowledge.

              19.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                    of this work? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

              20.   Do you know whether Ms. Rappo received any compensation,
                    reimbursement, or other payment in connection with the acquisition of this
                    work? If so, describe what you know, when you learned it, and the basis
                    for your knowledge.

VI.      Plaintiffs’ Claims Regarding Henri Matisse’s Nu au Châle Vert

         A.   Introduction: The following questions are designed to elicit evidence that is
              relevant to Plaintiffs’ claims that Sotheby’s aided and abetted Mr. Bouvier’s
              alleged fraud and breach of fiduciary duty with respect to this work of art, and
              Sotheby’s defense that, if Mr. Bouvier defrauded Plaintiffs or breached any
              fiduciary duty to them, Sotheby’s had no knowledge of any such fraud or breach
              of fiduciary duty, and has no liability whatsoever to Plaintiffs.



         B.   Questions:

                                             29
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 56 of 153




       1.   Did you communicate with Plaintiffs or their representatives about this
            work? If so, describe those communications and when they took place.

       2.   Did you communicate with Mr. Peretti about this work? If so, describe
            those communications and when they took place.

       3.   Did you communicate with Mr. Valette about this work? If so, describe
            those communications and when they took place.

       4.   Did you communicate with any other Sotheby’s employees about this
            work? If so, describe those communications and when they took place.

       5.   Did you communicate with anyone else about this work? If so, describe
            those communications and when they took place.

       6.   A copy of a document has been placed in front of you as Exhibit 12.
            According to this document, on June 15, 2011, Mr. Valette sent emails to
            Mr. Peretti attaching photos of Matisse’s Nu au Châle Vert.

            a.     Did you receive this communication and photos? If so, describe
                   how and when you received this document, and who sent it to you.

            b.     Do you know anything about this communication and photos? If
                   so, describe what you know, when you learned it, and the basis for
                   your knowledge.

            c.     Mr. Valette’s cover emails attaching the photos appear to have had
                   no content. Had you previously discussed this work with him? If
                   so, describe those discussions and when they took place.

            d.     Had you previously discussed this work with Mr. Peretti? If so,
                   describe those discussions and when they took place.

            e.     Do you know whether Mr. Valette had previously discussed this
                   work with Mr. Peretti? If so, describe what you know, when you
                   learned it, and the basis for your knowledge.

            f.     Do you know why Mr. Valette emailed Mr. Peretti photos of this
                   work? If so, describe what you know, when you learned it, and the
                   basis for your knowledge.

            g.     Do you know whether Mr. Peretti asked Mr. Valette to send him
                   the photos? If so, describe what you know, when you learned it,
                   and the basis for your knowledge.

            h.     Did you ask Mr. Valette to send Mr. Peretti the photos? If so,
                   why?

                                    30
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 57 of 153




            i.     Do you know why Mr. Valette sent the photos to Mr. Peretti
                   instead of to you? If so, describe what you know, when you
                   learned it, and the basis for your knowledge.

            j.     Did Mr. Valette also email you with information about this work?
                   If so, describe what you know, when you learned it, and the basis
                   for your knowledge.

            k.     Do you know why Mr. Valette sometimes emailed you about
                   works and sometimes emailed Mr. Peretti? If so, describe what
                   you know, when you learned it, and the basis for your knowledge.

            l.     Do you know what determined who Mr. Valette would contact? If
                   so, describe what you know, when you learned it, and the basis for
                   your knowledge.

            m.     Do you know why Mr. Valette did not always copy Mr. Peretti on
                   emails he sent to you, and copy you on emails he sent to Mr.
                   Peretti? If so, describe what you know, when you learned it, and
                   the basis for your knowledge.

       7.   Do know what Mr. Peretti did with the information and/or materials Mr.
            Valette provided regarding this work?

            a.     Did he give it to anyone else?

            b.     If so, did he give it to Mr. Rybolovlev? Mr. Sazonov? Or anyone
                   working with them?

       8.   Did you do anything with the information and/or materials Mr. Valette
            provided regarding this work? If so, describe what you did and when you
            did it.

            a.     Did you give it to anyone else?

                   (i)    If so, did you give it to Mr. Rybolovlev? Mr. Sazonov? Or
                          anyone working with them?

       9.   A copy of a document has been placed in front of you as Exhibit 14.
            According to this document, Mr. Valette wrote back to you: “I can also
            confirm that, other than me, there will be no one else from Sotheby’s
            before, during, or after any of the visits.”

            a.     Do you recall this communication? If so, describe what you recall
                   about it.



                                    31
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 58 of 153




             b.     Did you discuss this communication with any employee of
                    Sotheby’s? If so, describe those discussions and when they took
                    place.

             c.     Do you know what “the visits” are that Mr. Valette referred to? If
                    so, describe what you know, when you learned it, and the basis for
                    your knowledge.

             d.     Did you discuss “the visits” with Mr. Valette around the time of
                    this email? If so, describe those discussions and when they took
                    place.

       10.   A copy of a document has been placed in front of you as Exhibit 15.
             According to this document, on June 20, 2011, the same day as the
             communication you just looked at (Exhibit 14) was sent, Mr. Valette
             emailed more information to you about this work, writing that he was
             sending it “as promised.”

             a.     Do you recall this communication? If so, describe what you recall
                    about it.

             b.     Did you discuss this communication with any employee of
                    Sotheby’s? If so, describe those discussions and when they took
                    place.

             c.     Do you know what Mr. Valette meant when he wrote “as
                    promised” in this communication? If so, describe what you know,
                    when you learned it, and the basis for your knowledge.

             d.     Did you discuss Mr. Valette sending this information with Mr.
                    Valette or any other Sotheby’s employee prior to this
                    communication?

             e.     What did you do with the information Mr. Valette provided?

                    (i)    Did you give the information to Plaintiffs or their
                           representatives? If so, describe those communications and
                           when they took place.

       11.   Did you acquire this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.

       12.   What did you pay for this work?

       13.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
             know, when you learned it, and the basis for your knowledge.


                                     32
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 59 of 153




       14.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
             describe what you know, when you learned it, and the basis for your
             knowledge.

       15.   Did you receive any other compensation, reimbursement, or other
             payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
             so, describe what you know, when you learned it, and the basis for your
             knowledge.

       16.   Did you communicate with any of the following people regarding this
             work:

             a.     Dmitry Rybolovlev?

             b.     Mikhail Sazonov?

             c.     Tetiana Bersheda?

             d.     Yuri Bogdanov?

             e.     Anyone else affiliated with, related to, or working with/for Mr.
                    Rybolovlev?

             f.     If so, describe those communications and when they took place.

       17.   Did you communicate with Sotheby’s about what you intended to do, or
             did, with the work after the transaction with Sotheby’s? If so, describe
             those communications and when they took place.

             a.     Do you know whether Mr. Peretti communicated with Sotheby’s
                    about what you intended to do, or did, with the work after the
                    transaction with Sotheby’s? If so, describe what you know, when
                    you learned it, and the basis for your knowledge.

       18.   Did you discuss with Sotheby’s the identity of any person or entity other
             than you who was acquiring or would be acquiring this work? If so,
             describe those communications and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    identity of any person or entity other than you who was acquiring
                    or would be acquiring this work? If so, describe what you know,
                    when you learned it, and the basis for your knowledge.

       19.   Do you know if Sotheby’s received any compensation or payment for its
             role in the sale of this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.


                                      33
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 60 of 153
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 61 of 153




                     d.     Do you know why the valuation you obtained from Sotheby’s does
                            not identify your 2011 acquisition of the work? If so, describe
                            what you know, when you learned it, and the basis for your
                            knowledge.

                            (i)    Did you discuss that with Mr. Valette? If so, describe those
                                   discussions and when they took place.

                     e.     Do you know how Sotheby’s calculated the estimated value of this
                            work? If so, describe what you know, when you learned it, and the
                            basis for your knowledge.

                            (i)    Did you discuss the work’s value with Mr. Valette? If so,
                                   describe those discussions and when they took place.

                     f.     The valuation is addressed to “Mr. Confidential Client One
                            Hundred and Thirty Four.” Do you know who “Mr. Confidential
                            Client One Hundred and Thirty Four” is? If so, describe what you
                            know, when you learned it, and the basis for your knowledge.

                     g.     Did you discuss this document with Plaintiffs? If so, describe
                            those discussions and when they took place.

                     h.     Do you know whether Plaintiffs used this document to obtain or
                            attempt to obtain a loan or other financing? If so, describe what
                            you know, when you learned it, and the basis for your knowledge.

               23.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                     of this work? If so, describe what you know, when you learned it, and the
                     basis for your knowledge.

               24.   Do you know whether Ms. Rappo received any compensation,
                     reimbursement, or other payment in connection with the acquisition of this
                     work? If so, describe what you know, when you learned it and the basis
                     for your knowledge.

VII.      Plaintiffs’ Claims Regarding Auguste Rodin’s L’Éternel Printemps

          A.   Introduction: The following questions are designed to elicit evidence that is
               relevant to Plaintiffs’ claims that Sotheby’s aided and abetted Mr. Bouvier’s
               alleged fraud and breach of fiduciary duty with respect to this work of art, and
               Sotheby’s defense that, if Mr. Bouvier defrauded Plaintiffs or breached any
               fiduciary duty to them, Sotheby’s had no knowledge of any such fraud or breach
               of fiduciary duty, and has no liability whatsoever to Plaintiffs.

          B.   Questions:


                                             35
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 62 of 153




       1.   Did you communicate with Plaintiffs or their representatives about this
            work? If so, describe those communications and when they took place.

       2.   Did you communicate with Mr. Peretti about this work? If so, describe
            those communications and when they took place.

       3.   Did you communicate with Mr. Valette about this work? If so, describe
            those communications and when they took place.

       4.   Did you communicate with any other Sotheby’s employees about this
            work? If so, describe those communications and when they took place.

       5.   Did you communicate with anyone else about this work? If so, describe
            those communications and when they took place.

       6.   A copy of a document has been placed in front of you as Exhibit 17.
            According to this document, on June 16, 2011, Mr. Valette emailed Mr.
            Peretti with information about Rodin’s L’Eternel Printemps.

            a.     Did you receive this communication? If so, describe how and
                   when you received this communication or the work description,
                   and who sent it to you.

            b.     Do you know anything about this communication? If so, describe
                   what you know, when you learned it, and the basis for your
                   knowledge.

            c.     Do you know why Mr. Valette emailed Mr. Peretti about this
                   work? If so, describe what you know, when you learned it, and the
                   basis for your knowledge.

            d.     Do you know whether Mr. Peretti previously discussed it with
                   him? If so, describe what you know, when you learned it, and the
                   basis for your knowledge.

            e.     Had you previously discussed it with him? If so, describe those
                   discussions and when they took place.

            f.     Do you know why he emailed Mr. Peretti instead of you? If so,
                   describe what you know, when you learned it, and the basis for
                   your knowledge.

            g.     Do you know why the attached description was in Word? If so,
                   describe what you know, when you learned it, and the basis for
                   your knowledge.



                                    36
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 63 of 153




       7.   A copy of a document has been placed in front of you as Exhibit 18.
            According to this document, on June 16, 2011, that same day, Mr. Valette
            sent the same email and attachment to you.

            a.     Do you recall these communications? If so, describe what you
                   recall about them.

            b.     Did you discuss these communications or the work description
                   with Mr. Peretti? If so, describe those discussions and when they
                   took place.

            c.     Did you discuss this communication or the work description with
                   any employee of Sotheby’s? If so, describe those discussions and
                   when they took place.

            d.     Do you know anything about this communication or the work
                   description? If so, describe what you know, when you learned it,
                   and the basis for your knowledge.

            e.     Do you know why Mr. Valette sent the same email and attachment
                   to you and to Mr. Peretti? If so, describe what you know, when
                   you learned it, and the basis for your knowledge.

            f.     Was it typical for Mr. Valette to have emailed you and Mr. Peretti
                   separately regarding the same works?

            g.     If so, do you know why he did that? If so, describe what you
                   know, when you learned it, and the basis for your knowledge.

            h.     In this email, Mr. Valette suggests that you see the work with
                   “Jean-Marc [Peretti].” Do you know why Mr. Valette suggested
                   that you and Peretti see the work together? If so, describe what you
                   know, when you learned it, and the basis for your knowledge.

            i.     According to this document, Mr. Valette refers to Mr. Peretti by
                   his first name, “Jean-Marc,” in the email he sent to you. Do you
                   know why he did that? If so, describe what you know, when you
                   learned it, and the basis for your knowledge.

       8.   A copy of a document has been placed in front of you as Exhibit 19.
            According to this document, on June 20, 2011, Mr. Valette emailed you
            with a new version of the description for this work (still in Word).

            a.     Do you recall this communication or work description? If so,
                   describe what you recall about it.



                                    37
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 64 of 153




             b.     Did you discuss this communication or the work description with
                    Mr. Peretti? If so, describe those discussions and when they took
                    place.

             c.     Did you discuss this communication or the work description with
                    any employee of Sotheby’s? If so, describe those discussions and
                    when they took place.

             d.     d. Do you know anything about this communication or the work
                    description? If so, describe what you know, when you learned it,
                    and the basis for your knowledge.

             e.     Do you know why Mr. Valette emailed you a new version of the
                    description for this work? If so, describe what you know, when
                    you learned it and the basis for your knowledge.

       9.    What did you do with the information and/or materials Mr. Valette
             provided regarding this work?

             a.     Did you give it to anyone else?

                    (i)    If so, did you give it to Mr. Rybolovlev? Or Mikhail
                           Sazonov? Or anyone working with them?

             b.     Do you know whether Mr. Peretti gave it to anyone else? If so,
                    describe what you know, when you learned it, and the basis for
                    your knowledge.

                    (i)    If so, do you know whether Mr. Peretti gave it to Mr.
                           Rybolovlev? Or Mikhail Sazonov? Or anyone working
                           with them? If so, describe what you know, when you
                           learned it, and the basis for your knowledge.

       10.   A copy of a document has been placed in front of you as Exhibit 20.
             According to this document, on July 11, 2011, Mr. Valette forwarded an
             email to you from Holli Chandler, Sotheby’s Business Manager of
             Impressionist & Modern Art, describing the arrangements to ship the work
             to your Geneva freeport business.

             a.     Do you recall this communication? If so, describe what you recall
                    about it.

             b.     Did you discuss this communication with any employee of
                    Sotheby’s? If so, describe those discussions and when they took
                    place.



                                     38
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 65 of 153




             c.     Do you know anything about this communication? If so, describe
                    what you know, when you learned it, and the basis for your
                    knowledge.

             d.     Do you know Ms. Chandler? Who is she? If so, describe what
                    you know, when you learned it, and the basis for your knowledge

             e.     Did you ever communicate with Holli Chandler? If so, describe
                    those communications and when they took place.

             f.     At the time of this email, did you know who Ms. Chandler was
                    referring to as “the buyer” in this email? Describe what you know,
                    when you learned it, and the basis for your knowledge.

             g.     Did you discuss “the buyer” with any Sotheby’s employees? If so,
                    describe those communications and when they took place.

             h.     Do you have any knowledge about the viewing in Paris that is
                    referred to? If so, describe what you know, when you learned it,
                    and the basis for your knowledge.

             i.     Do you know what the purpose was for the viewing in Paris? Do
                    you know who it was for? If so, describe what you know, when
                    you learned it, and the basis for you knowledge.

             j.     Did you discuss the viewing in Paris with any Sotheby’s
                    employees? If so, describe those communications and when they
                    took place.

             k.     Did you participate in the viewing in Paris that is referred to? If
                    so, describe that viewing and when it took place.

       11.   A copy of a document has been placed in front of you as Exhibit 21.
             According to this document, Mr. Valette later emailed you that Sotheby’s
             would order the shippers to give you “free access to the piece so you can
             position it at your convenience at Vulcan?”

             a.     Do you recall this communication? If so, describe what you recall
                    about it.

             b.     Did you discuss this communication with any employee of
                    Sotheby’s? If so, describe those discussions and when they took
                    place.

             c.     Do you know anything about this communication? If so, describe
                    what you know, when you learned it, and the basis for your
                    knowledge.

                                      39
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 66 of 153




             d.     Do you know what the purpose was for placing the work at the
                    Vulcan? Do you know whether that was for a viewing of the
                    work? If so, who was it for? Describe what you know, when you
                    learned it, and the basis for your knowledge.

             e.     Did you discuss wanting to position this piece at Vulcan with Mr.
                    Valette? If so, describe those discussions and when they took
                    place.

             f.     Did you discuss having “free access” to this work with Mr.
                    Valette? If so, describe those discussions and when they took
                    place.

             g.     Did Sotheby’s often give you free access to pieces? If so, describe
                    when they did so, for which works they did so, and why they did
                    so.

       12.   A copy of a document has been placed in front of you as Exhibit 22.
             According to this document, on July 25, 2011, Mr. Valette emailed you a
             PDF file of the description of this work “as promised.”

             a.     Do you recall this communication or work description? If so,
                    describe what you recall about it.

             b.     Do you know what Mr. Valette meant when he wrote the
                    description was “as promised”? If so, describe what you know,
                    when you learned it, and the basis for your knowledge.

             c.     Did you discuss this description with Mr. Valette before he sent
                    you this email? If so, describe those discussions and when they
                    took place.

             d.     Did you discuss this communication or the work description with
                    any employee of Sotheby’s? If so, describe those discussions and
                    when they took place.

       13.   Did you acquire this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.

       14.   What did you pay for this work?

       15.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
             know, when you learned it, and the basis for your knowledge.

       16.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
             describe what you know, when you learned it, and the basis for your
             knowledge.

                                      40
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 67 of 153




       17.   Did you receive any other compensation, reimbursement, or other
             payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
             so, describe what you know, when you learned it, and the basis for your
             knowledge.

       18.   Did you communicate with any of the following people regarding this
             work:

             a.     Dmitry Rybolovlev?

             b.     Mikhail Sazonov?

             c.     Tetiana Bersheda?

             d.     Yuri Bogdanov?

             e.     Anyone else affiliated with, related to, or working with/for Mr.
                    Rybolovlev?

             f.     If so, describe those communications and when they took place.

       19.   Did you communicate with Sotheby’s about what you intended to do, or
             did, with the work after the transaction with Sotheby’s? If so, describe
             those communications and when they took place.

             a.     Do you know whether Mr. Peretti communicated with Sotheby’s
                    about what you intended to do, or did, with the work after the
                    transaction with Sotheby’s? If so, describe what you know, when
                    you learned it, and the basis for your knowledge.

       20.   Did you discuss with Sotheby’s the identity of any person or entity other
             than you who was acquiring or would be acquiring this work? If so,
             describe those communications and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    identity of any person or entity other than you who was acquiring
                    or would be acquiring this work? If so, describe what you know,
                    when you learned it, and the basis for your knowledge.

       21.   Did you discuss with Sotheby’s the price paid by any person or entity
             other than you to acquire this work? If so, describe those communications
             and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    price paid by any person or entity other than you to acquire this
                    work? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

                                      41
        Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 68 of 153




                22.   Do you know if Sotheby’s received any compensation or payment for its
                      role in the sale of this work? If so, describe what you know, when you
                      learned it, and the basis for your knowledge.

                      a.     Do you know if Mr. Valette received any compensation or
                             payment related to the sale of this work? If so, describe what you
                             know, when you learned it, and the basis for your knowledge.

                23.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                      of this work? If so, describe what you know, when you learned it, and the
                      basis for your knowledge.

                24.   Do you know whether Ms. Rappo received any compensation,
                      reimbursement, or other payment in connection with the acquisition of this
                      work? If so, describe what you know, when you learned it, and the basis
                      for your knowledge.

VIII.      Plaintiffs’ Claims Regarding Alberto Giacometti’s Femme de Venise IX

           A.   Introduction: The following questions are designed to elicit evidence that is
                relevant to Plaintiffs’ claims that Sotheby’s aided and abetted Mr. Bouvier’s
                alleged fraud and breach of fiduciary duty with respect to this work of art, and
                Sotheby’s defense that, if Mr. Bouvier defrauded Plaintiffs or breached any
                fiduciary duty to them, Sotheby’s had no knowledge of any such fraud or breach
                of fiduciary duty, and has no liability whatsoever to Plaintiffs.

           B.   Questions:

                1.    Did you communicate with Plaintiffs or their representatives about this
                      work? If so, describe those communications and when they took place.

                2.    Did you communicate with Mr. Peretti about this work? If so, describe
                      those communications and when they took place.

                3.    Did you communicate with Mr. Valette about this work? If so, describe
                      those communications and when they took place.

                4.    Did you communicate with any other Sotheby’s employees about this
                      work? If so, describe those communications and when they took place.

                5.    Did you communicate with anyone else about this work? If so, describe
                      those communications and when they took place.

                6.    Do you recall whether, in September and October 2011, Mr. Valette
                      emailed you with information about this work?

                      a.     Do you know whether Mr. Valette also emailed Mr. Peretti during
                             that time period about this work? If so, describe what you know
                                               42
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 69 of 153




                   about those communications, when you learned it, and the basis for
                   your knowledge.

            b.     Do you know whether Mr. Valette emailed you and Mr. Peretti
                   together or separately about this work? Why? Describe what you
                   know, when you learned it, and the basis for your knowledge.

            c.     Did you discuss this work with Mr. Valette before September
                   2011? If so, describe those discussions and when they took place.

            d.     Did you discuss this work with Mr. Peretti before September
                   2011? If so, describe those discussions and when they took place.

            e.     Do you know whether Mr. Peretti discussed this work with Mr.
                   Valette before September 2011? If so, describe what you know,
                   when you learned it, and the basis for your knowledge.

       7.   A copy of a document has been placed in front of you as Exhibit 23.
            According to this document, on October 4, 2011, you emailed Mr. Valette,
            copying Mr. Peretti, with the subject line “Urgent.” You asked Mr.
            Valette to send you the Giacometti file, specifying that you wanted it as a
            Word document. Mr. Valette did so.

            a.     Do you recall these communications? If so, describe what you
                   recall about them and when they took place.

            b.     Why did you copy Mr. Peretti on this email?

            c.     Why did you write “Urgent” in the subject line?

            d.     Did you discuss the subject of this email with Mr. Valette before or
                   after you sent the email? If so, describe those discussions and when
                   they took place.

            e.     Did you discuss the subject of this email with Mr. Peretti before or
                   after you sent the email? If so, describe those discussions and
                   when they took place.

            f.     Why did you want the file in Word? Did you explain your reason
                   to Mr. Valette? Did Mr. Valette ever ask you why you wanted the
                   file in Word? If so, describe those discussions and when they took
                   place.

       8.   What did you do with the information and/or materials Mr. Valette
            provided regarding this work?

            a.     Did you make changes to the Word document sent to you by Mr.
                   Valette? If so, describe those changes and why you made them.
                                     43
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 70 of 153




                    (i)     Do you know if Mr. Peretti made changes to the Word
                            document sent to you by Mr. Valette? If so, describe what
                            you know, when you learned it, and the basis for your
                            knowledge.

             b.     Did you give it to anyone else?

                    (i)     If so, did you give it to Mr. Rybolovlev? Or to Mr.
                            Sazonov? Or anyone working with them?

             c.     Do you know whether Mr. Peretti gave it to anyone else? If so,
                    describe what you know, when you learned it, and the basis for
                    your knowledge.

                    (i)     If so, do you know whether Mr. Peretti gave it to Mr.
                            Rybolovlev? Or to Mr. Sazonov? Or anyone working with
                            them? If so, describe what you know, when you learned it,
                            and the basis of your knowledge.

       9.    Did you acquire this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.

       10.   What did you pay for this work?

       11.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
             know, when you learned it, and the basis for your knowledge.

       12.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
             describe what you know, when you learned it, and the basis for your
             knowledge.

       13.   Did you receive any other compensation, reimbursement, or other
             payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
             so, describe what you know, when you learned it, and the basis for your
             knowledge.

       14.   Did you communicate with any of the following people regarding this
             work:

             a.     Dmitry Rybolovlev?

             b.     Mikhail Sazonov?

             c.     Tetiana Bersheda?

             d.     Yuri Bogdanov?


                                      44
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 71 of 153




             e.     Anyone else affiliated with, related to, or working with/for Mr.
                    Rybolovlev?

             f.     If so, describe those communications and when they took place.

       15.   Did you communicate with Sotheby’s about what you intended to do, or
             did, with the work after the transaction with Sotheby’s? If so, describe
             those communications and when they took place.

             a.     Do you know whether Mr. Peretti communicated with Sotheby’s
                    about what you intended to do, or did, with the work after the
                    transaction with Sotheby’s? If so, describe what you know, when
                    you learned it, and the basis for your knowledge.

       16.   Did you discuss with Sotheby’s the identity of any person or entity other
             than you who was acquiring or would be acquiring this work? If so,
             describe those communications and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    identity of any person or entity other than you who was acquiring
                    or would be acquiring this work? If so, describe what you know,
                    when you learned it, and the basis for your knowledge.

       17.   Did you discuss with Sotheby’s the price paid by any person or entity
             other than you to acquire this work? If so, describe those communications
             and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    price paid by any person or entity other than you to acquire this
                    work? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

       18.   Do you know if Sotheby’s received any compensation or payment for its
             role in the sale of this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.

             a.     Do you know if Mr. Valette received any compensation or
                    payment related to the sale of this work? If so, describe what you
                    know, when you learned it, and the basis for your knowledge.

       19.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
             of this work? If so, describe what you know, when you learned it, and the
             basis for your knowledge.

       20.   Do you know whether Ms. Rappo received any compensation,
             reimbursement, or other payment in connection with the acquisition of this
             work? If so, describe what you know, when you learned it, and the basis
             for your knowledge.
                                     45
      Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 72 of 153




IX.      Plaintiffs’ Claims Regarding Rene Magritte’s Le Domaine d’Arnheim

         A.   Introduction: The following questions are designed to elicit evidence that is
              relevant to Plaintiffs’ claims that Sotheby’s aided and abetted Mr. Bouvier’s
              alleged fraud and breach of fiduciary duty with respect to this work of art, and
              Sotheby’s defense that, if Mr. Bouvier defrauded Plaintiffs or breached any
              fiduciary duty to them, Sotheby’s had no knowledge of any such fraud or breach
              of fiduciary duty, and has no liability whatsoever to Plaintiffs.

         B.   Questions:

              1.   Did you communicate with Plaintiffs or their representatives about this
                   work? If so, describe those communications and when they took place.

              2.   Did you communicate with Mr. Peretti about this work? If so, describe
                   those communications and when they took place.

              3.   Did you communicate with Mr. Valette about this work? If so, describe
                   those communications and when they took place.

              4.   Did you communicate with any other Sotheby’s employees about this
                   work? If so, describe those communications and when they took place.

              5.   Did you communicate with anyone else about this work? If so, describe
                   those communications and when they took place.

              6.   A copy of a document has been placed in front of you as Exhibit 24.
                   According to this document, on August 25, 2011, Mr. Valette emailed Mr.
                   Peretti about Magritte’s Le Domaine d’Arnheim, asking to talk because he
                   had “news.”

                   a.      Did you receive this communication? If so, describe how and
                           when you received this communication, and who sent it to you.

                   b.      Do you know anything about this communication? If so, describe
                           what you know, when you learned it, and the basis for your
                           knowledge.

                   c.      Do you know what the “news” was? If so, describe what you
                           know, when you learned it, and the basis for your knowledge.

                   d.      Do you know why Mr. Valette sent Mr. Peretti this email? If so,
                           describe what you know, when you learned it, and the basis for
                           your knowledge.

                   e.      Do you know whether Mr. Peretti previously discussed this work
                           with Mr. Valette? If so, describe what you know, when you
                           learned it, and the basis for your knowledge.
                                              46
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 73 of 153




            f.     Had you previously discussed this work with Mr. Valette? If so,
                   describe those discussions and when they took place.

            g.     Do you know why he emailed Mr. Peretti instead of you? If so,
                   describe what you know, when you learned it, and the basis for
                   your knowledge.

            h.     Do you know if Mr. Peretti subsequently spoke with Mr. Valette
                   about this work? If so, describe what you know, when you learned
                   it, and the basis for your knowledge.

            i.     Do you know why the attached description was in Word? If so,
                   describe what you know, when you learned it, and the basis for
                   your knowledge.

       7.   A copy of a document has been placed in front of you as Exhibit 25.
            According to this document, on November 10, 2011, another Sotheby’s
            employee named Isadora Katsis emailed you some information about this
            work.

            a.     Do you recall this communication? If so, describe what you recall
                   about it.

            b.     Did you discuss this communication with Mr. Peretti? If so,
                   describe those discussions and when they took place.

            c.     Did you discuss this communication with any employee of
                   Sotheby’s? If so, describe those discussions and when they took
                   place.

            d.     Do you know Ms. Katsis? Who is she? If so, describe what you
                   know, when you learned it, and the basis for your knowledge.

            e.     Have you communicated with Ms. Katsis? If so, describe those
                   communications and when they took place.

            f.     Ms. Katsis told you that the owner would sell this work for
                   $25,000,000. Did you ever discuss this price with Mr. Valette or
                   anyone at Sotheby’s? If so, describe those communications and
                   when they took place.

            g.     Did you ever discuss this price with Mr. Peretti? If so, describe
                   those communications and when they took place.

            h.     Did Mr. Valette typically address you with the informal “tu”?

                   (i)    Did other Sotheby’s employees typically address you with
                          the informal “tu”?
                                    47
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 74 of 153




             i.     Did Mr. Valette typically address Mr. Peretti with the informal
                    “tu”?

       8.    Did you communicate with Mr. Valette in November 2011 concerning a
             different Magritte work, Empire des Lumières? If so, describe those
             communications and when they took place.

             a.     Did you ever discuss Empire des Lumières with Mr. Valette? If so,
                    describe those discussions and when they took place.

             b.     Did you ever discuss Empire des Lumières with Plaintiffs or their
                    representatives? If so, describe those discussions and when they
                    took place.

             c.     Do you know how Mr. Valette calculated the different estimates he
                    provided for Empire des Lumières? Did you know that as of
                    November 2011? If so, describe what you know, when you
                    learned it, and the basis for your knowledge.

             d.     Did you ever discuss the value or potential value of Empire des
                    Lumières or Domaine d’Arnheim with Mr. Valette? If so, describe
                    those discussions and when they took place.

       9.    What did you do with the information and/or materials Mr. Valette
             provided regarding this work?

             a.     Did you give it to anyone else?

                    (i)    If so, did you give it to Mr. Rybolovlev? Or anyone
                           working with him?

       10.   A copy of a document has been placed in front of you as Exhibit 26.
             According to this document, on December 2, 2011, Sotheby’s employee
             Holli Chandler wrote to “Sabi (ArteSing SG)” that: “I understand from
             Sam that the client would very much like to receive the painting at the
             earliest possible opportunity.” Ms. Chandler referred to “Sabi (ArteSing
             SG)” as “Nadia.”

             a.     Did you receive this communication? If so, describe how and
                    when you received this communication, and who sent it to you.

             b.     Did you discuss this communication with any employee of
                    Sotheby’s? If so, describe those discussions and when they took
                    place.

             c.     Do you know anything about this communication? If so, describe
                    what you know, when you learned it, and the basis for your
                    knowledge.
                                   48
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 75 of 153




             d.     Do you know who “Sabi (ArteSing SG)” or “Nadia” is? If so, who
                    is she? Is she an employee of yours?

             e.     Have you ever communicated with that person? If so, describe
                    those communications and when they took place.

             f.     Do you know who “the client” was that Ms. Chandler referred to?
                    Describe what you know, when you learned it, and the basis for
                    your knowledge.

             g.     Do you know if Mr. Valette or Ms. Chandler knew who “the
                    client” was at the time of this email? Describe what you know,
                    when you learned it, and the basis for your knowledge.

             h.     Did you discuss “the client” with any employees of Sotheby’s
                    around the time of this email? If so, describe those
                    communications and when they took place.

             i.     Did you discuss “the client” with any employees of Sotheby’s at
                    some point after the time of this email? If so, describe those
                    communications and when they took place.

       11.   Did you acquire this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.

       12.   What did you pay for this work?

       13.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
             know, when you learned it, and the basis for your knowledge.

       14.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
             describe what you know, when you learned it, and the basis for your
             knowledge.

       15.   Did you receive any other compensation, reimbursement, or other
             payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
             so, describe what you know, when you learned it, and the basis for your
             knowledge.

       16.   Did you communicate with any of the following people regarding this
             work:

             a.     Dmitry Rybolovlev?

             b.     Mikhail Sazonov?

             c.     Tetiana Bersheda?

                                      49
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 76 of 153




             d.     Yuri Bogdanov?

             e.     Anyone else affiliated with, related to, or working with/for Mr.
                    Rybolovlev?

             f.     If so, describe those communications and when they took place.

       17.   Did you communicate with Sotheby’s about what you intended to do, or
             did, with the work after the transaction with Sotheby’s? If so, describe
             those communications and when they took place.

             a.     Do you know whether Mr. Peretti communicated with Sotheby’s
                    about what you intended to do, or did, with the work after the
                    transaction with Sotheby’s? If so, describe what you know, when
                    you learned it, and the basis for your knowledge.

       18.   Did you discuss with Sotheby’s the identity of any person or entity other
             than you who was acquiring or would be acquiring this work? If so,
             describe those communications and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    identity of any person or entity other than you who was acquiring
                    or would be acquiring this work? If so, describe what you know,
                    when you learned it, and the basis for your knowledge.

       19.   Did you discuss with Sotheby’s the price paid by any person or entity
             other than you to acquire this work? If so, describe those communications
             and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    price paid by any person or entity other than you to acquire this
                    work? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

       20.   Do you know if Sotheby’s received any compensation or payment for its
             role in the sale of this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.

             a.     Do you know if Mr. Valette received any compensation or
                    payment related to the sale of this work? If so, describe what you
                    know, when you learned it, and the basis for your knowledge.

       21.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
             of this work? If so, describe what you know, when you learned it, and the
             basis for your knowledge.

       22.   Do you know whether Ms. Rappo received any compensation,
             reimbursement, or other payment in connection with the acquisition of this
                                     50
     Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 77 of 153




                  work? If so, describe what you know, when you learned it, and the basis
                  for your knowledge.

X.      Plaintiffs’ Claims Regarding Amedeo Modigliani’s Nu Couché au Coussin Bleu

        A.   Introduction: The following questions are designed to elicit evidence that is
             relevant to Plaintiffs’ claims that Sotheby’s aided and abetted Mr. Bouvier’s
             alleged fraud and breach of fiduciary duty with respect to this work of art, and
             Sotheby’s defense that, if Mr. Bouvier defrauded Plaintiffs or breached any
             fiduciary duty to them, Sotheby’s had no knowledge of any such fraud or breach
             of fiduciary duty, and has no liability whatsoever to Plaintiffs.

        B.   Questions:

             1.   Did you communicate with Plaintiffs or their representatives about this
                  work? If so, describe those communications and when they took place.

             2.   Did you communicate with Mr. Peretti about this work? If so, describe
                  those communications and when they took place.

             3.   Did you communicate with Mr. Valette about this work? If so, describe
                  those communications and when they took place.

             4.   Did you communicate with any other Sotheby’s employees about this
                  work? If so, describe those communications and when they took place.

             5.   Did you communicate with anyone else about this work? If so, describe
                  those communications and when they took place.

             6.   A copy of a document has been placed in front of you as Exhibit 27.
                  According to this document, on December 21, 2011, Mr. Valette emailed
                  you and Mr. Peretti, writing “as promised, here is info on the Modigliani.”
                  Mr. Valette referred to you as “Yves” and Mr. Peretti as “Jean-Marc,” and
                  signed his name “Sam.”

                  a.      Do you recall this communication? If so, describe what you recall
                          about it.

                  b.      Do you know why Mr. Valette wrote this email to both you and
                          Mr. Peretti? If so, describe what you know, when you learned it,
                          and the basis for your knowledge.

                  c.      Do you know why he did not write to you and Mr. Peretti
                          separately? If so, describe what you know, when you learned it,
                          and the basis for your knowledge.

                  d.      Mr. Valette wrote that he was sending the information “as
                          promised.” Had you discussed this work with Mr. Valette before
                                           51
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 78 of 153




                   this email? If so, describe those discussions and when they took
                   place.

            e.     Do you know whether Mr. Peretti discussed this work with Mr.
                   Valette before this email? If so, describe what you know, when
                   you learned it, and the basis for your knowledge.

       7.   A copy of a document has been placed in front of you as Exhibit 28.
            According to this document, on December 23, 2011, Mr. Valette sent you
            an email stating that he was providing an analysis of the Modigliani
            market.

            a.     Do you recall this communication? If so, describe what you recall
                   about it.

            b.     Did you discuss this communication with any employee of
                   Sotheby’s? If so, describe those discussions and when they took
                   place.

            c.     Do you know anything about this communication? If so, describe
                   what you know, when you learned it, and the basis for your
                   knowledge.

            d.     Mr. Valette wrote: “The approximate value of a great nu couche
                   by Modigliani with the quality of nu couche sur un coussin bleu
                   would likely situate itself between” $70 million and $90 million.

            e.     Do you know how Mr. Valette came to write that? If so, describe
                   what you know, when you learned it, and the basis for your
                   knowledge.

            f.     This communication uses the formal “vous” and addresses you as
                   “Mr. Bouvier.” Do you know why Mr. Valette did so? If so,
                   describe what you know, when you learned it, and the basis for
                   your knowledge.

       8.   A copy of a document has been placed in front of you as Exhibit 29.
            According to this document, on December 24, 2011, you and Mr. Valette
            communicated by email about “the presentation” of the painting.

            a.     Do you recall this communication? If so, describe what you recall
                   about it.

            b.     Did you discuss this communication with any employee of
                   Sotheby’s? If so, describe those discussions and when they took
                   place.


                                    52
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 79 of 153




             c.     Do you know anything about this communication? If so, describe
                    what you know, when you learned it, and the basis for your
                    knowledge.

             d.     Do you know anything about the presentation referred to in this
                    email? If so, describe what you know, when you learned it, and
                    the basis for your knowledge.

             e.     Did you ever discuss the presentation with Mr. Valette around the
                    time of this email? If so, describe those discussions and when they
                    took place.

             f.     Did you attend the presentation discussed in this email? If so,
                    describe the presentation, who was there, and when it took place.

       9.    What did you do with the information and/or materials Mr. Valette
             provided regarding this work?

             a.     Did you give it to anyone else?

                    (i)     If so, did you give it to Mr. Rybolovlev? Or anyone
                            working with him?

       10.   Did you acquire this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.

       11.   Who did you acquire this work from?

       12.   Why did you decide to acquire this work from someone other than
             Sotheby’s?

       13.   What did you pay for this work?

       14.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
             know, when you learned it, and the basis for your knowledge.

       15.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
             describe what you know, when you learned it, and the basis for your
             knowledge.

       16.   Did you receive any other compensation, reimbursement, or other
             payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
             so, describe what you know, when you learned it, and the basis for your
             knowledge.

       17.   Did you communicate with any of the following people regarding this
             work:

                                      53
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 80 of 153




             a.     Dmitry Rybolovlev?

             b.     Mikhail Sazonov?

             c.     Tetiana Bersheda?

             d.     Yuri Bogdanov?

             e.     Anyone else affiliated with, related to, or working with/for Mr.
                    Rybolovlev?

             f.     If so, describe those communications and when they took place.

       18.   Did you communicate with Sotheby’s about what you intended to do, or
             did, with the work after the transaction with Sotheby’s? If so, describe
             those communications and when they took place.

             a.     Do you know whether Mr. Peretti communicated with Sotheby’s
                    about what you intended to do, or did, with the work after the
                    transaction with Sotheby’s? If so, describe what you know, when
                    you learned it, and the basis for your knowledge.

       19.   Did you discuss with Sotheby’s the identity of any person or entity other
             than you who was acquiring or would be acquiring this work? If so,
             describe those communications and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    identity of any person or entity other than you who was acquiring
                    or would be acquiring this work? If so, describe what you know,
                    when you learned it, and the basis for your knowledge.

       20.   Did you discuss with Sotheby’s the price paid by any person or entity
             other than you to acquire this work? If so, describe those communications
             and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    price paid by any person or entity other than you to acquire this
                    work? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

       21.   Do you know if Sotheby’s received any compensation or payment for its
             role in the sale of this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.

             a.     Do you know if Mr. Valette received any compensation or
                    payment related to the sale of this work? If so, describe what you
                    know, when you learned it, and the basis for your knowledge.

                                      54
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 81 of 153




       22.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
             of this work? If so, describe what you know, when you learned it, and the
             basis for your knowledge.

       23.   Do you know whether Ms. Rappo received any compensation,
             reimbursement, or other payment in connection with that art acquisition?
             If so, describe what you know, when you learned it, and the basis for your
             knowledge.

       24.   A copy of a document has been placed in front of you as Exhibit 30.
             According to this document, Sotheby’s provided you with a $110,000,000
             valuation for this work.

             a.     Did you receive this document? If so, describe how and when you
                    received this document, and who sent it to you.

             b.     Did you discuss this document with any employee of Sotheby’s?
                    If so, describe those discussions and when they took place.

             c.     Do you know anything about this document? If so, describe what
                    you know, when you learned it, and the basis for your knowledge.

             d.     Did you ask Sotheby’s to prepare this valuation of the work?

             e.     Why did you obtain a valuation for the work?

             f.     Were you involved in any communications with Plaintiffs
                    regarding any valuation for this work? If so, describe those
                    communications and when they took place.

             g.     Do you know why this valuation does not identify your 2012
                    acquisition of the work? If so, describe what you know, when you
                    learned it, and the basis for your knowledge.

                    (i)    Did you discuss that with Mr. Valette? If so, describe those
                           discussions and when they took place.

             h.     Do you know how Sotheby’s calculated the estimated value of this
                    work? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

                    (i)    Did you discuss the work’s value with Mr. Valette? If so,
                           describe those discussions and when they took place.

             i.     Did you discuss this document with Plaintiffs? If so, describe
                    those discussions and when they took place.


                                     55
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 82 of 153




             j.     Do you know whether Plaintiffs used this document to obtain or
                    attempt to obtain a loan or other financing? If so, describe what
                    you know, when you learned it, and the basis for your knowledge.

       25.   Did you participate in any discussions with Sotheby’s about a possible
             sale of this work at an auction in New York? If so, describe those
             discussions and when they took place.

       26.   Do you know whether Mr. Peretti participated in any discussions with
             Sotheby’s about a possible sale of this work at an auction in New York?
             If so, describe what you know, when you learned it, and the basis for your
             knowledge.

             a.     Do you know who first had the idea to sell this work at a Sotheby’s
                    auction? If so, describe what you know, when you learned it, and
                    the basis for your knowledge.

       27.   A copy of a document has been placed in front of you as Exhibit 31.
             According to this document, on January 9, 2015, Sotheby’s Chief
             Operating Officer Bruno Vinciguerra emailed Mr. Peretti and Mr. Valette
             about Sotheby’s possibly selling this work during the spring auction in
             New York, stating that he anticipated offering a guarantee of up to $70
             million.

             a.     Did you receive this communication? If so, describe how and
                    when you received this communication, and who sent it to you.

             b.     Do you know why Sotheby’s anticipated offering a guarantee of
                    $70 million? If so, describe what you know, when you learned it,
                    and the basis for your knowledge.

             c.     Do you know why Sotheby’s anticipated guarantee was not
                    higher? If so, describe what you know, when you learned it, and
                    the basis for your knowledge.

             d.     Do you know whether Mr. Peretti discussed a potential guarantee
                    with Mr. Vinciguerra, Mr. Valette, or anyone at Sotheby’s? If so,
                    describe what you know, when you learned it, and the basis for
                    your knowledge.

             e.     Did you discuss a potential guarantee with Mr. Vinciguerra, Mr.
                    Valette, or anyone at Sotheby’s? If so, describe those discussions
                    and when they took place.

             f.     Mr. Vinciguerra addressed Mr. Peretti as “Jean-Marc” and wrote
                    “we could achieve once again for you an exceptional result.”


                                     56
      Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 83 of 153




                           (i)     Do you know what “exceptional result” Mr. Vinciguerra is
                                   referring to? If so, describe what you know, when you
                                   learned it, and the basis for your knowledge.

                           (ii)    Had Mr. Peretti done business with him before? How
                                   many times? If so, describe those instances and when they
                                   took place.

                           (iii)   Who was the owner of this artwork at the time of the
                                   potential auction in New York? If the owner was someone
                                   other than you, did you obtain permission from the owner
                                   to sell the artwork at this auction? If so, describe those
                                   discussions and when they took place. Did you ever
                                   discuss that with Sotheby’s? If so, describe those
                                   discussions and when they took place.

XI.      Plaintiffs’ Claims Regarding Auguste Rodin’s Eve

         A.   Introduction: The following questions are designed to elicit evidence that is
              relevant to Plaintiffs’ claims that Sotheby’s aided and abetted Mr. Bouvier’s
              alleged fraud and breach of fiduciary duty with respect to this work of art, and
              Sotheby’s defense that, if Mr. Bouvier defrauded Plaintiffs or breached any
              fiduciary duty to them, Sotheby’s had no knowledge of any such fraud or breach
              of fiduciary duty, and has no liability whatsoever to Plaintiffs.

         B.   Questions:

              1.   Did you communicate with Plaintiffs or their representatives about this
                   work? If so, describe those communications and when they took place.

              2.   Did you communicate with Mr. Peretti about this work? If so, describe
                   those communications and when they took place.

              3.   Did you communicate with Mr. Valette about this work? If so, describe
                   those communications and when they took place.

              4.   Did you communicate with any other Sotheby’s employees about this
                   work? If so, describe those communications and when they took place.

              5.   Did you communicate with anyone else about this work? If so, describe
                   those communications and when they took place.

              6.   A copy of a document has been placed in front of you as Exhibit 32.
                   According to this document, on January 25, 2012, Mr. Valette emailed Mr.
                   Peretti a photo of Rodin’s Eve. There was no cover note.

                   a.      Did you receive this communication or photo? If so, describe how
                           and when you received this document, and who sent it to you.
                                            57
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 84 of 153




            b.     Do you know anything about this communication or photo? If so,
                   describe what you know, when you learned it, and the basis for
                   your knowledge.

            c.     Do you know why Mr. Valette sent Mr. Peretti this photo? If so,
                   describe what you know, when you learned it, and the basis for
                   your knowledge.

            d.     Had you discussed this work with Mr. Valette before you received
                   this email? If so, describe those discussions and when they took
                   place.

                   (i)    Do you know whether Mr. Peretti discussed this work with
                          Mr. Valette before this email? If so, describe what you
                          know, when you learned it, and the basis for your
                          knowledge.

       7.   A copy of a document has been placed in front of you as Exhibit 33.
            According to this document, on February 2, 2012, Mr. Valette emailed Mr.
            Peretti a Word document about the work, asking in his cover email if it
            “suits you.”

            a.     Did you receive this communication or attached document? If so,
                   describe how and when you received this document, and who sent
                   it to you.

            b.     Do you know anything about this communication or attached
                   document? If so, describe what you know, when you learned it,
                   and the basis for your knowledge.

            c.     Do you know why Mr. Valette sent Mr. Peretti this information
                   about the work? If so, describe what you know, when you learned
                   it, and the basis for your knowledge.

            d.     Do you know why Mr. Valette asked Mr. Peretti if this information
                   “suits you”? If so, describe what you know, when you learned it,
                   and the basis for your knowledge.

            e.     Did you ask Mr. Valette to send Mr. Peretti this information in a
                   Word document? If so, describe why and when you did so.

                   (i)    If not, do you know whether Mr. Peretti asked Mr. Valette
                          to send him this information in Word? If so, describe what
                          you know, when you learned it, and the basis for your
                          knowledge.



                                    58
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 85 of 153




             g.     Did you discuss with Mr. Valette the information he sent to Mr.
                    Peretti? If so, describe those discussions and when they took
                    place.

                    (i)    Do you know whether Mr. Peretti discussed this
                           information with Mr. Valette before this email? If so,
                           describe what you know, when you learned it, and the basis
                           for your knowledge.

       8.    A copy of a document has been placed in front of you as Exhibit 34. Mr.
             Valette appears to have sent the same information to you the next day.

             a.     Do you recall this communication? If so, describe what you recall
                    about it.

             b.     Do you know why Mr. Valette sent you and Mr. Peretti this
                    information separately? If so, describe what you know, when you
                    learned it, and the basis for your knowledge.

       9.    A copy of a document has been placed in front of you as Exhibit 35.
             According to this document, on February 13, 2012, Mr. Valette emailed
             both you and Mr. Peretti with a PDF about the work, writing in his cover
             email: “Here is a try of a new doc with more photos – thanks for letting
             me know if it is better.”

             a.     Do you recall this communication or attached document? If so,
                    describe what you recall about it.

             a.     Did you ask Mr. Valette for this new document? If so, describe
                    that request and whether you made it by phone or in person, and
                    why.

             b.     Do you know whether Mr. Peretti asked Mr. Valette for this new
                    document? If so, describe what you know, when you learned it,
                    and the basis for your knowledge.

             c.     Do you know why Mr. Valette sent the information first in a Word
                    file, and then in a PDF? If so, describe what you know, when you
                    learned it, and the basis for your knowledge.

       10.   A copy of a document has been placed in front of you as Exhibit 36.
             According to this document, on February 14, 2012, Mr. Valette emailed
             you that the work had previously sold in 2008 for $18,969,000.

             a.     Do you recall this communication? If so, describe what you recall
                    about it.


                                     59
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 86 of 153




             b.     Did you discuss this communication with any employee of
                    Sotheby’s? If so, describe those discussions and when they took
                    place.

             c.     Do you know anything about this communication? If so, describe
                    what you know, when you learned it, and the basis for your
                    knowledge.

             d.     Did you discuss the work’s prior sale price with Mr. Valette? If
                    so, describe those discussions and when they took place.

       11.   A copy of a document has been placed in front of you as Exhibit 37.
             According to this document, on March 6, 2012, Philippe Capt emailed Mr.
             Valette and Holli Chandler that “Our client would like us to collect
             directly the crate in Frankfurt with our truck.”

             a.     Did you receive this communication? If so, describe how and
                    when you received this communication, and who sent it to you.

             b.     Did you discuss this communication with any employee of
                    Sotheby’s? If so, describe those discussions and when they took
                    place.

             c.     Do you know anything about this communication? If so, describe
                    what you know, when you learned it, and the basis for your
                    knowledge.

             d.     Do you know Philippe Capt? If so, describe what you know, when
                    you learned it, and the basis for your knowledge.

             e.     Is Philippe Capt an employee of yours?

             f.     Have you ever communicated with that person? If so, describe
                    those communications and when they took place.

             g.     Do you know the person or entity that Philippe Capt referred to as
                    “[o]ur client”? Describe what you know, when you learned it, and
                    the basis for your knowledge.

             h.     Do you know if anyone at Sotheby’s knew the identity of the
                    person referred to as “[o]ur client” at the time of this email?
                    Describe what you know, when you learned it, and the basis for
                    your knowledge.

             i.     Did you discuss that person or entity with Mr. Valette around the
                    time of this email? If so, describe those discussions and when they
                    took place.

                                     60
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 87 of 153




             j.     Did you discuss that person or entity with Ms. Chandler around the
                    time of this email? If so, describe those discussions and when they
                    took place.

       12.   What did you do with the information and/or materials Mr. Valette
             provided regarding this work?

             a.     Did you give it to anyone else?

                    (i)     If so, did you give it to Mr. Rybolovlev? Or anyone
                            working with him?

       13.   Did you acquire this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.

       14.   What did you pay for this work?

       15.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
             know, when you learned it, and the basis for your knowledge.

       16.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
             describe what you know, when you learned it, and the basis for your
             knowledge.

       17.   Did you receive any other compensation, reimbursement, or other
             payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
             so, describe what you know, when you learned it, and the basis for your
             knowledge.

       18.   Did you communicate with any of the following people regarding this
             work:

             a.     Dmitry Rybolovlev?

             b.     Mikhail Sazonov?

             c.     Tetiana Bersheda?

             d.     Yuri Bogdanov?

             e.     Anyone else affiliated with, related to, or working with/for Mr.
                    Rybolovlev?

             f.     If so, describe those communications and when they took place.

       19.   Did you communicate with Sotheby’s about what you intended to do, or
             did, with the work after the transaction with Sotheby’s? If so, describe
             those communications and when they took place.
                                      61
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 88 of 153




             a.     Do you know whether Mr. Peretti communicated with Sotheby’s
                    about what you intended to do, or did, with the work after the
                    transaction with Sotheby’s? If so, describe what you know, when
                    you learned it, and the basis for your knowledge.

       20.   Did you discuss with Sotheby’s the identity of any person or entity other
             than you who was acquiring or would be acquiring this work? If so,
             describe those communications and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    identity of any person or entity other than you who was acquiring
                    or would be acquiring this work? If so, describe what you know,
                    when you learned it, and the basis for your knowledge.

       21.   Did you discuss with Sotheby’s the price paid by any person or entity
             other than you to acquire this work? If so, describe those communications
             and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    price paid by any person or entity other than you to acquire this
                    work? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

       22.   Do you know if Sotheby’s received any compensation or payment for its
             role in the sale of this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.

             a.     Do you know if Mr. Valette received any compensation or
                    payment related to the sale of this work? If so, describe what you
                    know, when you learned it, and the basis for your knowledge.

       23.   A copy of a document has been placed in front of you as Exhibit 38.
             According to this email, in March 2014, Mr. Valette emailed you a
             description of the work.

             a.     Do you recall this communication? If so, describe what you recall
                    about it.

             b.     Did you discuss this communication with any employee of
                    Sotheby’s? If so, describe those discussions and when they took
                    place.

             c.     Do you know why the description of this work does not identify
                    your 2012 acquisition of the work? If so, describe what you know,
                    when you learned it, and the basis for your knowledge.

                    (i)     Did you discuss that with Mr. Valette? If so, describe those
                            discussions and when they took place.
                                      62
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 89 of 153




       24.   A copy of a document has been placed in front of you as Exhibit 39.
             According to this document, on December 18, 2014, Mr. Valette emailed
             you: “After reflection, my colleagues and I think that the magnificent Eve
             by Rodin that belongs to your client would be particularly shown to
             advantage at the big sculpture exposition we are preparing…”

             a.     Do you recall this communication? If so, describe what you recall
                    about it.

             b.     Did you discuss this communication with any employee of
                    Sotheby’s? If so, describe those discussions and when they took
                    place.

             c.     Do you know the person or entity referred to in this
                    communication as “your client”? If so, describe what you know,
                    when you learned it, and the basis for your knowledge.

                    (i)     Do you know if Mr. Valette knew the identity of the person
                            or entity referred to as “your client” at the time of this
                            communication? If so, describe what you know, when you
                            learned it, and the basis for your knowledge.

             d.     Mr. Valette addressed you using “vous”—do you know why? If
                    so, describe what you know, when you learned it, and the basis for
                    your knowledge.

       25.   A copy of a document has been placed in front of you as Exhibit 40.
             According to this document, Mr. Valette sent a revised version of the
             email shown to you as Exhibit 39, an hour and 17 minutes after Mr.
             Valette had sent the earlier email. Mr. Valette emailed you: “After
             reflection, my colleague Simon Stock, head of sculpture sales at
             Sotheby’s, and I think that the magnificent Eve by Rodin that belongs to
             your client would be particularly shown to advantage at the big sculpture
             exposition we are preparing…”

             a.     Do you recall these communications? If so, describe what you
                    recall about it.

             b.     Did you discuss these communications with any employee of
                    Sotheby’s? If so, describe those discussions and when they took
                    place.

             c.     Do you know why Mr. Valette revised this communication? If so,
                    describe what you know, when you learned it, and the basis for
                    your knowledge.



                                      63
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 90 of 153




                     d.     Did you ever discuss with Mr. Valette the idea of Sotheby’s re-
                            selling this work? If so, describe those discussions.

                     e.     Do you know whether Plaintiffs or their representatives ever
                            received this email? If so, describe what you know, when you
                            learned it, and the basis for your knowledge.

               26.   Do you know if Sotheby’s received any compensation or payment for its
                     role in the sale of this work? If so, describe what you know, when you
                     learned it, and the basis for your knowledge.

                     a.     Do you know if Mr. Valette received any compensation or
                            payment related to the sale of this work? If so, describe what you
                            know, when you learned it, and the basis for your knowledge.

               27.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                     of this work? If so, describe what you know, when you learned it, and the
                     basis for your knowledge.

               28.   Do you know whether Ms. Rappo received any compensation,
                     reimbursement, or other payment in connection with the acquisition of this
                     work? If so, describe what you know, when you learned it, and the basis
                     for your knowledge.

XII.      Plaintiffs’ Claims Regarding Gustav Klimt’s Wasserschlangen II

          A.   Introduction: The following questions are designed to elicit evidence that is
               relevant to Plaintiffs’ claims that Sotheby’s aided and abetted Mr. Bouvier’s
               alleged fraud and breach of fiduciary duty with respect to this work of art, and
               Sotheby’s defense that, if Mr. Bouvier defrauded Plaintiffs or breached any
               fiduciary duty to them, Sotheby’s had no knowledge of any such fraud or breach
               of fiduciary duty, and has no liability whatsoever to Plaintiffs.

          B.   Questions:

               1.    Did you communicate with Plaintiffs or their representatives about this
                     work? If so, describe those communications and when they took place.

               2.    Did you communicate with Mr. Peretti about this work? If so, describe
                     those communications and when they took place.

               3.    Did you communicate with Mr. Valette about this work? If so, describe
                     those communications and when they took place.

               4.    Did you communicate with any other Sotheby’s employees about this
                     work? If so, describe those communications and when they took place.


                                             64
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 91 of 153




       5.    Did you communicate with anyone else about this work? If so, describe
             those communications and when they took place.

       6.    Do you recall communicating with Mr. Valette regarding a viewing of this
             work? If so, describe those communications and when they took place.

       7.    Do you know whether Mr. Peretti communicated with Mr. Valette
             regarding a viewing of this work? Describe what you know, when you
             learned it, and the basis for your knowledge.

       8.    Did you participate in the viewing? If so, when was it? Who attended?
             What was discussed? Describe what you know, when you learned it, and
             the basis for your knowledge.

       9.    Did you acquire this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.

       10.   What did you pay for this work?

       11.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
             know, when you learned it, and the basis for your knowledge.

       12.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
             describe what you know, when you learned it, and the basis for your
             knowledge.

       13.   Did you receive any other compensation, reimbursement, or other
             payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
             so, describe what you know, when you learned it, and the basis for your
             knowledge.

       14.   Did you communicate with any of the following people regarding this
             work:

             a.     Dmitry Rybolovlev?

             b.     Mikhail Sazonov?

             c.     Tetiana Bersheda?

             d.     Yuri Bogdanov?

             e.     Anyone else affiliated with, related to, or working with/for Mr.
                    Rybolovlev?

             f.     If so, describe those communications and when they took place.



                                      65
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 92 of 153




       15.   Did you communicate with Sotheby’s about what you intended to do, or
             did, with the work after the transaction with Sotheby’s? If so, describe
             those communications and when they took place.

             a.     Do you know whether Mr. Peretti communicated with Sotheby’s
                    about what you intended to do, or did, with the work after the
                    transaction with Sotheby’s? If so, describe what you know, when
                    you learned it, and the basis for your knowledge.

       16.   Did you discuss with Sotheby’s the identity of any person or entity other
             than you who was acquiring or would be acquiring this work? If so,
             describe those communications and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    identity of any person or entity other than you who was acquiring
                    or would be acquiring this work? If so, describe what you know,
                    when you learned it, and the basis for your knowledge.

       17.   Did you discuss with Sotheby’s the price paid by any person or entity
             other than you to acquire this work? If so, describe those communications
             and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    price paid by any person or entity other than you to acquire this
                    work? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

       18.   Do you know if Sotheby’s received any compensation or payment for its
             role in the sale of this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.

             a.     Do you know if Mr. Valette received any compensation or
                    payment related to the sale of this work? If so, describe what you
                    know, when you learned it, and the basis for your knowledge.

       19.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
             of this work? If so, describe what you know, when you learned it, and the
             basis for your knowledge.

       20.   Do you know whether Ms. Rappo received any compensation,
             reimbursement, or other payment in connection with the acquisition of this
             work? If so, describe what you know, when you learned it, and the basis
             for your knowledge.

       21.   Did Mr. Valette send you any descriptions of this work? If so, describe
             those descriptions and when they were sent.


                                      66
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 93 of 153




             a.     Do you know whether those descriptions identified your 2012
                    acquisition of this work? If so, describe what you know, when you
                    learned it, and the basis for your knowledge.

             b.     Did you ever discuss a description for this work with Mr. Valette?
                    If so, describe those discussions and when they took place.

       22.   Copies of two documents have been placed in front of you as Exhibits 41
             and 42. According to these documents, on September 24, 2013, Mr.
             Valette emailed Mr. Peretti an article from Der Standard (Austria), one in
             French and one in German, which reported that Sotheby’s had sold the
             work for $120 million. The first email had no subject line, and neither had
             a cover note.

             a.     Did you receive these communications? If so, describe how and
                    when you received this document, and who sent it to you.

             b.     Do you know anything about this communication? If so, describe
                    what you know, when you learned it, and the basis for your
                    knowledge.

             c.     Do you know why Mr. Valette sent Mr. Peretti this article? If so,
                    describe what you know, when you learned it, and the basis for
                    your knowledge.

             d.     Do you know why there was no subject line (for the first email) or
                    cover note on either email? If so, describe what you know, when
                    you learned it, and the basis for your knowledge.

             e.     Did you discuss this article with Mr. Valette on the phone? If so,
                    describe such conversation(s) and when they took place. Who was
                    on the call? Was it before or after Mr. Valette emailed to you?
                    What did he say? What did you say?

             f.     Did you discuss this article with Mr. Peretti? If so, describe those
                    discussions and when they took place. Did they take place by
                    email, phone, or other means? What did you say? What did Mr.
                    Peretti say?

       23.   A copy of a document has been placed in front of you as Exhibit 43.
             According to this document, in October 2014, Sotheby’s provided you
             with a valuation for this work listing the insurance value of the work at
             $180 million.

             a.     Did you receive this document? If so, describe how and when you
                    received this document, and who sent it to you.


                                      67
        Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 94 of 153




                      b.     Do you know anything about this document? If so, describe what
                             you know, when you learned it, and the basis for your knowledge.

                      c.     Did you discuss this document with any employee of Sotheby’s?
                             If so, describe those discussions and when they took place.

                      d.     Did you ask Sotheby’s to prepare this valuation of the work?

                      e.     Why did you obtain a valuation for the work?

                      f.     Did you communicate with Sotheby’s in this respect? If so,
                             describe those communications and when they took place.

                      g.     Were you involved in any communications with Plaintiffs
                             regarding any valuation for this work? If so, describe those
                             communications and when they took place.

                      h.     Do you know why the valuation you obtained from Sotheby’s does
                             not identify your acquisition of the work? If so, describe what you
                             know, when you learned it, and the basis for your knowledge.

                             (i)     Did you discuss that with Mr. Valette? If so, describe those
                                     discussions and when they took place.

                      i.     Do you know how Sotheby’s calculated the estimated value of this
                             work? If so, describe what you know, when you learned it, and the
                             basis for your knowledge.

                             (i)     Did you discuss the work’s value with Mr. Valette? If so,
                                     describe those discussions and when they took place.

                             (ii)    Did you discuss the work’s value with Mr. Valette? If so,
                                     describe those discussions and when they took place.

                      j.     Did you discuss this document with Plaintiffs? If so, describe
                             those discussions and when they took place.

                      k.     Do you know whether Plaintiffs used this document to obtain or
                             attempt to obtain a loan or other financing? If so, describe what
                             you know, when you learned it, and the basis for your knowledge.

XIII.      Plaintiffs’ Claims Regarding Amedeo Modigliani’s Tête

           A.   Introduction: The following questions are designed to elicit evidence that is
                relevant to Plaintiffs’ claims that Sotheby’s aided and abetted Mr. Bouvier’s
                alleged fraud and breach of fiduciary duty with respect to this work of art, and
                Sotheby’s defense that, if Mr. Bouvier defrauded Plaintiffs or breached any

                                               68
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 95 of 153




        fiduciary duty to them, Sotheby’s had no knowledge of any such fraud or breach
        of fiduciary duty, and has no liability whatsoever to Plaintiffs.

   B.   Questions:

        1.   Did you communicate with Plaintiffs or their representatives about this
             work? If so, describe those communications and when they took place.

        2.   Did you communicate with Mr. Peretti about this work? If so, describe
             those communications and when they took place.

        3.   Did you communicate with Mr. Valette about this work? If so, describe
             those communications and when they took place.

        4.   Did you communicate with any other Sotheby’s employees about this
             work? If so, describe those communications and when they took place.

        5.   Did you communicate with anyone else about this work? If so, describe
             those communications and when they took place.

        6.   A copy of a document has been placed in front of you as Exhibit 44.
             According to this document, on June 26, 2012, you asked Mr. Valette to
             email you the file in “normal format” so that you could include
             translations.

             a.      Do you recall this communication? If so, describe what you recall
                     about it.

             b.      Did you discuss this communication with any employee of
                     Sotheby’s? If so, describe those discussions and when they took
                     place.

             c.      Do you know anything about this communication? If so, describe
                     what you know, when you learned it, and the basis for your
                     knowledge.

             d.      Why did you want to include translations?

             e.      Why did you ask Mr. Valette to email you the file in “normal
                     format”? What did you mean by “normal format”?

        7.   Did Mr. Valette provide you with information and/or materials regarding
             this work?

             a.      If so, did you give them to anyone else?

                     (i)    If so, did you give it to Mr. Rybolovlev? Or anyone
                            working with him?
                                      69
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 96 of 153




       8.    Do you know whether Mr. Peretti provided any information and/or
             materials from Mr. Valette regarding this work to anyone else? If so,
             describe what you know, when you learned it, and the basis for your
             knowledge.

       9.    Did you ever discuss with Mr. Peretti whether you or he had sent any
             information and/or materials regarding this work that you or he had
             received from Mr. Valette to anyone else? If so, describe those
             discussions and when they took place.

       10.   A copy of a document has been placed in front of you as Exhibit 45.
             According to this document, on July 9, 2012, Mr. Valette emailed you in
             connection with a “presentation” of the work.

             a.     Do you recall this communication? If so, describe what you recall
                    about it.

             b.     Did you discuss this communication with any employee of
                    Sotheby’s? If so, describe those discussions and when they took
                    place.

             c.     Do you know anything about the presentation referred to in this
                    email? If so, describe what you know, when you learned it, and
                    the basis for your knowledge.

             d.     Do you know who the presentation was for? If so, describe what
                    you know, when you learned it, and the basis for your knowledge.

             e.     Did you discuss any presentation with Mr. Valette around the time
                    of this email? If so, describe those discussions and when they took
                    place.

             f.     Did you attend the presentation discussed in this email? If so,
                    describe the presentation and when it took place.

       11.   A copy of a document has been placed in front of you as Exhibit 46.
             According to this document, on July 11, 2012, Mr. Peretti wrote to Mr.
             Valette: “Call me thanks.”

             a.     Did you receive this communication? If so, describe how and
                    when you received this communication, and who sent it to you.

             b.     Do you know anything about this communication? If so, describe
                    what you know, when you learned it, and the basis for your
                    knowledge.



                                     70
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 97 of 153




             c.     Do you know whether Mr. Valette called Mr. Peretti? If so,
                    describe what you know, when you learned it, and the basis for
                    your knowledge.

             d.     Do you know why Mr. Peretti wanted to speak on the phone with
                    Mr. Valette as opposed to communicating by email? If so,
                    describe what you know, when you learned it, and the basis for
                    your knowledge.

       12.   Copies of documents have been placed in front of you as Exhibits 47 and
             48. According to Exhibit 47, on July 24, 2012, Mr. Valette emailed you a
             description of the work and estimated that its value would likely be
             between €70 million to €90 million or “maybe more.” According to
             Exhibit 48, Mr. Valette then forwarded his email to you (Exhibit 47) to
             Mr. Peretti, writing: “Here is the text.”

             a.     Do you recall these communications? If so, describe what you
                    recall about them.

             b.     Do you know why Mr. Valette sent Mr. Peretti this email (Exhibit
                    47)? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

             c.     Do you know why Mr. Valette forwarded this email (Exhibit 47) to
                    you? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

             d.     Do you know why Mr. Valette used the “vous” form in his email?
                    If so, describe what you know, when you learned it, and the basis
                    for your knowledge.

             e.     Did you discuss this email with Mr. Peretti? If so, describe those
                    discussions and when they took place.

             f.     Did you discuss this email with Mr. Valette? If so, describe those
                    discussions and when they took place.

             g.     Do you know how Mr. Valette calculated the estimated value of
                    this work? If so, describe what you know, when you learned it,
                    and the basis for your knowledge.

             h.     Did you discuss the work’s value with Mr. Valette? If so, describe
                    those discussions and when they took place.

             i.     Do you know whether Mr. Peretti discussed the work’s value with
                    Mr. Valette? If so, describe what you know, when you learned it,
                    and the basis for your knowledge.

                                     71
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 98 of 153




       13.   A copy of a document has been placed in front of you as Exhibit 49.
             According to this document, the next day, July 25, 2012, Mr. Valette
             emailed a different version of this email to you, this time estimating that
             the work was likely worth between €80 million to €100 million.

             a.     Do you recall this communication? If so, describe what you recall
                    about it.

             b.     Did you discuss this communication with Mr. Peretti? If so,
                    describe those discussions and when they took place.

             c.     Did you discuss this communication with any employee of
                    Sotheby’s? If so, describe those discussions and when they took
                    place.

             d.     Do you know why Mr. Valette increased the estimated value of
                    this work? If so, describe what you know, when you learned it,
                    and the basis for your knowledge.

             e.     Did you ask Mr. Valette to revise the estimated value? If so,
                    describe that request and when it was made.

             f.     Do you know whether Mr. Peretti asked Mr. Valette to revise the
                    estimated value of the work? If so, describe what you know, when
                    you learned it, and the basis for your knowledge.

             g.     Did you provide this email to anyone else? If so, did you provide
                    it to Mr. Rybolovlev? Or anyone working with him?

             h.     Do you know whether Mr. Peretti provided this email to anyone
                    else? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

       14.   Did you acquire this work? If so, describe what you know, when you
             learned it, and the basis for your knowledge.

       15.   What did you pay for this work?

       16.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
             know, when you learned it, and the basis for your knowledge.

       17.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
             describe what you know, when you learned it, and the basis for your
             knowledge.

       18.   Did you receive any other compensation, reimbursement, or other
             payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If

                                      72
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 99 of 153




             so, describe what you know, when you learned it, and the basis for your
             knowledge.

       19.   Did you communicate with any of the following people regarding this
             work:

             a.     Dmitry Rybolovlev?

             b.     Mikhail Sazonov?

             c.     Tetiana Bersheda?

             d.     Yuri Bogdanov?

             e.     Anyone else affiliated with, related to, or working with/for Mr.
                    Rybolovlev?

             f.     If so, describe those communications and when they took place.

       20.   Did you communicate with Sotheby’s about what you intended to do, or
             did, with the work after the transaction with Sotheby’s? If so, describe
             those communications and when they took place.

             a.     Do you know whether Mr. Peretti communicated with Sotheby’s
                    about what you intended to do, or did, with the work after the
                    transaction with Sotheby’s? If so, describe what you know, when
                    you learned it, and the basis for your knowledge.

       21.   Did you discuss with Sotheby’s the identity of any person or entity other
             than you who was acquiring or would be acquiring this work? If so,
             describe those communications and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    identity of any person or entity other than you who was acquiring
                    or would be acquiring this work? If so, describe what you know,
                    when you learned it, and the basis for your knowledge.

       22.   Did you discuss with Sotheby’s the price paid by any person or entity
             other than you to acquire this work? If so, describe those communications
             and when they took place.

             a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                    price paid by any person or entity other than you to acquire this
                    work? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.



                                      73
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 100 of 153




        23.   Do you know if Sotheby’s received any compensation or payment for its
              role in the sale of this work? If so, describe what you know, when you
              learned it, and the basis for your knowledge.

              a.     Do you know if Mr. Valette received any compensation or
                     payment related to the sale of this work? If so, describe what you
                     know, when you learned it, and the basis for your knowledge.

        24.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
              of this work? If so, describe what you know, when you learned it, and the
              basis for your knowledge.

        25.   Do you know whether Ms. Rappo received any compensation,
              reimbursement, or other payment in connection with the acquisition of this
              work? If so, describe what you know, when you learned it, and the basis
              for your knowledge.

        26.   Did you participate in discussions with Sotheby’s about a possible sale of
              this work at an auction in New York? If so, describe those discussions
              and when they took place.

              a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                     price paid to him by any other person for the work? If so, explain
                     what you know, when you learned it, and the basis for your
                     knowledge.

        27.   A copy of a document has been placed in front of you as Exhibit 50.
              According to this document, on November 3, 2014, Sotheby’s Chief
              Operating Officer, Bruno Vinciguerra, wrote to Mr. Peretti and copied Mr.
              Valette, writing that Sotheby’s “will pay you $25mil tomorrow” if an
              unspecified client won the auction.

              a.     Did you receive this communication? If so, describe how and
                     when you received this document, and who sent it to you.

              b.     Do you know anything about this communication? If so, describe
                     what you know, when you learned it, and the basis for your
                     knowledge.

              c.     Do you know why Mr. Vinciguerra sent Mr. Peretti this email? If
                     so, explain what you know, when you learned it, and the basis for
                     your knowledge.

              d.     Had Mr. Peretti done business with Mr. Vinciguerra before? If so,
                     how many times? Describe those prior instances and when they
                     took place.


                                       74
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 101 of 153




              e.     Please describe the transaction referred to in this document and
                     anything you remember about it.

              f.     Did you ever discuss with Sotheby’s the ownership of this work?
                     If so, describe those discussions and when they took place.

              g.     Do you know whether Mr. Peretti ever discussed with Sotheby’s
                     the ownership of this work? If so, explain what you know, when
                     you learned it, and the basis for your knowledge.

              h.     Did Sotheby’s ever ask you for proof of ownership of this work?
                     If so, explain what was asked, when it was asked, and by whom.

                     (i)     If not, do you know why not? Describe what you know,
                             when you learned it, and the basis for your knowledge.

              i.     Do you know whether Sotheby’s ever asked Mr. Peretti for proof
                     of ownership of this work? If so, explain what you know, when
                     you learned it, and the basis for your knowledge.

        28.   Do you know whether Sotheby’s facilitated an auction of this work? If so,
              describe what you know, when you learned it, and the basis for your
              knowledge.

        29.   Do you know the price at which this work sold? If so, describe what you
              know, when you learned it, and the basis for your knowledge.

        30.   Did you ever see the auction catalogue for this work? If so, describe the
              auction catalogue.

              a.     Do you know whether the auction catalogue referred to your earlier
                     acquisition of the work? Describe what you know, when you
                     learned it, and the basis for your knowledge.

              b.     Did you ever discuss the auction catalogue for this work with Mr.
                     Valette or Mr. Vinciguerra? If so, describe those discussions and
                     when they took place.

              c.     Did you ever discuss with Mr. Valette or Mr. Vinciguerra whether
                     the auction catalogue for this work should refer to your acquisition
                     of it? If so, describe those discussions and when they took place.

              d.     Did you ever discuss the auction catalogue for this work with Mr.
                     Peretti? If so, describe those discussions and when they took
                     place.



                                       75
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 102 of 153




              e.     Did you ever discuss with Mr. Peretti whether the auction
                     catalogue for this work should refer to you acquisition of it? If so,
                     describe those discussions and when they took place.

        31.   A copy of a document has been placed in front of you as Exhibit 51.
              According to this document, on December 4, 2014, Mr. Valette emailed
              “NADIA (ArteSing SG)” or “Nadia” writing that Sotheby’s had sent you
              $15 million from the sale of the work.

              a.     Do you know who NADIA (ArteSing SG) or Nadia is? If so, who
                     is she?

              b.     Is she an employee of yours?

              c.     Have you ever communicated with that person? If so, describe
                     those communications and when they took place.

              d.     Did you receive this communication? If so, describe how and
                     when you received this communication, and who sent it to you.

              e.     Do you know anything about this communication? If so, describe
                     what you know, when you learned it, and the basis for your
                     knowledge.

              f.     Did you discuss this communication with Mr. Peretti? If so,
                     describe those discussions and when they took place.

              g.     Did you discuss this communication with any employee of
                     Sotheby’s? If so, describe those discussions and when they took
                     place.

              h.     Did you discuss this payment with Mr. Valette or Mr. Vinciguerra?
                     If so, describe those discussions and when they took place.

              i.     What did you do with that payment?

              j.     Did you discuss this payment with Mr. Peretti? If so, describe
                     those discussions and when they took place.

        32.   Did you ever discuss Rothko’s No. 6. with Plaintiffs? If so, describe those
              discussions and when they took place.

        33.   Plaintiffs allege that “on August 4, 2014, Plaintiffs were attempting to
              purchase another painting, Rothko’s No. 6, through Bouvier. Bouvier
              falsely stated to Plaintiffs that the sellers of the Rothko would sell the
              painting for €80 million plus Modigliani’s Tête valued at €60 million, for
              what Bouvier told Plaintiffs was a total purchase price for the Rothko of
              €140 million. This followed another series of fabricated negotiations that
                                          76
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 103 of 153




                    Bouvier misrepresented to Plaintiffs had occurred with the Rothko
                    sellers.”

                    a.      Do you have any information about Plaintiffs’ allegations?
                            Describe what you know, when you learned it, and the basis for
                            your knowledge.

                    b.      Did you have any communications with the Rothko sellers? If so,
                            describe those communications and when they took place. Did the
                            Rothko sellers ever express an interest in Modigliani’s Tête? If so,
                            describe those discussions and when they took place.

XIV.      Plaintiffs’ Claims Regarding Henri de Toulouse-Lautrec’s Au Lit: Le Baiser
          (Red)

          A.   Introduction: The following questions are designed to elicit evidence that is
               relevant to Plaintiffs’ claims that Sotheby’s aided and abetted Mr. Bouvier’s
               alleged fraud and breach of fiduciary duty with respect to this work of art, and
               Sotheby’s defense that, if Mr. Bouvier defrauded Plaintiffs or breached any
               fiduciary duty to them, Sotheby’s had no knowledge of any such fraud or breach
               of fiduciary duty, and has no liability whatsoever to Plaintiffs.

          B.   Questions:

               1.   Did you communicate with Plaintiffs or their representatives about this
                    work? If so, describe those communications and when they took place.

               2.   Did you communicate with Mr. Peretti about this work? If so, describe
                    those communications and when they took place.

               3.   Did you communicate with Mr. Valette about this work? If so, describe
                    those communications and when they took place.

               4.   Did you communicate with any other Sotheby’s employees about this
                    work? If so, describe those communications and when they took place.

               5.   Did you communicate with anyone else about this work? If so, describe
                    those communications and when they took place.

               6.   A copy of a document has been placed in front of you as Exhibit 52.
                    According to this document, on February 17, 2015, Mr. Valette forwarded
                    Mr. Peretti an email he had sent you with information about this work.

                    a.      Did you receive this communication? If so, describe how and
                            when you received this document, and who sent it to you.



                                             77
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 104 of 153




              b.     Do you know anything about this communication? If so, describe
                     what you know, when you learned it, and the basis for your
                     knowledge.

              c.     Do you know why Mr. Valette sent Mr. Peretti this information? If
                     so, describe what you know, when you learned it, and the basis for
                     your knowledge.

              d.     Do you know why Mr. Valette forwarded you this information? If
                     so, describe what you know, when you learned it, and the basis for
                     your knowledge.

              e.     Did you speak with Mr. Valette on the phone before he sent you
                     this information? If so, describe those communications and when
                     they took place.

              f.     What did you do with the information that Mr. Valette sent you
                     about this work? Did you send it Mr. Rybolovlev/Plaintiffs?

        7.    Do you know whether Mr. Peretti received information and/or materials
              from Mr. Valette concerning this work? If so, describe what you know,
              when you learned it, and the basis of your knowledge.

              a.     Do you know what Mr. Peretti did with any information and/or
                     materials he received from Mr. Valette concerning this work? If
                     so, describe what you know, when you learned it, and the basis of
                     your knowledge.

        8.    Did you acquire this work? If so, describe what you know, when you
              learned it, and the basis for your knowledge.

        9.    What did you pay for this work?

        10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
              know, when you learned it, and the basis for your knowledge.

        11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
              describe what you know, when you learned it, and the basis for your
              knowledge.

        12.   Did you receive any other compensation, reimbursement, or other
              payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
              so, describe what you know, when you learned it, and the basis for your
              knowledge.

        13.   Did you communicate with any of the following people regarding this
              work:

                                       78
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 105 of 153




              a.     Dmitry Rybolovlev?

              b.     Mikhail Sazonov?

              c.     Tetiana Bersheda?

              d.     Yuri Bogdanov?

              e.     Anyone else affiliated with, related to, or working with/for Mr.
                     Rybolovlev?

              f.     If so, describe those communications and when they took place.

        14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
              of this work? If so, describe what you know, when you learned it, and the
              basis for your knowledge.

        15.   Do you know whether Ms. Rappo received any compensation,
              reimbursement, or other payment in connection with the acquisition of this
              work? If so, describe what you know, when you learned it, and the basis
              for your knowledge.

        16.   Did Mr. Valette ever send you an auction catalogue for this work?

              a.     Do you know whether any auction catalogue for this work referred
                     to your prior acquisition of this work? If so, describe what you
                     know about the auction catalogue, when you learned it, and the
                     basis for your knowledge.

                     (i)    If the auction catalogue did not refer to your prior
                            acquisition of this work, do you know why not? Describe
                            what you know, when you learned it, and the basis for your
                            knowledge.

              b.     Did you ever discuss an auction catalogue for this work with Mr.
                     Valette, Mr. Vinciguerra, or anyone else at Sotheby’s? If so,
                     describe those discussions and when they took place.

              c.     Do you know whether Mr. Peretti discussed an auction catalogue
                     for this work with Mr. Valette, Mr. Vinciguerra, or anyone else at
                     Sotheby’s? If so, describe what you know, when you learned it,
                     and the basis for your knowledge.

              d.     Did you ever discuss an auction catalogue for this work with Mr.
                     Peretti? If so, describe those discussions and when they took
                     place.


                                      79
      Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 106 of 153




                   e.      Did you ever send an auction catalogue sent to you by Mr. Valette
                           or someone else at Sotheby’s to Plaintiffs or Mr. Rybolovlev or
                           anyone working on their behalf?

                   f.      Sotheby’s ultimately sold this work at auction on February 3, 2015
                           for ₤9,500,000 million. On February 25, 2015, you were arrested
                           in Monaco and your arrest made international news. Did anyone at
                           Sotheby’s contact you to discuss your arrest? If so, who? When?
                           How did they contact you? What did they say? What did you say?

                   g.      A copy of a document has been placed before you as Exhibit 45A.
                           Did you ever discuss with Sotheby’s whether it could make an
                           advance payment of $2,000,000 to you in connection with this
                           work before Sotheby’s was due to? If so, describe those
                           discussions and when they took place.

XV.      Plaintiffs’ Claims Regarding Leonardo da Vinci’s Christ as Salvator Mundi

         A.   Introduction: The following questions are designed to elicit evidence that is
              relevant to Plaintiffs’ claims that Sotheby’s aided and abetted Mr. Bouvier’s
              alleged fraud and breach of fiduciary duty with respect to this work of art, and
              Sotheby’s defense that, if Mr. Bouvier defrauded Plaintiffs or breached any
              fiduciary duty to them, Sotheby’s had no knowledge of any such fraud or breach
              of fiduciary duty, and has no liability whatsoever to Plaintiffs.

         B.   Questions:

              1.   Did you communicate with Plaintiffs or their representatives about this
                   work? If so, describe those communications and when they took place.

              2.   Did you communicate with Mr. Peretti about this work? If so, describe
                   those communications and when they took place.

              3.   Did you communicate with Mr. Valette about this work? If so, describe
                   those communications and when they took place.

              4.   Did you communicate with any other Sotheby’s employees about this
                   work? If so, describe those communications and when they took place.

              5.   Did you communicate with anyone else about this work? If so, describe
                   those communications and when they took place.

              6.   Do you know of any viewings that took place in connection with this
                   work? If so, describe what you know, when you learned it, and the basis
                   for your knowledge.



                                            80
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 107 of 153




        7.    Did you participate in any discussions concerning a viewing for this work?
              If so, describe those discussions, including the persons who participated,
              and when they took place.

        8.    Did you attend any viewings of the work, Christ as Salvator Mundi?

              a.     If so, when was the viewing? Where was the viewing? Who
                     attended? What was discussed?

        9.    Do you know of any meetings in Paris in connection with the sale of this
              work? If so, describe what you know, when you learned it, and the basis
              for your knowledge.

        10.   Were you part of any discussions about any meetings in Paris in
              connection with the sale of this work? If so, describe those discussions,
              when they took place, and who participated.

        11.   Did you ever communicate with Sotheby’s regarding this work? If so,
              when? With whom? What was discussed?

        12.   Did you acquire this work? If so, describe what you know, when you
              learned it, and the basis for your knowledge.

        13.   What did you pay for this work?

        14.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
              know, when you learned it, and the basis for your knowledge.

        15.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
              describe what you know, when you learned it, and the basis for your
              knowledge.

        16.   Did you receive any other compensation, reimbursement, or other
              payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
              so, describe what you know, when you learned it, and the basis for your
              knowledge.

        17.   Did you communicate with any of the following people regarding this
              work:

              a.     Dmitry Rybolovlev?

              b.     Mikhail Sazonov?

              c.     Tetiana Bersheda?

              d.     Yuri Bogdanov?

                                       81
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 108 of 153




              e.     Anyone else affiliated with, related to, or working with/for Mr.
                     Rybolovlev?

              f.     If so, describe those communications and when they took place.

        18.   Did you communicate with Sotheby’s about what you intended to do, or
              did, with the work after the transaction with Sotheby’s? If so, describe
              those communications and when they took place.

              a.     Do you know whether Mr. Peretti communicated with Sotheby’s
                     about what you intended to do, or did, with the work after the
                     transaction with Sotheby’s? If so, describe what you know, when
                     you learned it, and the basis for your knowledge.

        19.   Did you discuss with Sotheby’s the identity of any person or entity other
              than you who was acquiring or would be acquiring this work? If so,
              describe those communications and when they took place.

              a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                     identity of any person or entity other than you who was acquiring
                     or would be acquiring this work? If so, describe what you know,
                     when you learned it, and the basis for your knowledge.

        20.   Did you discuss with Sotheby’s the price paid by any person or entity
              other than you to acquire this work? If so, describe those communications
              and when they took place.

              a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                     price paid by any person or entity other than you to acquire this
                     work? If so, describe what you know, when you learned it, and the
                     basis for your knowledge.

        21.   Do you know if Sotheby’s received any compensation or payment for its
              role in the sale of this work? If so, describe what you know, when you
              learned it, and the basis for your knowledge.

              a.     Do you know if Mr. Valette received any compensation or
                     payment related to the sale of this work? If so, describe what you
                     know, when you learned it, and the basis for your knowledge.

        22.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
              of this work? If so, describe what you know, when you learned it, and the
              basis for your knowledge.

        23.   Do you know whether Ms. Rappo received any compensation,
              reimbursement, or other payment in connection with the acquisition of this
              work? If so, describe what you know, when you learned it, and the basis
              for your knowledge.
                                      82
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 109 of 153




        24.   A copy of a document has been placed in front of you as Exhibit 53.
              According to this document, on March 3, 2014, Mr. Vinciguerra emailed
              you and Mr. Peretti an article from The New York Times stating that the
              Salvator Mundi had been sold for $75 million. There was no cover note.

              a.     Do you recall this communication? If so, describe what you recall
                     about it.

              b.     Did you discuss this communication with Mr. Peretti? If so,
                     describe those discussions and when they took place.

              c.     Did you discuss this communication with any employee of
                     Sotheby’s? If so, describe those discussions and when they took
                     place.

              d.     Did you speak with Mr. Vinciguerra about this article? Describe
                     that conversation and when it took place, including who
                     participated and whether it was by phone or in person.

              e.     Do you know whether Mr. Peretti spoke with Mr. Vinciguerra
                     about this article? If so, describe what you know, when you
                     learned it, and the basis for your knowledge.

              f.     Do you know why Mr. Vinciguerra sent you this article? If so,
                     describe what you know, when you learned it, and the basis for
                     your knowledge.

              g.     Do you know why Mr. Vinciguerra did not include a cover note in
                     his email? If so, describe what you know, when you learned it, and
                     the basis for your knowledge.

        25.   Did Mr. Rybolovlev or Mr. Sazonov accuse you of defrauding them in
              December 2014? If so, describe those accusations and when they took
              place.

              a.     Was that something you discussed with Mr. Peretti? If so, describe
                     those discussions, including whether it was over the phone or in
                     person.

        26.   Did you obtain a valuation of this work from Sotheby’s?

              a.     If so, why did you obtain a valuation for the work?

              b.     If so, did you communicate with Mr. Peretti in this respect? If so,
                     describe those communications and when they took place.

              c.     If so, did you communicate with Sotheby’s in this respect? If so,
                     describe those communications and when they took place.
                                       83
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 110 of 153




              d.     Do you know whether Mr. Peretti communicated with Sotheby’s in
                     this respect? If so, describe those communications and when they
                     took place.

              e.     Were you involved in any communications with Plaintiffs
                     regarding any valuation for this work? If so, describe those
                     communications and when they took place.

        27.   A copy of a document has been placed in front of you as Exhibit 54.
              According to this document, on January 27, 2015, Mr. Valette emailed
              you a draft valuation for the work in an amount of $100 million along with
              a cover letter from Alexander Bell indicating that you acquired the work in
              2013.

              a.     Do you recall this communication or the draft valuation? If so,
                     describe what you recall about it.

              b.     Did you discuss this communication or the draft valuation with Mr.
                     Peretti? If so, describe those discussions and when they took
                     place.

              c.     Did you discuss this communication or the draft valuation with any
                     employee of Sotheby’s? If so, describe those discussions and
                     when they took place.

        28.   A copy of a document has been placed in front of you as Exhibit 46A.
              Did you speak with Mr. Valette concerning the currency in which
              Sotheby’s valuation would be issued? Did you ask him to change the
              currency listed in the valuation? If so, why? Did you ask him to remove
              the reference to your having acquired the painting in 2013? If so, why?
              What did you say and what did he say? Did you speak with anyone else at
              Sotheby’s on that day? If so, describe those discussions.

        29.   A copy of a document has been placed in front of you as Exhibit 55.
              According to this document, on January 28, 2015, Mr. Valette sent you a
              revised valuation of the work in an amount of €100 million.

              a.     Do you recall this communication or the revised valuation? If so,
                     describe what you recall about it.

              b.     Did you discuss this communication or the revised valuation with
                     Mr. Peretti? If so, describe those discussions and when they took
                     place.

              c.     Did you discuss this communication or the revised valuation with
                     any employee of Sotheby’s? If so, describe those discussions and
                     when they took place.

                                       84
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 111 of 153




              d.     Do you know anything about this communication or the revised
                     valuation? If so, describe what you know, when you learned it,
                     and the basis for your knowledge.

              e.     Did you ask Sotheby’s to prepare this valuation of the work?

              f.     Why did you obtain a valuation for the work?

              g.     Did you communicate with Sotheby’s in this respect? If so,
                     describe those communications and when they took place.

              h.     Do you know why Mr. Valette changed the currency of the
                     valuation from U.S. dollars to Euros? If so, describe what you
                     know, when you learned it, and the basis for your knowledge.

              i.     Were you involved in any communications with Plaintiffs
                     regarding any valuation for this work? If so, describe those
                     communications and when they took place.

              j.     Do you know why the valuation you obtained from Sotheby’s does
                     not identify your acquisition of the work? If so, describe what you
                     know, when you learned it, and the basis for your knowledge.

                     (i)     Did you discuss that with Mr. Valette? If so, describe those
                             discussions and when they took place.

              k.     Do you know how Sotheby’s calculated the estimated value of this
                     work? If so, describe what you know, when you learned it, and the
                     basis for your knowledge.

                     (i)     Did you discuss the work’s value with Mr. Valette? If so,
                             describe those discussions and when they took place.

                     (ii)    Did you discuss the work’s value with Mr. Valette? If so,
                             describe those discussions and when they took place.

              l.     Did you discuss this document with Plaintiffs? If so, describe
                     those discussions and when they took place.

              m.     Do you know whether Plaintiffs used this document to obtain or
                     attempt to obtain a loan or other financing? If so, describe what
                     you know, when you learned it, and the basis for your knowledge.

        30.   A copy of a document has been placed in front of you as Exhibit 56.
              According to this document, on January 28, 2015, Mr. Valette sent you a
              revised cover letter from Mr. Bell that does not refer to your acquisition of
              the work in 2013.

                                       85
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 112 of 153




                    a.      Do you recall this communication or the revised cover letter? If
                            so, describe what you recall about it.

                    b.      Do you know why Mr. Bell revised the letter to remove the
                            reference to your acquisition of the work? If so, describe what you
                            know, when you learned it, and the basis for your knowledge.

                    c.      Did you discuss this communication or the revised cover letter
                            with any employee of Sotheby’s? If so, describe those discussions
                            and when they took place.

                    d.      Do you know anything about this communication or the revised
                            cover letter? If so, describe what you know, when you learned it,
                            and the basis for your knowledge.

XVI.      Plaintiffs’ Claims Regarding Paul Gauguin’s Otahi (Alone)

          A.   Introduction: The following questions are designed to elicit evidence that is
               relevant to Plaintiffs’ claims that Sotheby’s aided and abetted Mr. Bouvier’s
               alleged fraud and breach of fiduciary duty with respect to this work of art, and
               Sotheby’s defense that, if Mr. Bouvier defrauded Plaintiffs or breached any
               fiduciary duty to them, Sotheby’s had no knowledge of any such fraud or breach
               of fiduciary duty, and has no liability whatsoever to Plaintiffs.

          B.   Questions:

               1.   Did you communicate with Plaintiffs or their representatives about this
                    work? If so, describe those communications and when they took place.

               2.   Did you communicate with Mr. Peretti about this work? If so, describe
                    those communications and when they took place.

               3.   Did you communicate with Mr. Valette about this work? If so, describe
                    those communications and when they took place.

               4.   Did you communicate with any other Sotheby’s employees about this
                    work? If so, describe those communications and when they took place.

               5.   Did you communicate with anyone else about this work? If so, describe
                    those communications and when they took place.

               6.   Did you acquire this work? If so, describe what you know, when you
                    learned it, and the basis for your knowledge.

               7.   What did you pay for this work?

               8.   Who did you acquire this work from?

                                             86
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 113 of 153




        9.    Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
              know, when you learned it, and the basis for your knowledge.

        10.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
              describe what you know, when you learned it, and the basis for your
              knowledge.

        11.   Did you receive any other compensation, reimbursement, or other
              payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
              so, describe what you know, when you learned it, and the basis for your
              knowledge.

        12.   Did you communicate with any of the following people regarding this
              work:

              a.     Dmitry Rybolovlev?

              b.     Mikhail Sazonov?

              c.     Tetiana Bersheda?

              d.     Yuri Bogdanov?

              e.     Anyone else affiliated with, related to, or working with/for Mr.
                     Rybolovlev?

              f.     If so, describe those communications and when they took place.

        13.   Did you communicate with Sotheby’s about what you intended to do, or
              did, with the work after you acquired it? If so, describe those
              communications and when they took place.

              a.     Do you know whether Mr. Peretti communicated with Sotheby’s
                     about what you intended to do, or did, with the work after the
                     transaction with Sotheby’s? If so, describe what you know, when
                     you learned it, and the basis for your knowledge.

        14.   Did you discuss with Sotheby’s the identity of any person or entity other
              than you who was acquiring or would be acquiring this work? If so,
              describe those communications and when they took place.

              a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                     identity of any person or entity other than you who was acquiring
                     or would be acquiring this work? If so, describe what you know,
                     when you learned it, and the basis for your knowledge.



                                       87
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 114 of 153




        15.   Did you discuss with Sotheby’s the price paid by any person or entity
              other than you to acquire this work? If so, describe those communications
              and when they took place.

              a.     Do you know whether Mr. Peretti discussed with Sotheby’s the
                     price paid by any person or entity other than you to acquire this
                     work? If so, describe what you know, when you learned it, and the
                     basis for your knowledge.

        16.   Do you know if Sotheby’s received any compensation or payment for its
              role in the sale of this work? If so, describe what you know, when you
              learned it, and the basis for your knowledge.

              a.     Do you know if Mr. Valette received any compensation or
                     payment related to the sale of this work? If so, describe what you
                     know, when you learned it, and the basis for your knowledge.

        17.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
              of this work? If so, describe what you know, when you learned it, and the
              basis for your knowledge.

        18.   Do you know whether Ms. Rappo received any compensation,
              reimbursement, or other payment in connection with the acquisition of this
              work? If so, describe what you know, when you learned it, and the basis
              for your knowledge.

        19.   A copy of a document has been placed in front of you as Exhibit 57.
              According to this document, on October 24, 2014, Mr. Valette sent you a
              valuation for this work in an amount of $120 million.

              a.     Did you receive this document? If so, describe how and when you
                     received this document, and who sent it to you.

              b.     Did you discuss this document with any employee of Sotheby’s?
                     If so, describe those discussions and when they took place.

        20.   Did you ask Sotheby’s to prepare this valuation of the work?

              a.     If so, why did you obtain a valuation for the work?

              b.     If so, did you communicate with Sotheby’s in this respect? If so,
                     describe those communications and when they took place.

              c.     Were you involved in any communications with Plaintiffs
                     regarding any valuation for this work? If so, describe those
                     communications.


                                      88
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 115 of 153




              d.     Do you know why this document does not refer to your acquisition
                     of this work? If so, describe what you know, when you learned it,
                     and the basis for your knowledge.

                     (i)     Did you discuss that with Mr. Valette? If so, describe those
                             discussions.

              e.     Did you discuss this document with Plaintiffs? If so, describe
                     those discussions and when they took place.

              f.     Do you know whether Plaintiffs used this document to obtain or
                     attempt to obtain a loan or other financing? If so, describe what
                     you know, when you learned it, and the basis for your knowledge.

        21.   A copy of a document has been placed in front of you as Exhibit 58.
              According to this document, on February 19, 2015, Mr. Valette sent you a
              second valuation for this work that valued it at an amount of $140 million.

              a.     Did you receive this document? If so, describe how and when you
                     received this document, and who sent it to you.

              b.     Did you discuss this document with any employee of Sotheby’s?
                     If so, describe those discussions and when they took place.

              c.     Do you know anything about this document? If so, describe what
                     you know, when you learned it, and the basis for your knowledge.

              d.     Why did you obtain a second valuation for the work?

              e.     Did you communicate with Sotheby’s in this respect? If so,
                     describe those communications and when they took place.

              f.     Were you involved in any communications with Plaintiffs
                     regarding any second valuation for this work? If so, describe those
                     communications and when they took place.

              g.     Do you know why this document does not refer to your acquisition
                     of this work? If so, describe what you know, when you learned it,
                     and the basis for your knowledge.

                     (i)     Did you discuss that with Mr. Valette? If so, describe those
                             discussions.

              h.     Did you discuss this document with Plaintiffs? If so, describe
                     those discussions and when they took place.



                                       89
        Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 116 of 153




                      i.     Do you know whether Plaintiffs used this document to obtain or
                             attempt to obtain a loan or other financing? If so, describe what
                             you know, when you learned it, and the basis for your knowledge.

XVII.      Plaintiffs’ Acquisition of Pablo Picasso’s Les Noces de Pierrette

           A.   Introduction: The following questions are designed to elicit evidence that is
                relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
                fiduciary duty to Plaintiffs with respect to this work of art.

           B.   Questions:

                1.    Did you communicate with Plaintiffs or their representatives about this
                      work? If so, describe those communications and when they took place.

                2.    Did you communicate with Mr. Peretti about this work? If so, describe
                      those communications and when they took place.

                3.    Did you communicate with Mr. Valette about this work? If so, describe
                      those communications and when they took place.

                4.    Did you communicate with any other Sotheby’s employees about this
                      work? If so, describe those communications and when they took place.

                5.    Did you communicate with Elena Rybolovleva about this work? If so,
                      describe those communications and when they took place.

                6.    Did you communicate with anyone else about this work? If so, describe
                      those communications and when they took place.

                7.    Did you acquire this work? If so, describe your acquisition of this work.

                8.    What did you pay for this work?

                9.    Who did you acquire this work from?

                10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
                      know, when you learned it, and the basis for your knowledge.

                11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
                      describe what you know, when you learned it, and the basis for your
                      knowledge.

                12.   Did you receive any other compensation, reimbursement, or other
                      payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
                      so, describe what you know, when you learned it, and the basis for your
                      knowledge.

                                               90
     Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 117 of 153




              13.   Did you communicate with any of the following people regarding this
                    work:

                    a.     Dmitry Rybolovlev?

                    b.     Mikhail Sazonov?

                    c.     Tetiana Bersheda?

                    d.     Yuri Bogdanov?

                    e.     Anyone else affiliated with, related to, or working with/for Mr.
                           Rybolovlev?

                    f.     If so, describe those communications and when they took place.

              14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                    of this work? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

              15.   Do you know whether Ms. Rappo received any compensation,
                    reimbursement, or other payment in connection with the acquisition of this
                    work? If so, describe what you know, when you learned it, and the basis
                    for your knowledge.

XVIII.   Plaintiffs’ Acquisition of Amadeo Modigliani’s Nu couché aux bras levés

         A.   Introduction: The following questions are designed to elicit evidence that is
              relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
              fiduciary duty to Plaintiffs with respect to this work of art.

         B.   Questions:

              1.    Did you communicate with Plaintiffs or their representatives about this
                    work? If so, describe those communications and when they took place.

              2.    Did you communicate with Mr. Peretti about this work? If so, describe
                    those communications and when they took place.

              3.    Did you communicate with Mr. Valette about this work? If so, describe
                    those communications and when they took place.

              4.    Did you communicate with any other Sotheby’s employees about this
                    work? If so, describe those communications and when they took place.

              5.    Did you communicate with Elena Rybolovleva about this work? If so,
                    describe those communications and when they took place.


                                            91
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 118 of 153




        6.    Did you communicate with anyone else about this work? If so, describe
              those communications and when they took place.

        7.    Did you acquire this work? If so, describe your acquisition of this work.

        8.    What did you pay for this work?

        9.    Who did you acquire this work from?

        10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
              know, when you learned it, and the basis for your knowledge.

        11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
              describe what you know, when you learned it, and the basis for your
              knowledge.

        12.   Did you receive any other compensation, reimbursement, or other
              payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
              so, describe what you know, when you learned it, and the basis for your
              knowledge.

        13.   Did you communicate with any of the following people regarding this
              work:

              a.     Dmitry Rybolovlev?

              b.     Mikhail Sazonov?

              c.     Tetiana Bersheda?

              d.     Yuri Bogdanov?

              e.     Anyone else affiliated with, related to, or working with/for Mr.
                     Rybolovlev?

              f.     If so, describe those communications and when they took place.

        14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
              of this work? If so, describe what you know, when you learned it, and the
              basis for your knowledge.

        15.   Do you know whether Ms. Rappo received any compensation,
              reimbursement, or other payment in connection with the acquisition of this
              work? If so, describe what you know, when you learned it, and the basis
              for your knowledge.




                                       92
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 119 of 153




XIX.      Plaintiffs’ Acquisition of Pablo Picasso’s Mousquetaire à la pipe

          A.   Introduction: The following questions are designed to elicit evidence that is
               relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
               fiduciary duty to Plaintiffs with respect to this work of art.

          B.   Questions:

               1.    Did you communicate with Plaintiffs or their representatives about this
                     work? If so, describe those communications and when they took place.

               2.    Did you communicate with Mr. Peretti about this work? If so, describe
                     those communications and when they took place.

               3.    Did you communicate with Mr. Valette about this work? If so, describe
                     those communications and when they took place.

               4.    Did you communicate with any other Sotheby’s employees about this
                     work? If so, describe those communications and when they took place.

               5.    Did you communicate with Elena Rybolovleva about this work? If so,
                     describe those communications and when they took place.

               6.    Did you communicate with anyone else about this work? If so, describe
                     those communications and when they took place.

               7.    Did you acquire this work? If so, describe your acquisition of this work.

               8.    What did you pay for this work?

               9.    Who did you acquire this work from?

               10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
                     know, when you learned it, and the basis for your knowledge.

               11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
                     describe what you know, when you learned it, and the basis for your
                     knowledge.

               12.   Did you receive any other compensation, reimbursement, or other
                     payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
                     so, describe what you know, when you learned it, and the basis for your
                     knowledge.

               13.   Did you communicate with any of the following people regarding this
                     work:

                     a.     Dmitry Rybolovlev?
                                              93
      Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 120 of 153




                    b.     Mikhail Sazonov?

                    c.     Tetiana Bersheda?

                    d.     Yuri Bogdanov?

                    e.     Anyone else affiliated with, related to, or working with/for Mr.
                           Rybolovlev?

                    f.     If so, describe those communications and when they took place.

              14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                    of this work? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

              15.   Do you know whether Ms. Rappo received any compensation,
                    reimbursement, or other payment in connection with the acquisition of this
                    work? If so, describe what you know, when you learned it, and the basis
                    for your knowledge.

XX.      Plaintiffs’ Acquisition of a gilded wood table with eight sheath pillars, published
         in the exhibition catalogue “From Versailles to Paris: The Fate of the Royal
         Collections,” Paris, 1989

         A.   Introduction: The following questions are designed to elicit evidence that is
              relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
              fiduciary duty to Plaintiffs with respect to this work of art.

         B.   Questions:

              1.    Did you communicate with Plaintiffs or their representatives about this
                    work? If so, describe those communications and when they took place.

              2.    Did you communicate with Mr. Peretti about this work? If so, describe
                    those communications and when they took place.

              3.    Did you communicate with Mr. Valette about this work? If so, describe
                    those communications and when they took place.

              4.    Did you communicate with any other Sotheby’s employees about this
                    work? If so, describe those communications and when they took place.

              5.    Did you communicate with Elena Rybolovleva about this work? If so,
                    describe those communications and when they took place.

              6.    Did you communicate with anyone else about this work? If so, describe
                    those communications and when they took place.

                                            94
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 121 of 153




        7.    Did you acquire this work? If so, describe your acquisition of this work.

        8.    What did you pay for this work?

        9.    Who did you acquire this work from?

        10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
              know, when you learned it, and the basis for your knowledge.

        11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
              describe what you know, when you learned it, and the basis for your
              knowledge.

        12.   Did you receive any other compensation, reimbursement, or other
              payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
              so, describe what you know, when you learned it, and the basis for your
              knowledge.

        13.   Did you communicate with any of the following people regarding this
              work:

              a.     Dmitry Rybolovlev?

              b.     Mikhail Sazonov?

              c.     Tetiana Bersheda?

              d.     Yuri Bogdanov?

              e.     Anyone else affiliated with, related to, or working with/for Mr.
                     Rybolovlev?

              f.     If so, describe those communications and when they took place.

        14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
              of this work? If so, describe what you know, when you learned it, and the
              basis for your knowledge.

        15.   Do you know whether Ms. Rappo received any compensation,
              reimbursement, or other payment in connection with the acquisition of this
              work? If so, describe what you know, when you learned it, and the basis
              for your knowledge.




                                       95
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 122 of 153




XXI.      Plaintiffs’ Acquisition of carved and gilded wood furniture ornamented with
          flower vases, wreaths, and branches, similar to the work of Georges Jacob

          A.   Introduction: The following questions are designed to elicit evidence that is
               relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
               fiduciary duty to Plaintiffs with respect to this work of art.

          B.   Questions:

               1.    Did you communicate with Plaintiffs or their representatives about this
                     work? If so, describe those communications and when they took place.

               2.    Did you communicate with Mr. Peretti about this work? If so, describe
                     those communications and when they took place.

               3.    Did you communicate with Mr. Valette about this work? If so, describe
                     those communications and when they took place.

               4.    Did you communicate with any other Sotheby’s employees about this
                     work? If so, describe those communications and when they took place.

               5.    Did you communicate with Elena Rybolovleva about this work? If so,
                     describe those communications and when they took place.

               6.    Did you communicate with anyone else about this work? If so, describe
                     those communications and when they took place.

               7.    Did you acquire this work? If so, describe your acquisition of this work.

               8.    What did you pay for this work?

               9.    Who did you acquire this work from?

               10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
                     know, when you learned it, and the basis for your knowledge.

               11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
                     describe what you know, when you learned it, and the basis for your
                     knowledge.

               12.   Did you receive any other compensation, reimbursement, or other
                     payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
                     so, describe what you know, when you learned it, and the basis for your
                     knowledge.

               13.   Did you communicate with any of the following people regarding this
                     work:

                                              96
        Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 123 of 153




                      a.     Dmitry Rybolovlev?

                      b.     Mikhail Sazonov?

                      c.     Tetiana Bersheda?

                      d.     Yuri Bogdanov?

                      e.     Anyone else affiliated with, related to, or working with/for Mr.
                             Rybolovlev?

                      f.     If so, describe those communications and when they took place.

                14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                      of this work? If so, describe what you know, when you learned it, and the
                      basis for your knowledge.

                15.   Do you know whether Ms. Rappo received any compensation,
                      reimbursement, or other payment in connection with the acquisition of this
                      work? If so, describe what you know, when you learned it, and the basis
                      for your knowledge.

XXII.      Plaintiffs’ Acquisition of Amadeo Modigliani’s Jeune fille blonde en buste

           A.   Introduction: The following questions are designed to elicit evidence that is
                relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
                fiduciary duty to Plaintiffs with respect to this work of art.

           B.   Questions:

                1.    Did you communicate with Plaintiffs or their representatives about this
                      work? If so, describe those communications and when they took place.

                2.    Did you communicate with Mr. Peretti about this work? If so, describe
                      those communications and when they took place.

                3.    Did you communicate with Mr. Valette about this work? If so, describe
                      those communications and when they took place.

                4.    Did you communicate with any other Sotheby’s employees about this
                      work? If so, describe those communications and when they took place.

                5.    Did you communicate with Elena Rybolovleva about this work? If so,
                      describe those communications and when they took place.

                6.    Did you communicate with anyone else about this work? If so, describe
                      those communications and when they took place.


                                              97
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 124 of 153




        7.    Did you acquire this work? If so, describe your acquisition of this work.

        8.    What did you pay for this work?

        9.    Who did you acquire this work from?

        10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
              know, when you learned it, and the basis for your knowledge.

        11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
              describe what you know, when you learned it, and the basis for your
              knowledge.

        12.   Did you receive any other compensation, reimbursement, or other
              payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
              so, describe what you know, when you learned it, and the basis for your
              knowledge.

        13.   Did you communicate with any of the following people regarding this
              work:

              a.     Dmitry Rybolovlev?

              b.     Mikhail Sazonov?

              c.     Tetiana Bersheda?

              d.     Yuri Bogdanov?

              e.     Anyone else affiliated with, related to, or working with/for Mr.
                     Rybolovlev?

              f.     If so, describe those communications and when they took place.

        14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
              of this work? If so, describe what you know, when you learned it, and the
              basis for your knowledge.

        15.   Do you know whether Ms. Rappo received any compensation,
              reimbursement, or other payment in connection with the acquisition of this
              work? If so, describe what you know, when you learned it, and the basis
              for your knowledge.




                                       98
     Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 125 of 153




XXIII.   Plaintiffs’ Acquisition of Amadeo Modigliani’s Madame Hébuterne aux épaules
         nues

         A.   Introduction: The following questions are designed to elicit evidence that is
              relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
              fiduciary duty to Plaintiffs with respect to this work of art.

         B.   Questions:

              1.    Did you communicate with Plaintiffs or their representatives about this
                    work? If so, describe those communications and when they took place.

              2.    Did you communicate with Mr. Peretti about this work? If so, describe
                    those communications and when they took place.

              3.    Did you communicate with Mr. Valette about this work? If so, describe
                    those communications and when they took place.

              4.    Did you communicate with any other Sotheby’s employees about this
                    work? If so, describe those communications and when they took place.

              5.    Did you communicate with Elena Rybolovleva about this work? If so,
                    describe those communications and when they took place.

              6.    Did you communicate with anyone else about this work? If so, describe
                    those communications and when they took place.

              7.    Did you acquire this work? If so, describe your acquisition of this work.

              8.    What did you pay for this work?

              9.    Who did you acquire this work from?

              10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
                    know, when you learned it, and the basis for your knowledge.

              11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
                    describe what you know, when you learned it, and the basis for your
                    knowledge.

              12.   Did you receive any other compensation, reimbursement, or other
                    payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
                    so, describe what you know, when you learned it, and the basis for your
                    knowledge.

              13.   Did you communicate with any of the following people regarding this
                    work:

                                             99
    Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 126 of 153




                   a.     Dmitry Rybolovlev?

                   b.     Mikhail Sazonov?

                   c.     Tetiana Bersheda?

                   d.     Yuri Bogdanov?

                   e.     Anyone else affiliated with, related to, or working with/for Mr.
                          Rybolovlev?

                   f.     If so, describe those communications and when they took place.

             14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                   of this work? If so, describe what you know, when you learned it, and the
                   basis for your knowledge.

             15.   Do you know whether Ms. Rappo received any compensation,
                   reimbursement, or other payment in connection with the acquisition of this
                   work? If so, describe what you know, when you learned it, and the basis
                   for your knowledge.

XXIV.   Plaintiffs’ Acquisition of Amadeo Modigliani’s Nu dolent

        A.   Introduction: The following questions are designed to elicit evidence that is
             relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
             fiduciary duty to Plaintiffs with respect to this work of art.

        B.   Questions:

             1.    Did you communicate with Plaintiffs or their representatives about this
                   work? If so, describe those communications and when they took place.

             2.    Did you communicate with Mr. Peretti about this work? If so, describe
                   those communications and when they took place.

             3.    Did you communicate with Mr. Valette about this work? If so, describe
                   those communications and when they took place.

             4.    Did you communicate with any other Sotheby’s employees about this
                   work? If so, describe those communications and when they took place.

             5.    Did you communicate with Elena Rybolovleva about this work? If so,
                   describe those communications and when they took place.

             6.    Did you communicate with anyone else about this work? If so, describe
                   those communications and when they took place.


                                           100
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 127 of 153




               7.    Did you acquire this work? If so, describe your acquisition of this work.

               8.    What did you pay for this work?

               9.    Who did you acquire this work from?

               10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
                     know, when you learned it, and the basis for your knowledge.

               11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
                     describe what you know, when you learned it, and the basis for your
                     knowledge.

               12.   Did you receive any other compensation, reimbursement, or other
                     payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
                     so, describe what you know, when you learned it, and the basis for your
                     knowledge.

               13.   Did you communicate with any of the following people regarding this
                     work:

                     a.     Dmitry Rybolovlev?

                     b.     Mikhail Sazonov?

                     c.     Tetiana Bersheda?

                     d.     Yuri Bogdanov?

                     e.     Anyone else affiliated with, related to, or working with/for Mr.
                            Rybolovlev?

                     f.     If so, describe those communications and when they took place.

               14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                     of this work? If so, describe what you know, when you learned it, and the
                     basis for your knowledge.

               15.   Do you know whether Ms. Rappo received any compensation,
                     reimbursement, or other payment in connection with the acquisition of this
                     work? If so, describe what you know, when you learned it, and the basis
                     for your knowledge.

XXV.      Plaintiffs’ Acquisition of Pablo Picasso’s La soeur de l’artiste

          A.   Introduction: The following questions are designed to elicit evidence that is
               relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
               fiduciary duty to Plaintiffs with respect to this work of art.
                                             101
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 128 of 153




   B.   Questions:

        1.    Did you communicate with Plaintiffs or their representatives about this
              work? If so, describe those communications and when they took place.

        2.    Did you communicate with Mr. Peretti about this work? If so, describe
              those communications and when they took place.

        3.    Did you communicate with Mr. Valette about this work? If so, describe
              those communications and when they took place.

        4.    Did you communicate with any other Sotheby’s employees about this
              work? If so, describe those communications and when they took place.

        5.    Did you communicate with Elena Rybolovleva about this work? If so,
              describe those communications and when they took place.

        6.    Did you communicate with anyone else about this work? If so, describe
              those communications and when they took place.

        7.    Did you acquire this work? If so, describe your acquisition of this work.

        8.    What did you pay for this work?

        9.    Who did you acquire this work from?

        10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
              know, when you learned it, and the basis for your knowledge.

        11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
              describe what you know, when you learned it, and the basis for your
              knowledge.

        12.   Did you receive any other compensation, reimbursement, or other
              payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
              so, describe what you know, when you learned it, and the basis for your
              knowledge.

        13.   Did you communicate with any of the following people regarding this
              work:

              a.     Dmitry Rybolovlev?

              b.     Mikhail Sazonov?

              c.     Tetiana Bersheda?

              d.     Yuri Bogdanov?

                                      102
    Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 129 of 153




                   e.     Anyone else affiliated with, related to, or working with/for Mr.
                          Rybolovlev?

                   f.     If so, describe those communications and when they took place.

             14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                   of this work? If so, describe what you know, when you learned it, and the
                   basis for your knowledge.

             15.   Do you know whether Ms. Rappo received any compensation,
                   reimbursement, or other payment in connection with the acquisition of this
                   work? If so, describe what you know, when you learned it, and the basis
                   for your knowledge.

XXVI.   Plaintiffs’ Acquisition of Edgar Degas’s Danseuse en rose

        A.   Introduction: The following questions are designed to elicit evidence that is
             relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
             fiduciary duty to Plaintiffs with respect to this work of art.

        B.   Questions:

             1.    Did you communicate with Plaintiffs or their representatives about this
                   work? If so, describe those communications and when they took place.

             2.    Did you communicate with Mr. Peretti about this work? If so, describe
                   those communications and when they took place.

             3.    Did you communicate with Mr. Valette about this work? If so, describe
                   those communications and when they took place.

             4.    Did you communicate with any other Sotheby’s employees about this
                   work? If so, describe those communications and when they took place.

             5.    Did you communicate with Elena Rybolovleva about this work? If so,
                   describe those communications and when they took place.

             6.    Did you communicate with anyone else about this work? If so, describe
                   those communications and when they took place.

             7.    Did you acquire this work? If so, describe your acquisition of this work.

             8.    What did you pay for this work?

             9.    Who did you acquire this work from?

             10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
                   know, when you learned it, and the basis for your knowledge.
                                           103
    Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 130 of 153




              11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
                    describe what you know, when you learned it, and the basis for your
                    knowledge.

              12.   Did you receive any other compensation, reimbursement, or other
                    payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
                    so, describe what you know, when you learned it, and the basis for your
                    knowledge.

              13.   Did you communicate with any of the following people regarding this
                    work:

                    a.     Dmitry Rybolovlev?

                    b.     Mikhail Sazonov?

                    c.     Tetiana Bersheda?

                    d.     Yuri Bogdanov?

                    e.     Anyone else affiliated with, related to, or working with/for Mr.
                           Rybolovlev?

                    f.     If so, describe those communications and when they took place.

              14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                    of this work? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

              15.   Do you know whether Ms. Rappo received any compensation,
                    reimbursement, or other payment in connection with the acquisition of this
                    work? If so, describe what you know, when you learned it, and the basis
                    for your knowledge.

XXVII.   Plaintiffs’ Acquisition of Paul Gauguin’s Te Fare (La Maison)

         A.   Introduction: The following questions are designed to elicit evidence that is
              relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
              fiduciary duty to Plaintiffs with respect to this work of art.

         B.   Questions:

              1.    Did you communicate with Plaintiffs or their representatives about this
                    work? If so, describe those communications and when they took place.

              2.    Did you communicate with Mr. Peretti about this work? If so, describe
                    those communications and when they took place.

                                            104
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 131 of 153




        3.    Did you communicate with Mr. Valette about this work? If so, describe
              those communications and when they took place.

        4.    Did you communicate with any other Sotheby’s employees about this
              work? If so, describe those communications and when they took place.

        5.    Did you communicate with Elena Rybolovleva about this work? If so,
              describe those communications and when they took place.

        6.    Did you communicate with anyone else about this work? If so, describe
              those communications and when they took place.

        7.    Did you acquire this work? If so, describe your acquisition of this work.

        8.    What did you pay for this work?

        9.    Who did you acquire this work from?

        10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
              know, when you learned it, and the basis for your knowledge.

        11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
              describe what you know, when you learned it, and the basis for your
              knowledge.

        12.   Did you receive any other compensation, reimbursement, or other
              payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
              so, describe what you know, when you learned it, and the basis for your
              knowledge.

        13.   Did you communicate with any of the following people regarding this
              work:

              a.     Dmitry Rybolovlev?

              b.     Mikhail Sazonov?

              c.     Tetiana Bersheda?

              d.     Yuri Bogdanov?

              e.     Anyone else affiliated with, related to, or working with/for Mr.
                     Rybolovlev?

              f.     If so, describe those communications and when they took place.




                                      105
    Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 132 of 153




               14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                     of this work? If so, describe what you know, when you learned it, and the
                     basis for your knowledge.

               15.   Do you know whether Ms. Rappo received any compensation,
                     reimbursement, or other payment in connection with the acquisition of this
                     work? If so, describe what you know, when you learned it, and the basis
                     for your knowledge.

XXVIII.    Plaintiffs’ Acquisition of Amadeo Modigliani’s Vénus (Nu debout, nu médicis)

          A.   Introduction: The following questions are designed to elicit evidence that is
               relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
               fiduciary duty to Plaintiffs with respect to this work of art.

          B.   Questions:

               1.    Did you communicate with Plaintiffs or their representatives about this
                     work? If so, describe those communications and when they took place.

               2.    Did you communicate with Mr. Peretti about this work? If so, describe
                     those communications and when they took place.

               3.    Did you communicate with Mr. Valette about this work? If so, describe
                     those communications and when they took place.

               4.    Did you communicate with any other Sotheby’s employees about this
                     work? If so, describe those communications and when they took place.

               5.    Did you communicate with Elena Rybolovleva about this work? If so,
                     describe those communications and when they took place.

               6.    Did you communicate with anyone else about this work? If so, describe
                     those communications and when they took place.

               7.    Did you acquire this work? If so, describe your acquisition of this work.

               8.    What did you pay for this work?

               9.    Who did you acquire this work from?

               10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
                     know, when you learned it, and the basis for your knowledge.

               11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
                     describe what you know, when you learned it, and the basis for your
                     knowledge.

                                             106
    Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 133 of 153




             12.   Did you receive any other compensation, reimbursement, or other
                   payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
                   so, describe what you know, when you learned it, and the basis for your
                   knowledge.

             13.   Did you communicate with any of the following people regarding this
                   work:

                   a.     Dmitry Rybolovlev?

                   b.     Mikhail Sazonov?

                   c.     Tetiana Bersheda?

                   d.     Yuri Bogdanov?

                   e.     Anyone else affiliated with, related to, or working with/for Mr.
                          Rybolovlev?

                   f.     If so, describe those communications and when they took place.

             14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                   of this work? If so, describe what you know, when you learned it, and the
                   basis for your knowledge.

             15.   Do you know whether Ms. Rappo received any compensation,
                   reimbursement, or other payment in connection with the acquisition of this
                   work? If so, describe what you know, when you learned it, and the basis
                   for your knowledge.

XXIX.   Plaintiffs’ Acquisition of Mark Rothko’s No. 1 (Royal Red and Blue)

        A.   Introduction: The following questions are designed to elicit evidence that is
             relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
             fiduciary duty to Plaintiffs with respect to this work of art.

        B.   Questions:

             1.    Did you communicate with Plaintiffs or their representatives about this
                   work? If so, describe those communications and when they took place.

             2.    Did you communicate with Mr. Peretti about this work? If so, describe
                   those communications and when they took place.

             3.    Did you communicate with Mr. Valette about this work? If so, describe
                   those communications and when they took place.



                                           107
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 134 of 153




        4.    Did you communicate with any other Sotheby’s employees about this
              work? If so, describe those communications and when they took place.

        5.    Did you communicate with Elena Rybolovleva about this work? If so,
              describe those communications and when they took place.

        6.    Did you communicate with anyone else about this work? If so, describe
              those communications and when they took place.

        7.    Did you acquire this work? If so, describe your acquisition of this work.

        8.    What did you pay for this work?

        9.    Who did you acquire this work from?

        10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
              know, when you learned it, and the basis for your knowledge.

        11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
              describe what you know, when you learned it, and the basis for your
              knowledge.

        12.   Did you receive any other compensation, reimbursement, or other
              payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
              so, describe what you know, when you learned it, and the basis for your
              knowledge.

        13.   Did you communicate with any of the following people regarding this
              work:

              a.     Dmitry Rybolovlev?

              b.     Mikhail Sazonov?

              c.     Tetiana Bersheda?

              d.     Yuri Bogdanov?

              e.     Anyone else affiliated with, related to, or working with/for Mr.
                     Rybolovlev?

              f.     If so, describe those communications and when they took place.

        14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
              of this work? If so, describe what you know, when you learned it, and the
              basis for your knowledge.



                                      108
       Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 135 of 153




               15.   Do you know whether Ms. Rappo received any compensation,
                     reimbursement, or other payment in connection with the acquisition of this
                     work? If so, describe what you know, when you learned it, and the basis
                     for your knowledge.

XXX.      Plaintiffs’ Acquisition of Claude Monet’s Nymphéas (1897-98)

          A.   Introduction: The following questions are designed to elicit evidence that is
               relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
               fiduciary duty to Plaintiffs with respect to this work of art.

          B.   Questions:

               1.    Did you communicate with Plaintiffs or their representatives about this
                     work? If so, describe those communications and when they took place.

               2.    Did you communicate with Mr. Peretti about this work? If so, describe
                     those communications and when they took place.

               3.    Did you communicate with Mr. Valette about this work? If so, describe
                     those communications and when they took place.

               4.    Did you communicate with any other Sotheby’s employees about this
                     work? If so, describe those communications and when they took place.

               5.    Did you communicate with Elena Rybolovleva about this work? If so,
                     describe those communications and when they took place.

               6.    Did you communicate with anyone else about this work? If so, describe
                     those communications and when they took place.

               7.    Did you acquire this work? If so, describe your acquisition of this work.

               8.    What did you pay for this work?

               9.    Who did you acquire this work from?

               10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
                     know, when you learned it, and the basis for your knowledge.

               11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
                     describe what you know, when you learned it, and the basis for your
                     knowledge.

               12.   Did you receive any other compensation, reimbursement, or other
                     payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
                     so, describe what you know, when you learned it, and the basis for your
                     knowledge.
                                             109
    Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 136 of 153




             13.   Did you communicate with any of the following people regarding this
                   work:

                   a.     Dmitry Rybolovlev?

                   b.     Mikhail Sazonov?

                   c.     Tetiana Bersheda?

                   d.     Yuri Bogdanov?

                   e.     Anyone else affiliated with, related to, or working with/for Mr.
                          Rybolovlev?

                   f.     If so, describe those communications and when they took place.

             14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                   of this work? If so, describe what you know, when you learned it, and the
                   basis for your knowledge.

             15.   Do you know whether Ms. Rappo received any compensation,
                   reimbursement, or other payment in connection with the acquisition of this
                   work? If so, describe what you know, when you learned it, and the basis
                   for your knowledge.

XXXI.   Plaintiffs’ Acquisition of Claude Monet’s Nymphéas (1914-1917)

        A.   Introduction: The following questions are designed to elicit evidence that is
             relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
             fiduciary duty to Plaintiffs with respect to this work of art.

        B.   Questions:

             1.    Did you communicate with Plaintiffs or their representatives about this
                   work? If so, describe those communications and when they took place.

             2.    Did you communicate with Mr. Peretti about this work? If so, describe
                   those communications and when they took place.

             3.    Did you communicate with Mr. Valette about this work? If so, describe
                   those communications and when they took place.

             4.    Did you communicate with any other Sotheby’s employees about this
                   work? If so, describe those communications and when they took place.

             5.    Did you communicate with Elena Rybolovleva about this work? If so,
                   describe those communications and when they took place.


                                           110
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 137 of 153




        6.    Did you communicate with anyone else about this work? If so, describe
              those communications and when they took place.

        7.    Did you acquire this work? If so, describe your acquisition of this work.

        8.    What did you pay for this work?

        9.    Who did you acquire this work from?

        10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
              know, when you learned it, and the basis for your knowledge.

        11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
              describe what you know, when you learned it, and the basis for your
              knowledge.

        12.   Did you receive any other compensation, reimbursement, or other
              payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
              so, describe what you know, when you learned it, and the basis for your
              knowledge.

        13.   Did you communicate with any of the following people regarding this
              work:

              a.     Dmitry Rybolovlev?

              b.     Mikhail Sazonov?

              c.     Tetiana Bersheda?

              d.     Yuri Bogdanov?

              e.     Anyone else affiliated with, related to, or working with/for Mr.
                     Rybolovlev?

              f.     If so, describe those communications and when they took place.

        14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
              of this work? If so, describe what you know, when you learned it, and the
              basis for your knowledge.

        15.   Do you know whether Ms. Rappo received any compensation,
              reimbursement, or other payment in connection with the acquisition of this
              work? If so, describe what you know, when you learned it, and the basis
              for your knowledge.




                                      111
    Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 138 of 153




XXXII.   Plaintiffs’ Acquisition of Henri de Toulouse-Lautrec’s Le Baiser (Green)

         A.   Introduction: The following questions are designed to elicit evidence that is
              relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
              fiduciary duty to Plaintiffs with respect to this work of art.

         B.   Questions:

              1.    Did you communicate with Plaintiffs or their representatives about this
                    work? If so, describe those communications and when they took place.

              2.    Did you communicate with Mr. Peretti about this work? If so, describe
                    those communications and when they took place.

              3.    Did you communicate with Mr. Valette about this work? If so, describe
                    those communications and when they took place.

              4.    Did you communicate with any other Sotheby’s employees about this
                    work? If so, describe those communications and when they took place.

              5.    Did you communicate with Elena Rybolovleva about this work? If so,
                    describe those communications and when they took place.

              6.    Did you communicate with anyone else about this work? If so, describe
                    those communications and when they took place.

              7.    Did you acquire this work? If so, describe your acquisition of this work.

              8.    What did you pay for this work?

              9.    Who did you acquire this work from?

              10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
                    know, when you learned it, and the basis for your knowledge.

              11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
                    describe what you know, when you learned it, and the basis for your
                    knowledge.

              12.   Did you receive any other compensation, reimbursement, or other
                    payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
                    so, describe what you know, when you learned it, and the basis for your
                    knowledge.

              13.   Did you communicate with any of the following people regarding this
                    work:

                    a.     Dmitry Rybolovlev?
                                            112
     Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 139 of 153




                     b.     Mikhail Sazonov?

                     c.     Tetiana Bersheda?

                     d.     Yuri Bogdanov?

                     e.     Anyone else affiliated with, related to, or working with/for Mr.
                            Rybolovlev?

                     f.     If so, describe those communications and when they took place.

               14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                     of this work? If so, describe what you know, when you learned it, and the
                     basis for your knowledge.

               15.   Do you know whether Ms. Rappo received any compensation,
                     reimbursement, or other payment in connection with the acquisition of this
                     work? If so, describe what you know, when you learned it, and the basis
                     for your knowledge.

XXXIII. Plaintiffs’ Acquisition of Vincent Van Gogh’s Paysage avec un olivier (Landscape
        with an Olive Tree)

          A.   Introduction: The following questions are designed to elicit evidence that is
               relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
               fiduciary duty to Plaintiffs with respect to this work of art.

          B.   Questions:

               1.    Did you communicate with Plaintiffs or their representatives about this
                     work? If so, describe those communications and when they took place.

               2.    Did you communicate with Mr. Peretti about this work? If so, describe
                     those communications and when they took place.

               3.    Did you communicate with Mr. Valette about this work? If so, describe
                     those communications and when they took place.

               4.    Did you communicate with any other Sotheby’s employees about this
                     work? If so, describe those communications and when they took place.

               5.    Did you communicate with Elena Rybolovleva about this work? If so,
                     describe those communications and when they took place.

               6.    Did you communicate with anyone else about this work? If so, describe
                     those communications and when they took place.

               7.    Did you acquire this work? If so, describe your acquisition of this work.
                                             113
     Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 140 of 153




               8.    What did you pay for this work?

               9.    Who did you acquire this work from?

               10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
                     know, when you learned it, and the basis for your knowledge.

               11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
                     describe what you know, when you learned it, and the basis for your
                     knowledge.

               12.   Did you receive any other compensation, reimbursement, or other
                     payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
                     so, describe what you know, when you learned it, and the basis for your
                     knowledge.

               13.   Did you communicate with any of the following people regarding this
                     work:

                     a.     Dmitry Rybolovlev?

                     b.     Mikhail Sazonov?

                     c.     Tetiana Bersheda?

                     d.     Yuri Bogdanov?

                     e.     Anyone else affiliated with, related to, or working with/for Mr.
                            Rybolovlev?

                     f.     If so, describe those communications and when they took place.

               14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                     of this work? If so, describe what you know, when you learned it, and the
                     basis for your knowledge.

               15.   Do you know whether Ms. Rappo received any compensation,
                     reimbursement, or other payment in connection with the acquisition of this
                     work? If so, describe what you know, when you learned it, and the basis
                     for your knowledge.

XXXIV. Plaintiffs’ Acquisition of Pablo Picasso’s Joueur de flûte et femme nue

          A.   Introduction: The following questions are designed to elicit evidence that is
               relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
               fiduciary duty to Plaintiffs with respect to this work of art.

          B.   Questions:
                                             114
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 141 of 153




        1.    Did you communicate with Plaintiffs or their representatives about this
              work? If so, describe those communications and when they took place.

        2.    Did you communicate with Mr. Peretti about this work? If so, describe
              those communications and when they took place.

        3.    Did you communicate with Mr. Valette about this work? If so, describe
              those communications and when they took place.

        4.    Did you communicate with any other Sotheby’s employees about this
              work? If so, describe those communications and when they took place.

        5.    Did you communicate with Elena Rybolovleva about this work? If so,
              describe those communications and when they took place.

        6.    Did you communicate with anyone else about this work? If so, describe
              those communications and when they took place.

        7.    Did you acquire this work? If so, describe your acquisition of this work.

        8.    What did you pay for this work?

        9.    Who did you acquire this work from?

        10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
              know, when you learned it, and the basis for your knowledge.

        11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
              describe what you know, when you learned it, and the basis for your
              knowledge.

        12.   Did you receive any other compensation, reimbursement, or other
              payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
              so, describe what you know, when you learned it, and the basis for your
              knowledge.

        13.   Did you communicate with any of the following people regarding this
              work:

              a.     Dmitry Rybolovlev?

              b.     Mikhail Sazonov?

              c.     Tetiana Bersheda?

              d.     Yuri Bogdanov?



                                      115
    Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 142 of 153




                   e.     Anyone else affiliated with, related to, or working with/for Mr.
                          Rybolovlev?

                   f.     If so, describe those communications and when they took place.

             14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                   of this work? If so, describe what you know, when you learned it, and the
                   basis for your knowledge.

             15.   Do you know whether Ms. Rappo received any compensation,
                   reimbursement, or other payment in connection with the acquisition of this
                   work? If so, describe what you know, when you learned it, and the basis
                   for your knowledge.

XXXV.   Plaintiffs’ Acquisition of Auguste Renoir’s Jeunes filles au bord de l’eau

        A.   Introduction: The following questions are designed to elicit evidence that is
             relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
             fiduciary duty to Plaintiffs with respect to this work of art.

        B.   Questions:

             1.    Did you communicate with Plaintiffs or their representatives about this
                   work? If so, describe those communications and when they took place.

             2.    Did you communicate with Mr. Peretti about this work? If so, describe
                   those communications and when they took place.

             3.    Did you communicate with Mr. Valette about this work? If so, describe
                   those communications and when they took place.

             4.    Did you communicate with any other Sotheby’s employees about this
                   work? If so, describe those communications and when they took place.

             5.    Did you communicate with Elena Rybolovleva about this work? If so,
                   describe those communications and when they took place.

             6.    Did you communicate with anyone else about this work? If so, describe
                   those communications and when they took place.

             7.    Did you acquire this work? If so, describe your acquisition of this work.

             8.    What did you pay for this work?

             9.    Who did you acquire this work from?

             10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
                   know, when you learned it, and the basis for your knowledge.
                                           116
     Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 143 of 153




               11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
                     describe what you know, when you learned it, and the basis for your
                     knowledge.

               12.   Did you receive any other compensation, reimbursement, or other
                     payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
                     so, describe what you know, when you learned it, and the basis for your
                     knowledge.

               13.   Did you communicate with any of the following people regarding this
                     work:

                     a.     Dmitry Rybolovlev?

                     b.     Mikhail Sazonov?

                     c.     Tetiana Bersheda?

                     d.     Yuri Bogdanov?

                     e.     Anyone else affiliated with, related to, or working with/for Mr.
                            Rybolovlev?

                     f.     If so, describe those communications and when they took place.

               14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                     of this work? If so, describe what you know, when you learned it, and the
                     basis for your knowledge.

               15.   Do you know whether Ms. Rappo received any compensation,
                     reimbursement, or other payment in connection with the acquisition of this
                     work? If so, describe what you know, when you learned it, and the basis
                     for your knowledge.

XXXVI. Plaintiffs’ Acquisition of El Greco’s St. Sebastian

          A.   Introduction: The following questions are designed to elicit evidence that is
               relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
               fiduciary duty to Plaintiffs with respect to this work of art.

          B.   Questions:

               1.    Did you communicate with Plaintiffs or their representatives about this
                     work? If so, describe those communications and when they took place.

               2.    Did you communicate with Mr. Peretti about this work? If so, describe
                     those communications and when they took place.

                                             117
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 144 of 153




        3.    Did you communicate with Mr. Valette about this work? If so, describe
              those communications and when they took place.

        4.    Did you communicate with any other Sotheby’s employees about this
              work? If so, describe those communications and when they took place.

        5.    Did you communicate with Elena Rybolovleva about this work? If so,
              describe those communications and when they took place.

        6.    Did you communicate with anyone else about this work? If so, describe
              those communications and when they took place.

        7.    Did you acquire this work? If so, describe your acquisition of this work.

        8.    What did you pay for this work?

        9.    Who did you acquire this work from?

        10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
              know, when you learned it, and the basis for your knowledge.

        11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
              describe what you know, when you learned it, and the basis for your
              knowledge.

        12.   Did you receive any other compensation, reimbursement, or other
              payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
              so, describe what you know, when you learned it, and the basis for your
              knowledge.

        13.   Did you communicate with any of the following people regarding this
              work:

              a.     Dmitry Rybolovlev?

              b.     Mikhail Sazonov?

              c.     Tetiana Bersheda?

              d.     Yuri Bogdanov?

              e.     Anyone else affiliated with, related to, or working with/for Mr.
                     Rybolovlev?

              f.     If so, describe those communications and when they took place.




                                      118
     Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 145 of 153




               14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                     of this work? If so, describe what you know, when you learned it, and the
                     basis for your knowledge.

               15.   Do you know whether Ms. Rappo received any compensation,
                     reimbursement, or other payment in connection with the acquisition of this
                     work? If so, describe what you know, when you learned it, and the basis
                     for your knowledge.

XXXVII. Plaintiffs’ Acquisition of El Greco’s Portrait of Madonna and the Child

          A.   Introduction: The following questions are designed to elicit evidence that is
               relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
               fiduciary duty to Plaintiffs with respect to this work of art.

          B.   Questions:

               1.    Did you communicate with Plaintiffs or their representatives about this
                     work? If so, describe those communications and when they took place.

               2.    Did you communicate with Mr. Peretti about this work? If so, describe
                     those communications and when they took place.

               3.    Did you communicate with Mr. Valette about this work? If so, describe
                     those communications and when they took place.

               4.    Did you communicate with any other Sotheby’s employees about this
                     work? If so, describe those communications and when they took place.

               5.    Did you communicate with Elena Rybolovleva about this work? If so,
                     describe those communications and when they took place.

               6.    Did you communicate with anyone else about this work? If so, describe
                     those communications and when they took place.

               7.    Did you acquire this work? If so, describe your acquisition of this work.

               8.    What did you pay for this work?

               9.    Who did you acquire this work from?

               10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
                     know, when you learned it, and the basis for your knowledge.

               11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
                     describe what you know, when you learned it, and the basis for your
                     knowledge.

                                             119
     Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 146 of 153




               12.   Did you receive any other compensation, reimbursement, or other
                     payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
                     so, describe what you know, when you learned it, and the basis for your
                     knowledge.

               13.   Did you communicate with any of the following people regarding this
                     work:

                     a.     Dmitry Rybolovlev?

                     b.     Mikhail Sazonov?

                     c.     Tetiana Bersheda?

                     d.     Yuri Bogdanov?

                     e.     Anyone else affiliated with, related to, or working with/for Mr.
                            Rybolovlev?

                     f.     If so, describe those communications and when they took place.

               14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                     of this work? If so, describe what you know, when you learned it, and the
                     basis for your knowledge.

               15.   Do you know whether Ms. Rappo received any compensation,
                     reimbursement, or other payment in connection with the acquisition of this
                     work? If so, describe what you know, when you learned it, and the basis
                     for your knowledge.

XXXVIII. Plaintiffs’ Acquisition of Pablo Picasso’s Tête de femme

          A.   Introduction: The following questions are designed to elicit evidence that is
               relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
               fiduciary duty to Plaintiffs with respect to this work of art.

          B.   Questions:

               1.    Did you communicate with Plaintiffs or their representatives about this
                     work? If so, describe those communications and when they took place.

               2.    Did you communicate with Mr. Peretti about this work? If so, describe
                     those communications and when they took place.

               3.    Did you communicate with Mr. Valette about this work? If so, describe
                     those communications and when they took place.



                                             120
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 147 of 153




        4.    Did you communicate with any other Sotheby’s employees about this
              work? If so, describe those communications and when they took place.

        5.    Did you communicate with Elena Rybolovleva about this work? If so,
              describe those communications and when they took place.

        6.    Did you communicate with anyone else about this work? If so, describe
              those communications and when they took place.

        7.    Did you acquire this work? If so, describe your acquisition of this work.

        8.    What did you pay for this work?

        9.    Who did you acquire this work from?

        10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
              know, when you learned it, and the basis for your knowledge.

        11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
              describe what you know, when you learned it, and the basis for your
              knowledge.

        12.   Did you receive any other compensation, reimbursement, or other
              payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
              so, describe what you know, when you learned it, and the basis for your
              knowledge.

        13.   Did you communicate with any of the following people regarding this
              work:

              a.     Dmitry Rybolovlev?

              b.     Mikhail Sazonov?

              c.     Tetiana Bersheda?

              d.     Yuri Bogdanov?

              e.     Anyone else affiliated with, related to, or working with/for Mr.
                     Rybolovlev?

              f.     If so, describe those communications and when they took place.

        14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
              of this work? If so, describe what you know, when you learned it, and the
              basis for your knowledge.



                                      121
     Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 148 of 153




               15.   Do you know whether Ms. Rappo received any compensation,
                     reimbursement, or other payment in connection with the acquisition of this
                     work? If so, describe what you know, when you learned it, and the basis
                     for your knowledge.

XXXIX. Plaintiffs’ Acquisition of Pablo Picasso’s Espagnole à l’éventail

          A.   Introduction: The following questions are designed to elicit evidence that is
               relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
               fiduciary duty to Plaintiffs with respect to this work of art.

          B.   Questions:

               1.    Did you communicate with Plaintiffs or their representatives about this
                     work? If so, describe those communications and when they took place.

               2.    Did you communicate with Mr. Peretti about this work? If so, describe
                     those communications and when they took place.

               3.    Did you communicate with Mr. Valette about this work? If so, describe
                     those communications and when they took place.

               4.    Did you communicate with any other Sotheby’s employees about this
                     work? If so, describe those communications and when they took place.

               5.    Did you communicate with Elena Rybolovleva about this work? If so,
                     describe those communications and when they took place.

               6.    Did you communicate with anyone else about this work? If so, describe
                     those communications and when they took place.

               7.    Did you acquire this work? If so, describe your acquisition of this work.

               8.    What did you pay for this work?

               9.    Who did you acquire this work from?

               10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
                     know, when you learned it, and the basis for your knowledge.

               11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
                     describe what you know, when you learned it, and the basis for your
                     knowledge.

               12.   Did you receive any other compensation, reimbursement, or other
                     payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
                     so, describe what you know, when you learned it, and the basis for your
                     knowledge.
                                             122
      Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 149 of 153




              13.   Did you communicate with any of the following people regarding this
                    work:

                    a.     Dmitry Rybolovlev?

                    b.     Mikhail Sazonov?

                    c.     Tetiana Bersheda?

                    d.     Yuri Bogdanov?

                    e.     Anyone else affiliated with, related to, or working with/for Mr.
                           Rybolovlev?

                    f.     If so, describe those communications and when they took place.

              14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
                    of this work? If so, describe what you know, when you learned it, and the
                    basis for your knowledge.

              15.   Do you know whether Ms. Rappo received any compensation,
                    reimbursement, or other payment in connection with the acquisition of this
                    work? If so, describe what you know, when you learned it, and the basis
                    for your knowledge.

XL.      Plaintiffs’ Acquisition of Mark Rothko’s No. 6 (Violet, Green, and Red)

         A.   Introduction: The following questions are designed to elicit evidence that is
              relevant to Plaintiffs’ claims that Mr. Bouvier defrauded and breached a
              fiduciary duty to Plaintiffs with respect to this work of art.

         B.   Questions:

              1.    Did you communicate with Plaintiffs or their representatives about this
                    work? If so, describe those communications and when they took place.

              2.    Did you communicate with Mr. Peretti about this work? If so, describe
                    those communications and when they took place.

              3.    Did you communicate with Mr. Valette about this work? If so, describe
                    those communications and when they took place.

              4.    Did you communicate with any other Sotheby’s employees about this
                    work? If so, describe those communications and when they took place.

              5.    Did you communicate with Elena Rybolovleva about this work? If so,
                    describe those communications and when they took place.


                                            123
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 150 of 153




        6.    Did you communicate with anyone else about this work? If so, describe
              those communications and when they took place.

        7.    Did you acquire this work? If so, describe your acquisition of this work.

        8.    What did you pay for this work?

        9.    Who did you acquire this work from?

        10.   Did Plaintiffs/Mr. Rybolovlev acquire this work? If so, describe what you
              know, when you learned it, and the basis for your knowledge.

        11.   Do you know what, if anything, Plaintiffs paid to acquire this work? If so,
              describe what you know, when you learned it, and the basis for your
              knowledge.

        12.   Did you receive any other compensation, reimbursement, or other
              payment from Plaintiffs/Mr. Rybolovlev in connection with this work? If
              so, describe what you know, when you learned it, and the basis for your
              knowledge.

        13.   Did you communicate with any of the following people regarding this
              work:

              a.     Dmitry Rybolovlev?

              b.     Mikhail Sazonov?

              c.     Tetiana Bersheda?

              d.     Yuri Bogdanov?

              e.     Anyone else affiliated with, related to, or working with/for Mr.
                     Rybolovlev?

              f.     If so, describe those communications and when they took place.

        14.   Do you know whether Ms. Rappo was involved in Plaintiffs’ acquisition
              of this work? If so, describe what you know, when you learned it, and the
              basis for your knowledge.

        15.   Do you know whether Ms. Rappo received any compensation,
              reimbursement, or other payment in connection with the acquisition of this
              work? If so, describe what you know, when you learned it, and the basis
              for your knowledge.




                                      124
        Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 151 of 153




XLI.       Plaintiffs’ Claims Regarding Text Messages

           A.   Introduction: The following questions are designed to elicit evidence that is
                relevant to Plaintiffs’ allegations concerning certain text message exchanges
                between you and Mr. Peretti. Plaintiffs allege in their Amended Complaint that
                “[it] has been publicly reported that Bouvier’s text messages, produced in the
                criminal proceedings against him in France, reveal that Bouvier . . . texted
                Peretti: ‘I am in the shit. He does not have cash and wants to place all Picasso
                and Rodin for public sale. […] We will talk about that tomorrow.’” Am.
                Compl. ¶ 180. The following questions are designed to elicit evidence relevant
                to Plaintiffs’ claims that, at a certain point in time, they “began to suspect [Mr.]
                Bouvier had defrauded them.” Id. ¶ 179.

           B.   Questions:

                1.    Do you recall sending a text message to Mr. Peretti in which you stated:
                      “I am in the shit. He does not have cash and wants to place all Picasso and
                      Rodin for public sale. […] We will talk about that tomorrow? ”

                      a.      If so, what were the circumstances surrounding this text message?

                      b.      What was your understanding of what this text message meant?

                      c.      Did you have any additional conversations about this with Mr.
                              Peretti?

                              (i)     When? What was discussed?

XLII.      Work with Mr. Peretti

           A.   Introduction: Plaintiffs allege that Mr. Peretti is, or was during the relevant
                time period, your “associate” and generally contend that Mr. Peretti played a
                central role in the underlying dispute by, among other things, participating in
                discussions regarding “works of art for Bouvier to sell to Plaintiffs,” “the[]
                quality and importance [of the works],” and “appraisals [regarding some of the
                works].” Am. Compl. ¶ 30. However, Plaintiffs do not allege any details
                regarding the relationship or what role Mr. Peretti played with regard to the art
                masterworks at issue in the U.S. Action. The following questions are designed
                to elicit this information. Such evidence is relevant to whether Mr. Peretti
                worked for, or with, you, as Plaintiffs allege, and whether Plaintiffs can prove
                that you committed fraud and breach of fiduciary duty, which are threshold
                elements of their claims against Sotheby’s.

           B.   Questions:

                1.    When did you first meet Mr. Peretti?

                2.    Describe your relationship with Mr. Peretti.
                                              125
Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 152 of 153




        3.   Are you familiar with any companies or entities affiliated with Mr.
             Peretti? If so, describe what you know, when you learned it, and the basis
             for your knowledge.

        4.   Was Mr. Peretti ever employed by you or any of your companies or
             affiliated entities?

             a.     If so, when? What was his position/role? How was he
                    compensated? Is he still employed by you or any of your
                    companies or affiliated entities?

        5.   Did Mr. Peretti ever work with you or any of your companies or affiliated
             entities in any capacity?

             a.     If so, when? What was his position/role? How was he
                    compensated? Is he still working with you or any of your
                    companies or affiliated entities?

        6.   Did Mr. Peretti ever receive any compensation from you or any of your
             companies or affiliated entities?

             a.     If so, how much? When? What was it for?

        7.   Plaintiffs in the U.S. Action contend that Mr. Peretti was your “associate.”
             Do you agree with this description?

             a.     If so, what does it mean? For what time period was Mr. Peretti
                    your “associate”?

             b.     If not, why do you not agree with this description?

        8.   Did Mr. Peretti ever receive compensation or payments from you or any of
             your companies or affiliated entities in connection with the art
             masterworks at issue in the U.S. Action?

             a.     If so, when? How much? How was that determined?

        9.   Do you have knowledge of Mr. Peretti’s reputation in the art world as of
             2003?

             a.     If so, what was his reputation? Do you know whether he was well-
                    known? Describe the basis for your knowledge.

             b.     Do you have knowledge of Mr. Peretti’s reputation in the art world
                    as of 2011?

             c.     If so, what was his reputation? Do you know whether he was well-
                    known? Describe the basis for your knowledge.
                                     126
     Case 1:18-cv-09011-JMF Document 326 Filed 07/27/21 Page 153 of 153




XLIII.   Possible Criminal Convictions

             1.   Have you ever been convicted of a crime? If so, state the crime for which
                  you were convicted and the jurisdiction in which you were convicted.




                                          127
